             Case 19-12153-KBO    Doc 528-2    Filed 03/25/20    Page 1 of 89




                                  EXHIBIT A
                   (Detailed Invoices for Monthly Compensation Period)




72856791.2
                        Case 19-12153-KBO                Doc 528-2         Filed 03/25/20         Page 2 of 89




       222 Delaware Avenue, Suite 1101, Wilmington, DE 19801 | Phone: (302) 252-0920 www.polsinelli.com




   Bayou Steel Group                                                                    Invoice Date:                     March 20, 2020
   Attn: Charles Deutchman                                                              Invoice No:                             1768973
   138 Hwy 3217                                                                         Matter No:                        105215-638521
   LaPlace, LA 70068



For Professional Services Through January 31, 2020

Client:           Bayou Steel Group
Matter:           Financial Restructuring



                  Total Current Fees                                                    $          201,593.50

                  Total Costs                                                           $           10,061.29

                      Total Current Invoice                                             $          211,654.79



                  Previous Balance Due                                                  $           26,516.50

                  Total Amount Due                                                      $          238,171.29



                  Trust Balance                                                         $          405,349.07




                               As of the above date, we are showing the above balances are open and unpaid.
        This may not reflect other matters with alternative billing arrangements and does not reflect any unbilled fees and expenses.

Questions regarding payments or accounts, please call                 Please make checks payable to
1 (877) 577-7455 or acctbilling@polsinelli.com.                       Polsinelli PC
For other inquiries, please contact Chris A. Ward at                  P.O. Box 878681
(302) 252-0920 or cward@polsinelli.com.                               Kansas City, MO 64187-8681
                                                                      Wire Instructions:
                                                                      US Bank
                                                                      Acct: Polsinelli PC
                                                                      Acct #: 4343953230
                                                                      ABA #: 101000187
                                                                      SWIFT Code – USBKUS44IMT
                                                                      Please reference Invoice No. 1768973
                      Case 19-12153-KBO            Doc 528-2       Filed 03/25/20       Page 3 of 89



Bayou Steel Group                                                       Invoice Date:                   March 20, 2020
Financial Restructuring                                                 Invoice Number:                       1768973
                                                                        Matter Number:                  105215-638521


Time Detail

B110 Case Administration

Date       Description                                                              Initials    Hours        Amount
01/02/20 Coordinate with KCC on service requirements for insurance                  SMKAT        0.10         $47.50
         premium financing motion and corresponding shortened notice.
01/03/20 Review and comment on updated critical dates calendar of                   CAWAR        0.10          70.00
         pending dates and deadlines, various correspondence re same
01/06/20 Address inquiries from KCC regarding service information.                  SMKAT        0.10          47.50
01/10/20 Review docket, update critical dates memo and distribute;                  LMSUP        1.10         302.50
         update calendar.
01/10/20 Review updated critical dates memo and comment on same.                    SMKAT        0.10          47.50
01/10/20 Review and comment on updated critical dates calendar of                   CAWAR        0.10          70.00
         pending dates and deadlines, various correspondence re same
01/14/20 Review and coordinate on CNO for removal deadline extension                SMKAT        0.10          47.50
         motion.
01/17/20 Review docket, update critical dates memo and distribute;                  LMSUP        0.70         192.50
         update calendar.
01/17/20 Review internal memo detailing critical dates and case                     SMKAT        0.10          47.50
         management.
01/22/20 Address request from Clerk's Office regarding full creditor matrix, SMKAT               0.20          95.00
         including communications with KCC re same.
01/23/20 Review updated creditor matrix and correspondence re same                  SMKAT        0.10          47.50
         with KCC.
01/23/20 Provide service list to Fox Rothschild per request                         LMSUP        0.10          27.50
01/23/20 Review and comment on updated critical dates calendar of                   CAWAR        0.10          70.00
         pending dates and deadlines, various correspondence re same
01/24/20 Review and comment on internal case file memo, including                   SMKAT        0.20          95.00
         critical deadlines and filings.
01/24/20 Review docket, update critical dates memo and distribute;                  LMSUP        0.90         247.50
         update calendar.
01/24/20 Draft notice for filing with creditor matrix; finalize and file creditor   LMSUP        0.40         110.00
         matrix; correspondence regarding same.
01/24/20 Review filed list of creditors                                             CAWAR        0.10          70.00
01/24/20 Review and coordinate filing of updated creditor matrix.                   SMKAT        0.10          47.50
01/29/20 Correspondence with chambers regarding scheduling interim fee LMSUP                     0.10          27.50
         hearing
01/29/20 Conference with T. Weigel regarding questions in connection                SAPOW        0.20         112.00
         with form of resolutions for Sellers.
01/31/20 Review and comment on updated critical dates calendar of                   CAWAR        0.10          70.00
         pending dates and deadlines, various correspondence re same




                                                                                                        Page Number 2
                    Case 19-12153-KBO         Doc 528-2     Filed 03/25/20    Page 4 of 89



Bayou Steel Group                                                Invoice Date:                March 20, 2020
Financial Restructuring                                          Invoice Number:                    1768973
                                                                 Matter Number:               105215-638521

Date      Description                                                     Initials    Hours        Amount
01/31/20 Confer with Shanti Katona regarding filings today, including       BADOL      0.10          40.00
         those related to sale closing and rejection of unexpired executory
         contracts and lease agreements
SUBTOTAL FOR B110 Case Administration                                                  5.20      $1,932.00


B120 Asset Analysis & Recovery

Date      Description                                                     Initials    Hours        Amount
01/03/20 Analyze Allfax's leases and address same for proposed            SMKAT        0.10         $47.50
         rejection.
01/06/20 Review invoices from Applied Industrial regarding outstanding    SMKAT        0.30         142.50
         post-petition goods and status of same; Follow up with C.
         Deutchman.
01/07/20 Correspondence with C. Deutchman regarding strategy for          SMKAT        0.10          47.50
         debtors to collect outstanding receivables.
01/09/20 Analyze BSG's Aged A/R and address same with C. Deutchman. SMKAT              0.80         380.00
01/10/20 Analyze updated collections activity and correspondence re       SMKAT        0.20          95.00
         same with C. Deutchman.
01/13/20 Prepare and draft sample demand letter and address same with     SMKAT        0.40         190.00
         Glenn Pollack and C. Deutchman.
01/13/20 Review updated A/R analysis.                                     SMKAT        0.10          47.50
01/13/20 Review and comment on proposed professional fee budgets.         SMKAT        0.10          47.50
01/14/20 Review draft demand targets and address same with C.             SMKAT        0.20          95.00
         Deutchman.
01/15/20 Analyze and update regarding BAML's position re uncollectible    SMKAT        0.10          47.50
         receivables and treatment of same.
01/15/20 Review and finalize collection demand letters directed to        SMKAT        1.20         570.00
         Debtors' customers.
01/15/20 Review, revise, finalize and serve 12 demand letters;            LMSUP        3.60         990.00
         correspondence with S. Katona regarding same.
01/16/20 Respond to numerous calls from demand letter targets regarding SMKAT          2.30       1,092.50
         BSG's collection efforts and defenses to payment (1.1); Update
         C. Deutchman re same (0.2); Coordinate on second batch of
         demand letters with C. Deutchman (0.1); Review and revise
         same and coordinate delivery (0.8); Further address letters with
         C. Deutchman and possible retention of counsel for same (0.1).
01/16/20 Correspondence with Debtor's professionals re demand letters     CAWAR        0.10          70.00
01/17/20 Various communications with C. Deutchman and Glenn Pollack       SMKAT        0.40         190.00
         regarding BAML's demand for immediate collection efforts and
         advise on same targeting outstanding A/R.
01/17/20 Investigate and address follow up from Central Steel & Wire      SMKAT        0.20          95.00
         regarding issues payments on steel; Follow up re same with C.
         Deutchman.



                                                                                              Page Number 3
                   Case 19-12153-KBO             Doc 528-2   Filed 03/25/20    Page 5 of 89



Bayou Steel Group                                               Invoice Date:                  March 20, 2020
Financial Restructuring                                         Invoice Number:                      1768973
                                                                Matter Number:                 105215-638521

Date      Description                                                      Initials    Hours        Amount
01/17/20 Call with Shepherd Steel regarding demand letter and defenses     SMKAT        0.20          95.00
         to non-payment; Follow up with C. Deutchman re invoices.
01/17/20 Correspondence with Debtor's professionals re demand letters      CAWAR        0.10          70.00
01/20/20 Investigate with C. Deutchman regarding status of payment on      SMKAT        0.10          47.50
         Valley Joist receivables.
01/20/20 Call with counsel to Metal Partners regarding demand letter;      SMKAT        0.20          95.00
         Update C. Deutchman re same.
01/21/20 Respond to Shepard Steel's request for additional information     SMKAT        0.20          95.00
         relating to Debtors' demand.
01/21/20 Review proposed payment plan with All Scrap Metals re             SMKAT        0.10          47.50
         outstanding balance; Communications re same with C.
         Deutchman.
01/21/20 Call with Willbanks Steel regarding outstanding receivable and    SMKAT        0.30         142.50
         proposed payment plan for paying down balance; Update C.
         Deutchman on same.
01/21/20 Work with C. Deutchman to retrieve outstanding unpaid invoices SMKAT           0.20          95.00
         with Metal Partners Rebar and review same; Correspondence re
         same with opposing counsel.
01/22/20 Review updates on company collections and follow up re same.      SMKAT        0.10          47.50
01/22/20 Work with C. Deutchman on the Shepard Steel response.             SMKAT        0.20          95.00
01/23/20 Review response letter from JMS Russel Metals and address         SMKAT        0.20          95.00
         same with C. Deutchman.
01/23/20 Analyze remaining goods inventory left on Debtors' premises       SMKAT        1.00         475.00
         and communications with C. Deutchman re plan for same (0.8);
         Correspondence re guidance on same with GFG (0.2).
01/23/20 Correspondence with C. Deutchman regarding Valley Joist's A/R SMKAT            0.10          47.50
         payment update and implications of same on cash flow.
01/23/20 Review updated A/R aging analysis through January 20, 2020        SMKAT        0.30         142.50
         and comment on same with Candlewood and C. Deutchman.
01/23/20 Call with S. Katona regarding offset and recoupment.              NAZAA        0.20          92.00
01/24/20 Update from C. Deutchman regarding continued outstanding A/R SMKAT             0.10          47.50
         from All Scrap.
01/28/20 Finalize demand letter to All Scraps.                             SMKAT        0.20          95.00
01/28/20 Call with D. McGuire regarding excluded assets (0.1) and follow   SMKAT        0.50         237.50
         up work with C. Deutchman on treatment of and coordination on
         excluded assets (0.4).
01/28/20 Address various inquiries from and discuss non-debtor property    SMKAT        0.20          95.00
         remaining at facilities and status of removal.
01/29/20 Review update from Valley Joist re outstanding receivable.        SMKAT        0.10          47.50
01/29/20 Analyze further revised consumable schedule and call with C.      SMKAT        0.20          95.00
         Deutchman res same; Address with S. Power re updated APA
         schedules.



                                                                                               Page Number 4
                    Case 19-12153-KBO          Doc 528-2      Filed 03/25/20     Page 6 of 89



Bayou Steel Group                                                 Invoice Date:                  March 20, 2020
Financial Restructuring                                           Invoice Number:                      1768973
                                                                  Matter Number:                 105215-638521

Date      Description                                                        Initials    Hours        Amount
01/29/20 Email and follow up call with counsel to Metal Partners Rebar SMKAT              0.20          95.00
         regarding MPR's alleged defenses and update C. Deutchman on
         same.
01/29/20 Correspondence with Debtors' professionals re Valley Joist          CAWAR        0.10          70.00
         situation
01/30/20 Analysis and review of Stipulation with Signal and Liberty and      MSLAY        0.60         276.00
         correspondence with S. Katona regarding the same.
01/30/20 Analysis of alleged possessory lien rights and statutory            MSLAY        0.90         414.00
         references cited by Signal in Notice of Possessory Lien. Report
         of summary of findings and conclusions.
01/30/20 Review and analysis of asserted Signal Metals' alleged lien (1.3); SMKAT         2.20       1,045.00
         Address various revisions to stipulation with counsel to SM,
         including numerous communications re same (0.9).
01/30/20 Call with O'Brien Steel regarding demand letter and defenses to     SMKAT        0.30         142.50
         same.
01/30/20 Review further updates on AR and collections with C.                SMKAT        0.20          95.00
         Deutchman.
01/30/20 Review revised Signal stipulation and correspondence re same        CAWAR        0.10          70.00
01/30/20 Call with Shanti regarding stipulation regarding possessory lien.   NAZAA        0.30         138.00
01/30/20 Address issues regarding possessory liens and implication of        BRGAR        0.30         138.00
         same in bankruptcy context.
01/31/20 Call with counsel to Northern Illinois Steel regarding demand       SMKAT        0.20          95.00
         letter.
01/31/20 Review Notice of Filing of Stipulation Regarding the Return of      CAWAR        0.20         140.00
         the Scrap Bucket Held by Signal Metal Industries, Inc. and
         correspondence re same
SUBTOTAL FOR B120 Asset Analysis & Recovery                                              20.60      $9,165.50


B130 Asset Disposition & Sales

Date      Description                                                        Initials    Hours        Amount
01/02/20 Further address deposit returns in accordance with the Bidding      SMKAT        0.10         $47.50
         Procedures.
01/03/20 Correspondence with and call with C. Deutchman regarding            SMKAT        0.10          47.50
         administrative bridge funding and treatment of same.
01/03/20 Conference with C. Ward regarding wind down and transition to       SMKAT        0.20          95.00
         sale closing.
01/03/20 Call with counsel to Air Products and Air Liquide regarding status SMKAT         0.10          47.50
         of additional proposed cures and implications on counterparties.
01/03/20 Communications with GFG's counsel regarding transition plan.        SMKAT        0.10          47.50
01/03/20 Analyze and finalize reconciliations of deposits and return of      SMKAT        1.30         617.50
         same in response to various bidder inquiries.



                                                                                                 Page Number 5
                    Case 19-12153-KBO          Doc 528-2      Filed 03/25/20    Page 7 of 89



Bayou Steel Group                                                  Invoice Date:                March 20, 2020
Financial Restructuring                                            Invoice Number:                    1768973
                                                                   Matter Number:               105215-638521

Date      Description                                                       Initials    Hours        Amount
01/06/20 Address proposed transition plan with C. Deutchman and advise      SMKAT        0.30         142.50
         on communications and updates from GFG and GFG's counsel
         re same.
01/06/20 Correspondence with bidders and Shanti Katona re good faith        CAWAR        0.10          70.00
         deposit returns
01/06/20 Correspondence with counsel to GFG and Shanti Katona re            CAWAR        0.10          70.00
         transition and closing
01/06/20 Correspondence with counsel to GFG and Shanti Katona re            CAWAR        0.10          70.00
         bidders
01/06/20 Address inquiries regarding return of good faith deposits from     SMKAT        0.10          47.50
         bidder.
01/06/20 Call with and communications to counsel to GFG discussing          SMKAT        0.20          95.00
         post-sale transition issues.
01/07/20 Further address ancillary auction issues relating to deposits.     SMKAT        0.20          95.00
01/07/20 Correspondence with bidders and Shanti Katona re auction           CAWAR        0.10          70.00
         outcome and case wind down
01/07/20 Finalize auction expenses and correspondence re same               CAWAR        0.10          70.00
01/07/20 Participate in conference call with counsel to GFG and Shanti      CAWAR        0.50         350.00
         Katona re cure issues, closing issues, open bankruptcy issues
01/07/20 Call with GFG team regarding sale transition and closing.          SMKAT        0.60         285.00
01/07/20 Call with GFG counsel regarding additional transition questions    SMKAT        0.10          47.50
         for memo to file.
01/07/20 Coordinate with auction bidders regarding GFG's desire to          SMKAT        0.50         237.50
         coordinate on disposition of certain assets; Update counsel to
         GFG re same.
01/07/20 Review and preliminarily investigate Catoosa lease in response     SMKAT        0.40         190.00
         to GFG's diligence requests.
01/08/20 Correspondence with GFG and its counsel and Debtor's               CAWAR        0.10          70.00
         professionals re transition issues
01/08/20 Further investigate Catoosa lease agreements in support of sale    SMKAT        0.40         190.00
         closing as requested by GFG.
01/09/20 Correspondence with Dan McGuire and Shanti Katona re closing CAWAR              0.10          70.00
         issues
01/09/20 Correspondence with counsel to GFG and Shanti Katona re            CAWAR        0.10          70.00
         closing preparation
01/09/20 Various communications with GFG's counsel regarding sale           SMKAT        0.40         190.00
         closing.
01/09/20 Provide detailed status update re sale closing to Black            SMKAT        0.20          95.00
         Diamond's counsel.
01/09/20 Update Glenn Pollack on sale closing and current status.           SMKAT        0.20          95.00
01/09/20 Further address GFG's request for information re other bidders.    SMKAT        0.30         142.50
01/09/20 Communications with C. Ward regarding strategy for sale            SMKAT        0.20          95.00
         closing.


                                                                                                Page Number 6
                    Case 19-12153-KBO         Doc 528-2       Filed 03/25/20     Page 8 of 89



Bayou Steel Group                                                   Invoice Date:                March 20, 2020
Financial Restructuring                                             Invoice Number:                    1768973
                                                                    Matter Number:               105215-638521

Date      Description                                                        Initials    Hours        Amount
01/09/20 Correspondence with Glenn Pollack and Shanti Katona re GFG          CAWAR        0.10          70.00
         closing
01/10/20 Review correspondence with Tulsa Port re 2007 Master Lease          SMKAT        0.20          95.00
         and share same with GFG.
01/10/20 Call with T. Wiegel regarding sale closing and related              SMKAT        0.20          95.00
         documents.
01/10/20 Address further inquiries from GFG's counsel re operational         SMKAT        0.20          95.00
         issues and work with C. Deutchman on responding to same.
01/10/20 Address sale and transition outstanding issues, including various SMKAT          0.60         285.00
         communications with C. Deutchman and counsel to GFG.
01/10/20 Correspondence with Debtors' professionals re transition issues     CAWAR        0.10          70.00
01/10/20 Correspondence with counsel to GFG and Shanti Katona re             CAWAR        0.10          70.00
         transition issues
01/12/20 Correspondence with Debtors' professionals re wind down             CAWAR        0.10          70.00
         issues
01/12/20 Correspondence with GFG and its counsel and Debtors'                CAWAR        0.10          70.00
         professionals re transition issues
01/12/20 Update from GFG's counsel regarding LaPlace visit.                  SMKAT        0.10          47.50
01/13/20 Review and analyze additional operational documents sought by SMKAT              0.80         380.00
         GFG, including retrieval and collection of same (0.4); Various
         communications with Bowen Miclette and C. Deutchman re
         same (0.3); Address same with GFG (0.1).
01/13/20 Correspondence with GFG and its counsel and Debtors'                CAWAR        0.10          70.00
         professionals re transition issues
01/13/20 Review correspondence from GFG seeking access and                   SMKAT        0.20          95.00
         understanding of Debtors' software and IT needs and
         preservation and transfer of same; Correspondence re same
         with counsel to GFG re need for revisions to assumption list.
01/13/20 Advise C. Deutchman on closing transition plan and strategy for     SMKAT        0.30         142.50
         working with ICs to address inquiries from GFG.
01/14/20 Correspondence with counsel to GFG and Shanti Katona re             CAWAR        0.10          70.00
         transition issues
01/14/20 Follow up regarding proposed closing checklist for sale.            SMKAT        0.10          47.50
01/14/20 Address implications of GFG's desire to maintain Debtors'           SMKAT        0.20          95.00
         current software system; Communications with GFG counsel re
         same.
01/15/20 Review analysis of real estate tax obligations and                  CAWAR        0.10          70.00
         correspondence re same
01/15/20 Address existing business permits for ongoing business              SMKAT        0.30         142.50
         operations with Grant Pollack and C. Deutchman.
01/15/20 Communications with GFG team regarding sale closing and             SMKAT        0.10          47.50
         outstanding items for discussion.
01/15/20 Correspondence with counsel to GFG and Shanti Katona re             CAWAR        0.10          70.00
         transition issues

                                                                                                 Page Number 7
                    Case 19-12153-KBO          Doc 528-2        Filed 03/25/20   Page 9 of 89



Bayou Steel Group                                                  Invoice Date:                 March 20, 2020
Financial Restructuring                                            Invoice Number:                     1768973
                                                                   Matter Number:                105215-638521

Date      Description                                                        Initials    Hours        Amount
01/16/20 Correspondence with Debtor's professionals re GFG APA               CAWAR        0.10          70.00
01/16/20 Call with GFG counsel regarding sale closing updates.               SMKAT        0.80         380.00
01/16/20 Coordinate on finalizing signatures for APA with company and        SMKAT        0.20          95.00
         GFG.
01/17/20 Correspondence with Debtor's professionals re closing package       CAWAR        0.10          70.00
01/17/20 Call with Anson Frelinghuysen regarding sale closing updates        SMKAT        0.50         237.50
         (0.2); Update call re same with C. Deutchman (0.3).
01/20/20 Work to address sale closing inquiries, including numerous calls    SMKAT        0.70         332.50
         with C. Deutchman re same.
01/20/20 Review sale order, asset purchase agreement and related             TWEIG        3.80       1,368.00
         ancillary agreements and disclosure schedules.
01/21/20 Work on addressing, reconciling and gathering applicable            SMKAT        1.70         807.50
         information for sale closing and analyzing same.
01/21/20 Call with GFG legal team regarding updates relating to sale         SMKAT        0.40         190.00
         closing; Update C. Deutchman re same.
01/21/20 Draft, review and revise closing checklist. Review sale order, TWEIG             4.50       1,620.00
         asset purchase agreement and related ancillary agreements and
         disclosure schedules in connection therewith.
01/22/20 Conference with Shanti Katona re closing issues                     CAWAR        0.10          70.00
01/22/20 Correspondence with Polsinelli core team re closing checklist       CAWAR        0.10          70.00
01/22/20 Correspondence with all parties re transition issues                CAWAR        0.10          70.00
01/22/20 Investigate additional operational details in response to GFG's     SMKAT        0.20          95.00
         inquiries, including issues relating to Debtors' utilities meter
         readings.
01/22/20 Analyze memo from T. Weigel regarding sale closing and              SMKAT        2.20       1,045.00
         Debtors' conditions (0.7); Communications re same (0.2); Work
         with T. Weigel and C. Deutchman on addressing outstanding
         issues and closing deliverables (1.3).
01/22/20 Call with GFG counsel detailing sale closing updates; Update        SMKAT        0.30         142.50
         debtors' professionals regarding same.
01/22/20 Coordinate on insurance broker introductions and                    SMKAT        0.10          47.50
         communications to aid in transition to closing.
01/22/20 Review memo from C. Deutchman re urgent transition matters          SMKAT        0.10          47.50
         for discussion with GFG counsel.
01/22/20 Extended call with Grant Pollack discussing revisions to            SMKAT        0.70         332.50
         proposed cash flow analysis including updates relating to
         business operational expenses.
01/22/20 Work with Polsinelli deal team on attending to continuing           LMSUP        1.40         385.00
         inquiries relating to sale closing and research and retrieve
         company data for same
01/23/20 Analyze GFG's proposed closing checklist and analyze same           SMKAT        0.90         427.50
         compared to Debtors' prepared version (0.6); Communications
         re same with T. Weigel (0.2); Correspondence re closing
         checklist with case interested parties (0.1).

                                                                                                 Page Number 8
                    Case 19-12153-KBO          Doc 528-2      Filed 03/25/20      Page 10 of 89



Bayou Steel Group                                                  Invoice Date:                   March 20, 2020
Financial Restructuring                                            Invoice Number:                       1768973
                                                                   Matter Number:                  105215-638521

Date       Description                                                         Initials   Hours         Amount
01/23/20 Consider open closing issues that need to be addressed                CAWAR        0.50         350.00
01/23/20 Review closing checklist and correspondence re same                   CAWAR        0.20         140.00
01/23/20 Coordinate with C. Deutchman on closing documents and notary SMKAT                 0.50         237.50
         information (.3); Address same with GFG counsel and final
         execution of applicable docs at closing. (.2)
01/23/20 Call with T. Weigel regarding closing workstreams and review          SMKAT        0.50         237.50
         draft certificates in connection with same.
01/23/20 Investigate issues relating to Debtors' utility usage in Chicago in   SMKAT        0.70         332.50
         connection with title, including communications with GFG
         counsel and C. Deutchman.
01/23/20 Review draft buyer's closing checklist. Phone conference with S.      TWEIG        0.60         216.00
         Katona regarding same.
01/23/20 Work with Polsinelli deal team on attending to continuing             LMSUP        1.50         412.50
         inquiries relating to sale closing and research and retrieve
         company data for same
01/24/20 Correspondence with Debtors' professionals re title and closing       CAWAR        0.10          70.00
         issues
01/24/20 Correspondence with Debtors' professionals re issues that need        CAWAR        0.10          70.00
         to be addressed prior to closing
01/24/20 Participate in conference call with counsel to GFG and Shanti         CAWAR        0.50         350.00
         Katona to discuss closing and related issues
01/24/20 Correspondence with counsel to Black Diamond and Shanti               CAWAR        0.10          70.00
         Katona re closing issues
01/24/20 Correspondence with Polsinelli core team re closing preparation       CAWAR        0.10          70.00
01/24/20 Telephone call with Shanti Katona re closing issues                   CAWAR        0.20         140.00
01/24/20 Correspondence with counsel to GFG and Debtors'                       CAWAR        0.10          70.00
         professionals re weather and Harriman and implications on
         closing
01/24/20 Strategize and work on closing issues with Polsinelli team,    SMKAT               1.50         712.50
         including calls and communications with T. Weigel and S. Power
         re same.
01/24/20 Review communication from BAML counsel regarding proposed             SMKAT        0.10          47.50
         closing checklist.
01/24/20 Communications with C. Deutchman regarding access to                  SMKAT        0.20          95.00
         Catoosa assets and coordinate on same.
01/24/20 Call with GFG counsel discussing sale closing, deliverables and       SMKAT        0.50         237.50
         workstreams.
01/24/20 Call with Carol Remy regarding Chicago title concerns (0.1);          SMKAT        2.80       1,330.00
         Work with C. Deutchman to investigate Chicago real estate
         history, transaction and prior ownership records, and status of
         business operating license for premises (1.5); Various
         communications re same with Black Diamond and current and
         prior counsel, including 2016 transaction counsel (0.7);
         Numerous communications with GFG counsel re same (0.5).
01/24/20 Correspondence with Debtors' professionals re closing checklist       CAWAR        0.10          70.00
                                                                                                   Page Number 9
                   Case 19-12153-KBO          Doc 528-2      Filed 03/25/20     Page 11 of 89



Bayou Steel Group                                                  Invoice Date:                 March 20, 2020
Financial Restructuring                                            Invoice Number:                     1768973
                                                                   Matter Number:                105215-638521

Date      Description                                                        Initials   Hours         Amount
01/24/20 Review closing checklist received from buyer's counsel and          TWEIG        4.30        1,548.00
         review asset purchase agreement and draft, review and revise
         certain closing documentation, including secretary's certificate
         and manager and board resolutions.
01/24/20 Conference and emails regarding asset disposition transactional     SAPOW        0.50          280.00
         updates.
01/24/20 Work with Polsinelli deal team on attending to continuing           LMSUP        1.20          330.00
         inquiries relating to sale closing and research and retrieve
         company data for same
01/24/20 Correspondence with counsel to BAML and Shanti Katona re            CAWAR        0.10           70.00
         closing sheet
01/25/20 Analyze memo re Buyer's closing checklist and Debtors' comps        SMKAT        0.70          332.50
         and comment on same to S. Power and T. Weigel.
01/25/20 Review Sale Order for context; begin considering relevant issues SAPOW           1.80        1,008.00
         to ensure closing by January 31.
01/25/20 Draft and review correspondence regarding closing                   TWEIG        0.40          144.00
         documentation and review sale order regarding same.
01/26/20 Correspondence re closing issues                                    CAWAR        0.10           70.00
01/26/20 Begin analysis of structure of sale order and Asset Purchase        SAPOW        0.50          280.00
         Agreement regarding transaction.
01/26/20 Continue careful review of Sale Order, Asset Purchase               SAPOW        4.20        2,352.00
         Agreement and attachments to determine implications for
         expected 363 asset sale closing.
01/26/20 Correspondence with Polsinelli core team re closing issues          CAWAR        0.10           70.00
01/27/20 Address updates to closing deliverables with T. Weigel.             SMKAT        0.20           95.00
01/27/20 Review, circulate and comment on draft funds flow memo.             SMKAT        0.20           95.00
01/27/20 Retrieve title commitments from GFG counsel and                     SMKAT        0.10           47.50
         communications re same with S. Power.
01/27/20 Review and analysis of draft real estate transfer documents.        SMKAT        0.50          237.50
01/27/20 Retrieve and compile prior data to support FIRPTA and               SMKAT        0.20           95.00
         correspondence re same with T. Weigel.
01/27/20 Conference with S. Power regarding sale updates and APA             SMKAT        0.80          380.00
         disclosures.
01/27/20 Review and circulate updated closing checklist (0.1); Participate   SMKAT        0.60          285.00
         in closing call with GFG counsel (0.5).
01/27/20 Review revised closing checklist and correspondence re same         CAWAR        0.20          140.00
01/27/20 Conference with Shanti Katona re closing issues                     CAWAR        0.10           70.00
01/27/20 Review initial draft of flow of funds at close and correspondence   CAWAR        0.20          140.00
         re same
01/27/20 Participate in conference call with counsel to GFG and Shanti       CAWAR        0.50          350.00
         Katona re closing checklist walk through
01/27/20 Review and analyze Sale Order and existing Asset Purchase           DEPRO        1.70          510.00
         Agreement and determine necessary actions and deliverables in
         accordance with the purchase agreement.
                                                                                                 Page Number 10
                   Case 19-12153-KBO          Doc 528-2      Filed 03/25/20     Page 12 of 89



Bayou Steel Group                                                   Invoice Date:                March 20, 2020
Financial Restructuring                                             Invoice Number:                    1768973
                                                                    Matter Number:               105215-638521

Date      Description                                                        Initials   Hours         Amount
01/27/20 Call with C. Deutchman regarding summary from closing call and SMKAT             0.20           95.00
         additional case updates.
01/27/20 Further call with S. Power re updates to disclosures.               SMKAT        0.20           95.00
01/27/20 Work on obtaining requisite water certificate relating to Chicago SMKAT          1.40          665.00
         property, including calls and communications with C. Deutchman
         (0.2); Communications with GFG counsel (0.1); Inquiries to
         Jones Walker (0.1); Analyze applicable land survey (0.1);
         Communications and extension call with title company and City
         of Chicago (0.8); Follow up status update to C. Deutchman (0.1).
01/27/20 Review updates from GFG regarding environmental site visits.        SMKAT        0.10           47.50
01/27/20 Continue careful review of Sale Order, Asset Purchase               SAPOW        0.70          392.00
         Agreement and attachments to coordinate drafting/assembly of
         closing documents.
01/27/20 Attend to closing matters, including review and revision of         TWEIG        7.30        2,628.00
         closing documentation.
01/27/20 Confer with T. Weigel regarding closing checklist and to            SAPOW        1.00          560.00
         coordinate review and production of closing documents.
01/27/20 Continue preparing to 363 asset sale closing and respond to         SAPOW        1.00          560.00
         questions regarding open items for closing.
01/27/20 Review numerous documents (including CIM and audited                SAPOW        2.90        1,624.00
         financials and other correspondence) to analyze updates to
         disclosure schedules.
01/27/20 Begin review and comment on real estate related documents to AMYOU               3.20          960.00
         determine what is has been drafted and what is still outstanding
         for Seller's conveyance of owned and leased real estate under
         the Asset Purchase Agreement (3.0) Review form Seller FIRPTA
         required by title company. (.20)
01/27/20 Respond to emails regarding APA treatment of certain events.        SAPOW        0.50          280.00
01/27/20 Correspondence with T. Weigel regarding disregarded entities        ABRAC        0.30          133.50
         and tax return filings.
01/27/20 Review issues raised by GFG/Liberty's environmental claims          CEERK        1.50          840.00
         (.5); review correspondence and documents re same (1.0).
01/27/20 Conference with A. Young regarding coordination of all              SAPOW        0.50          280.00
         documents associated with real estate assets in connection with
         upcoming closing.
01/27/20 Continue to prepare for 363 asset sale closing by conferring with SAPOW          2.50        1,400.00
         resources for review of documents prepared by Seller's counsel
         and creating a list of open items for closing.
01/27/20 Continue to prepare for 363 asset sale closing by analyzing         SAPOW        1.30          728.00
         certain developments and responding to questions regarding
         open items for closing.
01/27/20 Review and revise draft motion to surcharge collateral with         BADOL        0.90          360.00
         respect to subordinated lenders' security interest only
01/28/20 Review draft and revisions to stipulation re Signal Metal.          SMKAT        0.10           47.50


                                                                                                 Page Number 11
                   Case 19-12153-KBO          Doc 528-2      Filed 03/25/20     Page 13 of 89



Bayou Steel Group                                                 Invoice Date:                  March 20, 2020
Financial Restructuring                                           Invoice Number:                      1768973
                                                                  Matter Number:                 105215-638521

Date      Description                                                        Initials   Hours         Amount
01/28/20 Calls with and correspondence with GFG counsel regarding            SMKAT        0.30          142.50
         additional assumed contracts and revisions to applicable APA
         schedule.
01/28/20 Review, revise, and comment on draft seller closing deliverables    SMKAT        3.10        1,472.50
         (2.7); Various emails with S. Power and T. Weigel regarding
         corporate updates and A. Young re real property (0.4).
01/28/20 Call with S. Power regarding disclosure updates to APA.             SMKAT        0.90          427.50
01/28/20 Analyze implications of removing Acquired Assets with        SMKAT               0.60          285.00
         Candlewood and C. Deutchman (0.3); Calls with GFG counsel re
         same (0.3).
01/28/20 Participate in conference call with Debtors' professionals to       CAWAR        1.00          700.00
         discuss closing issues, flow of funds at close, and open
         bankruptcy issues
01/28/20 Correspondence with Debtor's professionals re flow of funds at      CAWAR        0.10           70.00
         closing
01/28/20 Correspondence with Debtors' professionals re GFG and               CAWAR        0.10           70.00
         Harriman
01/28/20 Review and analyze ownership structure of all selling entities as   DEPRO        0.20           60.00
         described in each entity's limited liability company agreement.
01/28/20 Review and analyze execution version of the asset purchase          DEPRO        0.80          240.00
         agreement in order to begin updating disclosure schedules in
         accordance with the purchase agreement.
01/28/20 Draft updated disclosure schedules, Seller resolutions, and         DEPRO        3.40        1,020.00
         additional ancillary documents in preparation of closing.
01/28/20 Call with GFG counsel discussing closing updates and status of      SMKAT        0.60          285.00
         deliverables (0.4); Follow up call to address Harriman facility
         (0.2).
01/28/20 Respond to D. Promaroli's inquiries re APA schedules.               SMKAT        0.10           47.50
01/28/20 Review and comment on draft flow of funds (0.2);                    SMKAT        0.50          237.50
         Communications re same with Candlewood and C. Deutchman
         (0.2); Communications with GFG re same (0.1).
01/28/20 Consider approval requirements of transaction in context of 363     SAPOW        0.40          224.00
         sale and Delaware law.
01/28/20 Review draft CRO certificate and other seller deliverables for      SAPOW        0.60          336.00
         upcoming asset sale closing.
01/28/20 Confer with A. Young to review, analyze and revise real estate      SAPOW        1.00          560.00
         deliverables for closing.
01/28/20 Audit closing checklist deliverables and continue to review and     SAPOW        4.50        2,520.00
         coordinate drafting of seller deliverables, including updated
         disclosure schedules.
01/28/20 Attend to closing matters, including review and revision of         TWEIG        8.90        3,204.00
         closing documentation and draft and review various
         correspondence regarding same.
01/28/20 Confer with T. Weigel regarding title company requirements for     SAPOW         0.40          224.00
         closing and formulate drafting response to specific issues raised.

                                                                                                 Page Number 12
                    Case 19-12153-KBO           Doc 528-2      Filed 03/25/20    Page 14 of 89



Bayou Steel Group                                                    Invoice Date:                March 20, 2020
Financial Restructuring                                              Invoice Number:                    1768973
                                                                     Matter Number:               105215-638521

Date       Description                                                        Initials   Hours         Amount
01/28/20 Confer with D. Promaroli to review and revise disclosure             SAPOW        0.50          280.00
         schedule updates.
01/28/20 Review Seller requirements under the Illinois, Tennessee, and         AMYOU       8.30        2,490.00
         two Louisiana property title commitments for Seller owned
         property and determine Seller requirements. (4.00) Review buyer
         drafted real estate closing documents including special warranty
         deeds, owner's affidavit, FIRPTA, Request for Cancellation of
         Liens, Affidavit for Partial Cancellation, certificates of merger
         related to title company requirements, Property Manager
         Affidavit, and Plat Act Affidavit. (3.00) Prepare and provide initial
         comments on closing documents and outstanding items to be
         addressed by Buyer and/or title company. (1.00) Revise
         Tennessee special warranty deed. (.30)
01/28/20 Advise S. Power regarding disclosure schedule updates.               WEBRO        0.70          392.00
01/28/20 Review alleged environmental claims re Harriman location claim       CEERK        2.00        1,120.00
         and related information (1.5); review related documents and
         correspondence re same (.5).
01/28/20 Conference with S. Katona regarding outstanding issues and           SAPOW        0.70          392.00
         recent developments in 363 sale.
01/28/20 Continue review and coordinate drafting of seller deliverables,      SAPOW        1.80        1,008.00
         including revisions to updated disclosure schedules.
01/28/20 Correspondence with GFG and Debtors' professionals re                CAWAR        0.10           70.00
         removal of contracts and lists and revisions to deal
01/29/20 Review title commitment and sale order and discuss with Shanti       MJNOR        0.60          372.00
         Katona; phone call to Commissioner of Department of Water
         Management
01/29/20 Correspondence with counsel to BAML and Shanti Katona re             CAWAR        0.10           70.00
         flow of funds at close
01/29/20 Continued correspondence with Debtor's professionals re closing CAWAR             0.20          140.00
01/29/20 Analyze update from title company relating to Water Certification SMKAT           0.10           47.50
         in Chicago.
01/29/20 Draft, review and analyze disclosure schedules to incorporate     DEPRO           1.40          420.00
         necessary updates resulting from the actions of the Sellers since
         signing in accordance with the terms of the Asset Purchase
         Agreement.
01/29/20 Draft analysis of ownership structure of all selling entities.       DEPRO        0.20           60.00
01/29/20 Review and analyze the signing versions of the Bill of Sale,         DEPRO        0.20           60.00
         Assignment and Assumption Agreement and the Intellectual
         Property Agreement compared to the closing versions of such
         documents.
01/29/20 Revise draft of updated disclosure schedules.                        DEPRO        0.80          240.00
01/29/20 Conference call regarding closing deliverables and actions.          DEPRO        1.10          330.00
01/29/20 Coordinate on addressing numerous inquiries and                      SMKAT        1.50          712.50
         communications from GFG relating to general sale closing
         issues through day


                                                                                                  Page Number 13
                   Case 19-12153-KBO          Doc 528-2     Filed 03/25/20      Page 15 of 89



Bayou Steel Group                                                   Invoice Date:                March 20, 2020
Financial Restructuring                                             Invoice Number:                    1768973
                                                                    Matter Number:               105215-638521

Date      Description                                                        Initials   Hours         Amount
01/29/20 Analyze title company's responses to closing documents with A.      SMKAT        0.20           95.00
         Young.
01/29/20 Work through draft seller closing documents with C. Deutchman       SMKAT        0.60          285.00
         and coordinate with A. Young on proposed revisions.
01/29/20 Work with S. Power, T. Weigel and D. Promaroli to address           SMKAT        0.70          332.50
         comments and revisions to corporate closing deliverables,
         including investigating responses in support of same.
01/29/20 Participate in global closing call with GFG counsel and Debtors     SMKAT        0.60          285.00
         professionals.
01/29/20 Update call with GFG counsel re closing mechanics and status        SMKAT        0.10           47.50
         of funding for purchase price.
01/29/20 Further review revised Stipulation with Signal Metal and            SMKAT        0.10           47.50
         communications re same.
01/29/20 Work on and develop strategy for addressing GFG's inability      SMKAT           2.30        1,092.50
         complete transfer of Chicago property on account of missing
         Water Certification, including numerous calls with Chicago depot
         manager and Polsinelli CHI real estate team re Water
         Department (1.0); Updates to GFG and title company (0.3);
         Analysis of transfer history and available property records with
         debtors (1.0).
01/29/20 Work with S. Power re APA disclosures and bankruptcy                SMKAT        1.00          475.00
         implications.
01/29/20 Continue to analyze, review and revise closing documents and        SAPOW        0.60          336.00
         disclosure schedules.
01/29/20 Continue to analyze, review and revise closing documents and        SAPOW        0.90          504.00
         disclosure schedules.
01/29/20 Conference with S. Katona regarding updates to disclosure           SAPOW        0.30          168.00
         schedules.
01/29/20 Participate in BSG closing call with Buyer's counsel.               SAPOW        0.50          280.00
01/29/20 Attend to closing matters, including review and revision of         TWEIG        6.80        2,448.00
         closing documentation. Draft and review correspondence
         regarding same.
01/29/20 Continue to analyze, review and revise closing documents and        SAPOW        2.50        1,400.00
         disclosure schedules, including responding to comments from
         Buyer's counsel.
01/29/20 Review counsel comments on owner's affidavit, Tennessee              AMYOU       7.40        2,220.00
         special warranty deed, plat act affidavit, Illinois special warranty
         deed, and broker affidavit. (2.50) Prepare list of remaining seller
         required closing documents and follow up on status. (1.30)
         Revise Tennessee special warranty deed and letter from seller to
         State of Louisiana. (1.40) Complete Seller Certificate for No
         Information Reporting, City of Chicago Real Property Tax
         Declaration, Illinois Real Estate Transfer Declaration, and Cook
         County Real Estate Transfer Declaration. (2.20)
01/29/20 Submit request and obtain BD LaPlace, LLC Delaware certified        NCJAC        0.20           45.00
         re-stated articles & amendments.

                                                                                                 Page Number 14
                   Case 19-12153-KBO          Doc 528-2      Filed 03/25/20      Page 16 of 89



Bayou Steel Group                                                  Invoice Date:                  March 20, 2020
Financial Restructuring                                            Invoice Number:                      1768973
                                                                   Matter Number:                 105215-638521

Date      Description                                                         Initials   Hours         Amount
01/29/20 Correspondence and discussion of Chicago water issue                 CAWAR        0.10           70.00
01/29/20 Review and respond to email questions regarding closing              SAPOW        2.10        1,176.00
         documents.
01/29/20 Continue to analyze, review and revise closing documents and         SAPOW        0.70          392.00
         disclosure schedules.
01/29/20 Participate in conference call with GFG and its counsel and          CAWAR        0.50          350.00
         Polsinelli core team to discuss closing sheet, flow of funds at
         close, and related issues
01/29/20 Review further revised flow of funds at close and payoff letter      CAWAR        0.20          140.00
         and correspondence re same
01/30/20 Meetings at the Chicago Department of Finance and the Chicago MJNOR               6.40        3,968.00
         Department of Water Management to ascertain existence/status
         of any and all accounts for water service at Chicago property
         (106th Street).
01/30/20 Correspondence with Shanti Katona re closing payments                CAWAR        0.10           70.00
01/30/20 Correspondence with Polsinelli core team re closing cost issues      CAWAR        0.10           70.00
01/30/20 Participate in conference call with GFG and its counsel and          CAWAR        0.50          350.00
         Polsinelli core team re closing checklist and closing
01/30/20 Conferences with Shanti Katona re closing issues                     CAWAR        0.40          280.00
01/30/20 Closing conference call with all parties to confirm open items and DEPRO          1.10          330.00
         closing deliverables.
01/30/20 Revise schedules to incorporate buyer and CRO feedback.              DEPRO        0.10           30.00
01/30/20 Review and analyze executed signature pages received from            DEPRO        1.30          390.00
         Sellers and prepare fully executed and compiled closing
         documents for delivery to Buyer.
01/30/20 Draft, review and analyze ancillary documents in preparation for     DEPRO        1.80          540.00
         and connection with the closing, including the Bill of Sale,
         Assignment and Assumption Agreement, the Intellectual
         Property Assignment, the Closing Certificate, the CRO
         Certificate, the Non-Foreign Person Certificates, and the Sellers'
         resolutions and consents.
01/30/20 Attention to closing issues throughout day, including attention to   SMKAT        8.80        4,180.00
         coordinating on all final deliverables and mechanics for final
         closing.
01/30/20 Participate in All-Hands conference call with Buyer's counsel to     SAPOW        0.40          224.00
         discuss status and outstanding items for closing.
01/30/20 Continue advising regarding closing matters.                         SAPOW        0.30          168.00
01/30/20 Attend to closing matters.                                           SAPOW        0.70          392.00
01/30/20 Continue analyzing and responding to questions regarding             SAPOW        1.60          896.00
         closing documents and matters to prepare for closing.
01/30/20 Conference with S. Katona regarding follow-up assignments for        SAPOW        0.40          224.00
         each work stream prior to closing.
01/30/20 Continue analyzing and responding to questions regarding             SAPOW        0.80          448.00
         closing documents and matters to prepare for closing.

                                                                                                  Page Number 15
                   Case 19-12153-KBO          Doc 528-2      Filed 03/25/20     Page 17 of 89



Bayou Steel Group                                                  Invoice Date:                 March 20, 2020
Financial Restructuring                                            Invoice Number:                     1768973
                                                                   Matter Number:                105215-638521

Date      Description                                                        Initials   Hours         Amount
01/30/20 Attend to closing matters, including review and revision of         TWEIG        5.30        1,908.00
         closing documentation. Draft and review correspondence
         regarding same.
01/30/20 Analyze and respond to questions regarding closing documents        SAPOW        0.40          224.00
         and matters to prepare for closing.
01/30/20 All hands call to discuss status of closing to address seller real   AMYOU       5.30        1,590.00
         estate items. (.50) Review seller closing documents and prepare
         final execution versions and directions for seller execution. (2.50)
         Coordinate execution of seller required closing documents with
         seller and title company (2.30)
01/30/20 Advise S. Power regarding UCC issues (.6) and schedule              WEBRO        0.90          504.00
         updates (.3).
01/30/20 Continue analyzing and responding to questions regarding            SAPOW        1.50          840.00
         closing documents and matters to prepare for closing.
01/30/20 Review Buyer's comments to updated disclosure schedules             SAPOW        0.60          336.00
         deleting certain events between signing and closing and discuss
         same internally.
01/30/20 Continue to attend to closing matters and review compiled           SAPOW        0.60          336.00
         signed documents for release into escrow pending closing.
01/30/20 Review further revised flow of funds at close and                   CAWAR        0.40          280.00
         correspondence re same
01/31/20 Correspondence with all parties re wire transfers and closing       CAWAR        0.20          140.00
01/31/20 Meetings with Senior counsel and staff for Finance Department       MJNOR        4.70        2,914.00
         and Water Management Department for City of Chicago to
         resolve billing issues for Chicago properties
01/31/20 Review and comment on draft Notice of Closing                       CAWAR        0.20          140.00
01/31/20 Attention to final closing issues through day, including numerous   SMKAT        5.40        2,565.00
         communications with GFG counsel, title company and debtors
         regarding finalizing all outstanding deliverables, and status of
         wires.
01/31/20 Review and analyze steps necessary to effectuate certificate of     DEPRO        0.50          150.00
         amendments to the Sellers certificates of formation to change
         each Sellers name. Begin drafting certificates of amendment.
01/31/20 Review and analyze closing documents including original             DEPRO        0.50          150.00
         signatures and court filings.
01/31/20 Finalize closing documents for filing and coordinate on filing      SMKAT        0.70          332.50
         same.
01/31/20 Review notice of updated APA schedules and correspondence           CAWAR        0.20          140.00
         re same
01/31/20 Continue advising regarding closing matters and prepare for         SAPOW        0.60          336.00
         post-closing matters.
01/31/20 Attend to closing matters, including review and revision of         TWEIG        0.80          288.00
         closing documentation. Draft and review correspondence
         regarding same.
01/31/20 Attend to closing matters and certain post-closing matters.         SAPOW        0.30          168.00

                                                                                                 Page Number 16
                   Case 19-12153-KBO         Doc 528-2      Filed 03/25/20    Page 18 of 89



Bayou Steel Group                                                Invoice Date:                 March 20, 2020
Financial Restructuring                                          Invoice Number:                     1768973
                                                                 Matter Number:                105215-638521

Date      Description                                                      Initials   Hours         Amount
01/31/20 Continue advising regarding closing matters and prepare for       SAPOW        0.50          280.00
         post-closing matters.
01/31/20 Attend to closing matters and respond to emails from Buyer's      SAPOW        0.50          280.00
         counsel.
01/31/20 Conference with Shanti Katona re closing issues and flow of       CAWAR        0.50          350.00
         funds at close, confirm closing
01/31/20 File and serve Joint Notice of Updated Schedules to the Asset     LMSUP        0.30           82.50
         Purchase Agreement; correspondence regarding same.
01/31/20 File and serve notice of sale closing; correspondence regarding   LMSUP        0.30           82.50
         same.
SUBTOTAL FOR B130 Asset Disposition & Sales                                           218.40      $99,239.00


B145 Court Hearings

Date      Description                                                      Initials   Hours         Amount
01/03/20 Draft January 8 hearing agenda; correspondence with S. Katona LMSUP            0.80         $220.00
         regarding same.
01/03/20 Communications regarding January 6 hearing adjournment and        SMKAT        0.10           47.50
         update to amended agenda.
01/03/20 Address matters going forward for January 8 hearing date with L. SMKAT         0.20           95.00
         Suprum.
01/03/20 Review notice of hearing on insurance premium finance motion      CAWAR        0.10           70.00
01/06/20 Revise, finalize, file and serve January 8 hearing agenda;      LMSUP          1.40          385.00
         prepare hearing binder for delivery to chambers; correspondence
         regarding same.
01/06/20 Review and revise draft hearing agenda for January 8 hearing;     SMKAT        0.40          190.00
         Work on same with L. Suprum and affected parties re updates.
01/06/20 Review and comment on draft agenda for January 8 hearing,         CAWAR        0.40          280.00
         correspondence re same, review filed copy
01/07/20 Coordinate for January 8 hearing with L. Suprum.                  SMKAT        0.10           47.50
01/07/20 Review and revise January 8 amended agenda.                       SMKAT        0.10           47.50
01/07/20 Draft, file and serve amended agenda for January 8 hearing;       LMSUP        0.90          247.50
         prepare courtesy copy and supplemental pleadings for delivery
         to chambers; correspondence regarding same.
01/07/20 Prepare for January 8 hearing; office conference with S. Katona   LMSUP        0.70          192.50
         regarding same.
01/07/20 Correspondence with Polsinelli core team re January 8 hearing     CAWAR        0.10           70.00
01/07/20 Review amended agenda for January 8 hearing and                   CAWAR        0.20          140.00
         correspondence re same
01/08/20 Appear for January 8 hearing.                                     SMKAT        1.00          475.00
01/08/20 Confer with CRO and Shanti Katona in preparation for January 8 CAWAR           0.50          350.00
         hearing on BCBS and insurance premium financing
01/08/20 Attend January 8 hearing and confer with parties in interest      CAWAR        1.00          700.00

                                                                                               Page Number 17
                   Case 19-12153-KBO          Doc 528-2      Filed 03/25/20    Page 19 of 89



Bayou Steel Group                                                 Invoice Date:                 March 20, 2020
Financial Restructuring                                           Invoice Number:                     1768973
                                                                  Matter Number:                105215-638521

Date      Description                                                       Initials   Hours         Amount
01/16/20 Finalize, file and serve January 21 hearing agenda; prepare        LMSUP        1.20          330.00
         hearing binder for chambers; correspondence regarding same.
01/22/20 Review order denying shortened notice on Black Diamond             CAWAR        0.10           70.00
         motion to convert
01/23/20 Review Notice of Hearing on Motion to Convert Chapter 11           CAWAR        0.10           70.00
         Cases to Chapter 7 Cases Pursuant to 11 U.S.C. Section
         1112(b)
01/24/20 Review amended notice of hearing on Traxys motion for an           CAWAR        0.10           70.00
         administrative claim
01/31/20 Update Committee counsel regarding interim fee hearing             SMKAT        0.10           47.50
         scheduling.
SUBTOTAL FOR B145 Court Hearings                                                         9.60       $4,145.00


B150 Creditor Committee Meetings

Date      Description                                                       Initials   Hours         Amount
01/03/20 Communications with J. Adams regarding status of cases and         SMKAT        0.80         $380.00
         update (0.1); Conference call with J. Adams and C. Ward
         regarding overall case winddown strategy and pending motions
         (.5); Follow up conference with C. Ward re next steps (0.2).
01/28/20 Call with L. Schlussel regarding status of case, cash collateral   SMKAT        0.50          237.50
         and updates on same (0.4); Update C. Deutchman and
         Candlewood re same (0.1).
SUBTOTAL FOR B150 Creditor Committee Meetings                                            1.30         $617.50


B155 Creditor Inquiries

Date      Description                                                       Initials   Hours         Amount
01/03/20 Call with Caine & Weiner regarding Debtors' bankruptcy cases       SMKAT        0.30         $142.50
         and implications of automatic stay.
01/03/20 Respond to Union's inquiries seeking information re bar date,      SMKAT        0.10           47.50
         BCBS settlement and case updates.
01/06/20 Respond to inquiry from Dickinson & Associates' counsel            SMKAT        0.10           47.50
         regarding status of proposed assumption and assignment to
         Buyer.
01/06/20 Responded to a creditor inquiry and updated the creditor contact MRMAZ          0.40          132.00
         spreadsheet.
01/06/20 Attention to creditor inquiries including telephone calls and      CAWAR        0.10           70.00
         correspondence from parties-in-interest, forward to appropriate
         individuals to address
01/07/20 Respond to follow up inquiries from counsel to Dickinson &         SMKAT        0.20           95.00
         Associates regarding bar date and projected recoveries to
         GUCs.
01/10/20 Address inquiry from Rentokil regarding bankruptcy cases.          SMKAT        0.10           47.50

                                                                                                Page Number 18
                   Case 19-12153-KBO          Doc 528-2      Filed 03/25/20    Page 20 of 89



Bayou Steel Group                                                  Invoice Date:                March 20, 2020
Financial Restructuring                                            Invoice Number:                    1768973
                                                                   Matter Number:               105215-638521

Date      Description                                                       Initials   Hours         Amount
01/10/20 Respond to creditor call seeking information regarding cases,      SMKAT        0.20           95.00
         sale and claims.
01/10/20 Investigate claims of Hornady Transportation re outstanding        SMKAT        0.20           95.00
         invoicing.
01/10/20 Responded to a creditor call and updated the creditor contact      MRMAZ        0.20           66.00
         spreadsheet.
01/10/20 Attention to creditor inquiries including telephone calls and      CAWAR        0.10           70.00
         correspondence from parties-in-interest, forward to appropriate
         individuals to address
01/13/20 Respond to creditor call regarding bar date and filing proofs of   SMKAT        0.20           95.00
         claim.
01/13/20 Call with counsel to Pacific Foundry regarding administrative      SMKAT        0.20           95.00
         claims bar date and case updates.
01/14/20 Investigate claims of Vardis and respond to creditor re same.      SMKAT        0.30          142.50
01/14/20 Attention to creditor inquiries including telephone calls and      CAWAR        0.10           70.00
         correspondence from parties-in-interest, forward to appropriate
         individuals to address
01/22/20 Respond to former employees’ inquiry relating to pension plans;    SMKAT        0.30          142.50
         Address same with C. Deutchman.
SUBTOTAL FOR B155 Creditor Inquiries                                                     3.10       $1,453.00


B160 Employment/Fee Applications

Date      Description                                                       Initials   Hours         Amount
01/03/20 Correspondence with Debtors' professionals re timing and           CAWAR        0.10          $70.00
         payment of professional fees
01/06/20 Correspondence with Debtors' professionals re professional fees CAWAR           0.10           70.00
01/06/20 Review Second Monthly Fee Application of Cole Schotz P.C.,         CAWAR        0.10           70.00
         Delaware Co-Counsel to the Official Committee of Unsecured
         Creditors, for Allowance of Compensation and Reimbursement
         of Expenses for the period November 1, 2019 to November 30,
         2019
01/06/20 Conference with Shanti Katona re Polsinelli monthly fee            CAWAR        0.10           70.00
         applications
01/13/20 Review Second Monthly Fee Application of Polsinelli PC for         CAWAR        0.10           70.00
         Compensation and Reimbursement of Expenses as Counsel to
         the Debtors and Debtors in Possession for the period from
         November 1, 2019 to November 30, 2019
01/16/20 Review First Monthly Fee Application of Benesch, Friedlander,      CAWAR        0.10           70.00
         Coplan & Aronoff LLP for Compensation as Special for the
         period October 1, 2019 to November 30, 2019




                                                                                                Page Number 19
                    Case 19-12153-KBO           Doc 528-2      Filed 03/25/20    Page 21 of 89



Bayou Steel Group                                                    Invoice Date:                March 20, 2020
Financial Restructuring                                              Invoice Number:                    1768973
                                                                     Matter Number:               105215-638521

Date       Description                                                        Initials   Hours         Amount
01/31/20 Review First Interim Fee Application of Alvarez & Marsal North       CAWAR        0.10           70.00
         America, LLC for Payment of Compensation and
         Reimbursement of Expenses as Financial Advisor to the Official
         Committee of Unsecured Creditors for the period October 18,
         2019 to December 31, 2019
SUBTOTAL FOR B160 Employment/Fee Applications                                              0.70         $490.00


B164 Polsinelli Fee Applications

Date       Description                                                        Initials   Hours         Amount
01/02/20 Review and revise Polsinelli's November fee invoice for              SMKAT        1.20         $570.00
         conformity with UST Guidelines and review of privilege.
01/03/20 Work on edits to November invoice for expense and fee                SMKAT        0.50          237.50
         reconciliation.
01/06/20 Work on addressing inconsistencies in November fee invoice           SMKAT        0.30          142.50
         with timekeepers for conformity with UST Guidelines.
01/07/20 Work on reviewing and revising fee invoice for November fee          SMKAT        1.70          807.50
         application.
01/07/20 Draft Polsinelli second monthly fee application; correspondence      LMSUP        0.90          247.50
         with S. Katona regarding same.
01/09/20 Review and revise December fee invoice in accordance with            SMKAT        2.20        1,045.00
         UST Guidelines.
01/10/20 Review and continue to revise fee application expenses and           SMKAT        2.30        1,092.50
         costs in accordance with UST Guidelines, including numerous
         communications with firm timekeepers seeking additional detail
         and information re entries.
01/13/20 Review and further diligence November and December                   SMKAT        0.70          332.50
         expenses and address same with L. Suprum (0.5); Finalize and
         coordinate filing of November fee application (0.2).
01/13/20 Finalize, file and sere Polsinelli second monthly fee application;   LMSUP        1.90          522.50
         correspondence regarding same.
01/14/20 Email Polsinelli second monthly fee application and LEDES file       LMSUP        0.10           27.50
         to UST
01/17/20 Revise December invoice for UST Guidelines conformity.               SMKAT        0.40          190.00
01/21/20 Review and revise incorporated edits to December expenses.           SMKAT        0.20           95.00
01/23/20 Review final December invoice revisions and comment on same. SMKAT                0.30          142.50
01/23/20 Draft Polsinelli third monthly fee application; correspondence       LMSUP        0.90          247.50
         regarding same.
01/24/20 Review and finalize Polsinelli's December fee application and        SMKAT        0.30          142.50
         coordinate filing and service.
01/24/20 Finalize, file and serve Polsinelli third monthly fee application;   LMSUP        1.90          522.50
         correspondence regarding same.
01/24/20 Review filed copy of third monthly Polsinelli fee application and    CAWAR        0.20          140.00
         correspondence re same

                                                                                                  Page Number 20
                     Case 19-12153-KBO           Doc 528-2       Filed 03/25/20    Page 22 of 89



Bayou Steel Group                                                      Invoice Date:                March 20, 2020
Financial Restructuring                                                Invoice Number:                    1768973
                                                                       Matter Number:               105215-638521

Date       Description                                                          Initials   Hours         Amount
01/28/20 Address fee application compliance with Polsinelli deal team and SMKAT              0.10           47.50
         advise on UST Guidelines.
01/29/20 Review and revise Polsinelli draft interim fee application.            SMKAT        0.30          142.50
01/29/20 Draft Polsinelli first interim fee application; correspondence with    LMSUP        3.20          880.00
         S. Katona regarding same.
01/30/20 Finalize Polsinelli first interim fee application; circulate to S.     LMSUP        0.90          247.50
         Katona for review.
01/31/20 Review and coordinate filing of Polsinelli's interim fee               SMKAT        0.20           95.00
         application.
01/31/20 Finalize, file and serve Polsinelli first interim fee application;     LMSUP        0.60          165.00
         correspondence regarding same.
01/31/20 Review First Interim Fee Application of Polsinelli PC for              CAWAR        0.20          140.00
         Compensation and Reimbursement of Expenses as Counsel to
         the Debtors and Debtors in Possession for the period from
         October 1, 2019 to December 31, 2019 and correspondence re
         same
SUBTOTAL FOR B164 Polsinelli Fee Applications                                               21.50       $8,222.50


B170 Other Professional Retention

Date       Description                                                          Initials   Hours         Amount
01/17/20 Various communications with Jones Walker team regarding                SMKAT        0.60         $285.00
         possible retention for collections (0.3); Call with Curt Hearne re
         same and follow up summary correspondence (0.3).
SUBTOTAL FOR B170 Other Professional Retention                                               0.60         $285.00


B175 Other Professional Fee Application

Date       Description                                                          Initials   Hours         Amount
01/04/20 Review and comment on C. Deutchman's November monthly fee SMKAT                     0.20          $95.00
         statement.
01/06/20 Further review and comment on revisions to draft November              SMKAT        0.20           95.00
         monthly fee statement for C. Deutchman; Coordinate filing of
         same.
01/06/20 Review Monthly Staffing Report for Filing Period November 1,           CAWAR        0.10           70.00
         2019 to November 30, 2019 of Shared Management Resources,
         Ltd.
01/06/20 Review Second Monthly Fee Application of Kelley Drye &                 CAWAR        0.10           70.00
         Warren LLP for Compensation for Services Rendered and
         Reimbursement of Expenses Incurred as Lead Counsel to the
         Official Committee of Unsecured Creditors of Bayou Steel BD
         Holdings, L.L.C. et al., for the period November 1, 2019 to
         November 30, 2019
01/16/20 Review Benesch's first monthly fee application.                        SMKAT        0.10           47.50


                                                                                                    Page Number 21
                   Case 19-12153-KBO          Doc 528-2      Filed 03/25/20   Page 23 of 89



Bayou Steel Group                                                 Invoice Date:                March 20, 2020
Financial Restructuring                                           Invoice Number:                    1768973
                                                                  Matter Number:               105215-638521

Date      Description                                                      Initials   Hours         Amount
01/16/20 Correspondence with KCC regarding service of Benesch fee          LMSUP        0.10           27.50
         application
01/22/20 Advise Glenn Pollack on interim fee application process and       SMKAT        0.10           47.50
         procedures.
01/24/20 Communications with and advise to Glenn Pollack regarding         SMKAT        0.10           47.50
         Candlewood's final fee application.
01/28/20 Review Third Monthly Fee Application of Kelley Drye & Warren      CAWAR        0.10           70.00
         LLP for Compensation for Services Rendered and
         Reimbursement of Expenses Incurred as Lead Counsel to the
         Official Committee of Unsecured Creditors of Bayou Steel BD
         Holdings, L.L.C. et al. for the period December 1, 2019 to
         December 31, 2019
01/28/20 Review Second Monthly Fee Application of Alvarez & Marsal         CAWAR        0.10           70.00
         North America, LLC for Payment of Compensation and
         Reimbursement of Expenses as Financial Advisor to the Official
         Committee of Unsecured Creditors for the period December 1,
         2019 to December 31, 2019
01/28/20 Review Third Monthly Fee Application of Cole Schotz P.C.,         CAWAR        0.10           70.00
         Delaware Co-Counsel to the Official Committee of Unsecured
         Creditors, for Allowance of Compensation and Reimbursement
         of Expenses for the period December 1, 2019 to December 31,
         2019
01/29/20 Review Committee professionals' third monthly fee applications.   SMKAT        0.10           47.50
01/29/20 Review draft of Candlewood's first and final fee application;     SMKAT        0.10           47.50
         Communications with Glenn Pollack re same.
01/29/20 Review and revise Candlewood final fee application;               LMSUP        0.60          165.00
         correspondence with S. Katona regarding same.
01/30/20 Correspondence re Candlewood fee application and review           CAWAR        0.20          140.00
         same
01/30/20 Revise Candlewood final fee application; correspondence with S. LMSUP          0.80          220.00
         Katona regarding same.
01/31/20 Review and address finalizing Candlewood's fee application and    SMKAT        0.20           95.00
         coordinate on filing same.
01/31/20 Review First Interim Fee Application of Kelley Drye & Warren      CAWAR        0.10           70.00
         LLP for Allowance of Compensation for Services Rendered and
         Reimbursement of Expenses Incurred as Lead Counsel to the
         Official Committee of Unsecured Creditors of Bayou Steel BD
         Holdings, L.L.C., et al. for the period October 10, 2019 to
         December 31, 2019
01/31/20 Review First Interim Fee Application of Cole Schotz P.C.,         CAWAR        0.10           70.00
         Delaware Co-Counsel to the Official Committee of Unsecured
         Creditors, for Allowance of Compensation and Reimbursement
         of Expenses for the period October 10, 2019 to December 31,
         2019
01/31/20 Review Candlewood first and final fee application and             CAWAR        0.20          140.00
         correspondence re same

                                                                                               Page Number 22
                   Case 19-12153-KBO          Doc 528-2      Filed 03/25/20    Page 24 of 89



Bayou Steel Group                                                 Invoice Date:                 March 20, 2020
Financial Restructuring                                           Invoice Number:                     1768973
                                                                  Matter Number:                105215-638521

Date      Description                                                       Initials   Hours         Amount
01/31/20 Review, revise, finalize, file and serve Candlewood final fee      LMSUP        0.70          192.50
         application; correspondence regarding same.
SUBTOTAL FOR B175 Other Professional Fee Application                                     4.40       $1,897.50


B180 Avoidance Action Analysis

Date      Description                                                       Initials   Hours         Amount
01/09/20 Address and work on compiling data and information for detailed SMKAT           0.50         $237.50
         preference analysis with various case parties and address same
         with ASK and C. Deutchman.
01/09/20 Correspondence with ASK and Shanti Katona re preference           CAWAR         0.40          280.00
         analysis, review required information, correspondence with client
         team re same, discuss data and forward to ASK under cover
         email
01/13/20 Address further inquiries relating to avoidance action analysis;   SMKAT        0.30          142.50
         Advise C. Deutchman on same.
01/13/20 Correspondence with ASK and Debtor's professionals re              CAWAR        0.10           70.00
         preference analysis
01/14/20 Review update from ASK regarding avoidance action analysis;        SMKAT        0.20           95.00
         Follow up re same with C. Deutchman and company re
         additional data needed.
01/14/20 Correspondence with ASK and Debtors' professionals re              CAWAR        0.10           70.00
         preference analysis
01/15/20 Further discussions with C. Deutchman regarding data for           SMKAT        0.10           47.50
         preference analysis.
01/15/20 Correspondence with ASK team and Debtors' professionals re         CAWAR        0.10           70.00
         preference analysis
01/16/20 Work on addressing Debtors' preference analysis with ASK and       SMKAT        0.30          142.50
         respond to inquiries from lenders re same.
01/16/20 Correspondence with all parties re preference analysis             CAWAR        0.10           70.00
01/21/20 Correspondence with ASK team and Debtors' professionals re         CAWAR        0.10           70.00
         preference analysis
01/22/20 Review further inquiries from ASK in connection with preference    SMKAT        0.10           47.50
         analyses.
01/31/20 Preliminary review of preference analysis and communications       SMKAT        0.30          142.50
         re same with ASK.
01/31/20 Correspondence with ASK team and Shanti Katona re               CAWAR           0.20          140.00
         preference analysis, correspondence with Debtors' professionals
         re same, correspondence with Dan McGuire re same
SUBTOTAL FOR B180 Avoidance Action Analysis                                              2.90       $1,625.00


B185 Assumption/Rejection of Leases & Contracts

Date      Description                                                       Initials   Hours         Amount

                                                                                                Page Number 23
                   Case 19-12153-KBO          Doc 528-2      Filed 03/25/20     Page 25 of 89



Bayou Steel Group                                                 Invoice Date:                  March 20, 2020
Financial Restructuring                                           Invoice Number:                      1768973
                                                                  Matter Number:                 105215-638521

Date      Description                                                        Initials   Hours         Amount
01/01/20 Begin drafting second omnibus motion authorizing rejection of       BADOL        0.50         $200.00
         unexpired executory contracts
01/02/20 Work with C. Deutchman to manage release of non-operational         SMKAT        0.40          190.00
         equipment and leases.
01/02/20 Continue drafting second omnibus rejection motion; create list of   BADOL        0.40          160.00
         executory contracts and leases to be rejected
01/02/20 Work on second omnibus rejection motion with C. Deutchman           SMKAT        1.40          665.00
         and B. Dolphin.
01/02/20 Review and analyze schedules and statements, notice to counter BADOL             2.00          800.00
         parties of potentially assumed executory contracts and unexpired
         leases, and spreadsheet provided by Charles Deutchman and
         incorporate data into schedule 1 for inclusion with second
         omnibus motion to reject executory contracts and unexpired
         leases
01/03/20 Work on further reconciliations of Leetsdale cure issues and        SMKAT        0.40          190.00
         address same with GFG's counsel.
01/03/20 Address Entergy issue with Alan Katz and review and analyze         SMKAT        0.30          142.50
         responsive correspondence and work on addressing same with
         Candlewood and C. Deutchman.
01/03/20 Follow up with C. Deutchman regarding contracts for rejection.      SMKAT        0.10           47.50
01/03/20 Follow up with counsel to Antares regarding proposed GUC            SMKAT        0.10           47.50
         distributions.
01/03/20 Correspondence with counsel to GFG and Shanti Katona re cure CAWAR               0.10           70.00
         amounts
01/03/20 Correspondence with counsel to Westchester and Entergy re           CAWAR        0.10           70.00
         status of resolution
01/05/20 Further work to address possible contracts to be added to           SMKAT        0.20           95.00
         rejection list.
01/06/20 Follow up correspondence and call with counsel to Leetsdale         SMKAT        0.60          285.00
         regarding cure reconciliation and timing for resolution (0.4);
         Update C. Deutchman re same (0.2).
01/06/20 Review additional information provided by Charles Deutchman      BADOL           0.30          120.00
         regarding executory contracts that may be rejected in the second
         omnibus rejection motion
01/07/20 Review and analyze proposed rejections and discuss same with        SMKAT        1.10          522.50
         B. Dolphin and C. Deutchman.
01/08/20 Further review and address D&S' alleged cure reconciliation and     SMKAT        0.30          142.50
         correspondence with GFG's counsel regarding Debtors' position
         on same; Follow up with M. Spoons-Wood re same.
01/08/20 Review and analyze global list of rejected contracts and identify   BADOL        0.90          360.00
         two contract counter parties for Charles Deutchman
01/09/20 Review and analyze additional contracts for proposed rejection      SMKAT        0.30          142.50
         motion.
01/09/20 Review information provided by Charles Deutchman about the          BADOL        0.20           80.00
         contract with Altaworx

                                                                                                 Page Number 24
                    Case 19-12153-KBO          Doc 528-2      Filed 03/25/20      Page 26 of 89



Bayou Steel Group                                                   Invoice Date:                  March 20, 2020
Financial Restructuring                                             Invoice Number:                      1768973
                                                                    Matter Number:                 105215-638521

Date       Description                                                         Initials   Hours         Amount
01/09/20 Review Air Products cure analysis and address same with M.            SMKAT        0.10           47.50
         Spoons-Wood.
01/10/20 Work with B. Dolphin on 365(d)(4) extension motion.                   SMKAT        0.10           47.50
01/10/20 Review debtors' revised cure analysis re Air Products and             SMKAT        0.20           95.00
         address same with GFG.
01/10/20 Draft motion to extend deadline to assume or reject unexpired         BADOL        0.90          360.00
         real property leases
01/13/20 Correspondence with counsel to GFG and Shanti Katona re               CAWAR        0.10           70.00
         assumed contracts
01/13/20 Correspondence with Polsinelli core team re second omnibus            CAWAR        0.10           70.00
         motion to reject contracts and leases
01/13/20 Revise draft second omnibus rejection motion and incorporate          BADOL        0.60          240.00
         additional leases and executory contracts into the global list of
         rejected contracts
01/13/20 Work on revising second omnibus rejection motion with B.              SMKAT        0.10           47.50
         Dolphin.
01/14/20 Review update correspondence from GFG and Air Products/Air    SMKAT                0.20           95.00
         Liquide regarding assumption and corresponding terms for same
         and appurtenant removal of applicable non-assumed equipment.
01/14/20 Review communications relating to D&H Crane and continued             SMKAT        0.10           47.50
         attempts to reconcile cure.
01/14/20 Correspondence with Debtors' professionals re rejected                CAWAR        0.10           70.00
         contracts
01/14/20 Review revised rejection schedule.                                    SMKAT        0.10           47.50
01/14/20 Correspondence with Polsinelli core team re second omnibus            CAWAR        0.10           70.00
         motion to assume or reject contracts and leases
01/14/20 Integrate executory contract details from the utilities motion into   BADOL        0.90          360.00
         the global list of rejected contracts and leases (.8); circulate to
         Chris Ward and Shanti Katona (.1)
01/15/20 Further communications and analysis of Leetsdale depot and            SMKAT        0.20           95.00
         assumption of same through sale.
01/16/20 Call with Westchester's counsel and review correspondence             SMKAT        0.50          237.50
         summarizing Westchester's settlement offer re Entergy
         assumption (0.2); Communications re same with Candlewood
         and C. Ward (0.3).
01/16/20 Work on second supplemental cure notice, including analysis of        SMKAT        1.40          665.00
         proposed cure amounts for previously unnoticed contracts (1.1);
         Address same with GFG (0.3).
01/16/20 Update correspondence to counsel to Dickinson and Antares             SMKAT        0.30          142.50
         regarding possible change in GFG's position re assumption and
         assignment and address follow up inquiries re same.
01/16/20 Review, finalize, file and serve second supplemental cure notice; LMSUP            0.40          110.00
         correspondence regarding same.
01/16/20 Correspondence with counsel to GFG and Shanti Katona re               CAWAR        0.10           70.00
         additional assumed contracts
                                                                                                   Page Number 25
                   Case 19-12153-KBO         Doc 528-2      Filed 03/25/20      Page 27 of 89



Bayou Steel Group                                                Invoice Date:                   March 20, 2020
Financial Restructuring                                          Invoice Number:                       1768973
                                                                 Matter Number:                  105215-638521

Date      Description                                                        Initials   Hours         Amount
01/16/20 Review Limited Objection of Trinity Industries Leasing Company CAWAR             0.10           70.00
         To Supplemental Notice To Counterparties To Potentially
         Assumed Executory Contracts And Unexpired Leases Regarding
         Cure Amounts And Possible Assignment To The Buyer
01/16/20 Review settlement offer from Westchester and correspondence         CAWAR        0.10           70.00
         with all parties re same
01/16/20 Review Second Supplemental Notice to Counterparties to       CAWAR               0.10           70.00
         Potentially Assumed Executory Contracts and Unexpired Leases
         Regarding Cure Amounts and Possible Assignment to the Buyer
01/16/20 Further investigate sublease at Leetsdale and retrieve responses SMKAT           0.20           95.00
         to GFG's inquiries re same.
01/17/20 Review Entergy's summary correspondence (0.1); Various              SMKAT        1.40          665.00
         communications with counsel to Westchester regarding Entergy
         settlement proposal (0.1); Call with Gary Bressler re same (0.4);
         Follow up call with C. Deutchman re proposal (0.2);
         Communications to Debtors, Debtors' professional teams and C.
         Deutchman re proposal (0.4); Call with Glenn Pollack re same
         (0.2).
01/17/20 Review and analyze Trinity cure objection.                          SMKAT        0.20           95.00
01/18/20 Return call to Counsel to Leetsdale landlord regarding GFG's        SMKAT        0.10           47.50
         change re assumption.
01/20/20 Correspondence with counsel to Westchester following up on          SMKAT        0.10           47.50
         settlement discussions.
01/20/20 Follow up from counsel to Antares regarding proposed cure           SMKAT        0.10           47.50
         amount.
01/21/20 Review and respond to correspondence from counsel to Antares SMKAT               0.10           47.50
         regarding proposed assumption and corresponding cure position
         of GFG.
01/21/20 Review and advise C. Deutchman on Taylor Leasing's renewal          SMKAT        0.20           95.00
         contract and implications of same with sale and cure.
01/21/20 Call with Ameri100 regarding cure notice and implications of        SMKAT        0.20           95.00
         same.
01/21/20 Work with C. Deutchman on addressing GFG's decision to              SMKAT        0.20           95.00
         terminate relationships with Air Products and Air Liquide and
         coordination of equipment removal; Follow up counsel to same.
01/21/20 Correspondence with Debtor's professionals re Entergy status        CAWAR        0.10           70.00
01/21/20 Call with counsel to Leetsdale landlord regarding GFG's decision SMKAT           0.40          190.00
         on rejection and Debtors' insight into same; Advise GFG counsel
         on Leetsdale's position.
01/21/20 Analyze communications from GFG regarding updated decision SMKAT                 0.20           95.00
         not to have Trinity lease assigned to it and advise C. Deutchman
         on return of leased items.
01/22/20 Call and follow up communications with counsel to Air Products      SMKAT        0.30          142.50
         and Air Liquide regarding treatment of nondebtor equipment;
         Update C. Deutchman regarding same.


                                                                                                 Page Number 26
                   Case 19-12153-KBO           Doc 528-2      Filed 03/25/20      Page 28 of 89



Bayou Steel Group                                                  Invoice Date:                   March 20, 2020
Financial Restructuring                                            Invoice Number:                       1768973
                                                                   Matter Number:                  105215-638521

Date       Description                                                         Initials   Hours         Amount
01/22/20 Follow up regarding Taylor lease and treatment of lease in sale.      SMKAT        0.10           47.50
01/22/20 Review communications from C. Deutchman regarding Trinity's           SMKAT        0.10           47.50
         removal of rail cars from Debtors' premises.
01/22/20 Review correspondence from C. Deutchman regarding Allied              SMKAT        0.10           47.50
         security contract and rejection of same.
01/23/20 Communications with C. Deutchman regarding Air Liquide's              SMKAT        0.20           95.00
         position on removing valves on premises and update to GFG re
         same.
01/24/20 Review and analyze additional communications between GFG              SMKAT        0.20           95.00
         and Air Products and treatment of same.
01/27/20 Review further update from GFG regarding treatment of Air             SMKAT        0.10           47.50
         Products.
01/27/20 Correspondence with C. Deutchman re possible abandoned                SMKAT        0.10           47.50
         property.
01/27/20 Respond to inquiries from counterparties regarding rejections         SMKAT        0.20           95.00
         and status of same.
01/28/20 Update Westchester's counsel on GFG decisions re Entergy.             SMKAT        0.10           47.50
01/28/20 Further work on revisions to proposed rejection schedule with B.      SMKAT        0.20           95.00
         Dolphin and C. Deutchman.
01/28/20 Review and revise global list of rejected executory contracts and     BADOL        0.30          120.00
         unexpired lease agreements
01/28/20 Analyze implications of GFG's decision re Entergy with Grant          SMKAT        0.20           95.00
         Pollack.
01/29/20 Draft notice for filing with motion to extend 365(d)(4) motion;       LMSUP        0.90          247.50
         review, revise, finalize, file and serve motion; correspondence
         regarding same.
01/29/20 Review and revise motion to extend 365(d)(4) period,                  CAWAR        0.40          280.00
         correspondence with Polsinelli core team re same, review filed
         copy
01/29/20 Review Signature stipulation and correspondence re same               CAWAR        0.10           70.00
01/29/20 Communicate with Shanti Katona regarding additional executory         BADOL        0.20           80.00
         contract counter parties to be added into the global list of
         rejected contracts
01/29/20 Confer with Shanti Katona regarding motion to extend the              BADOL        0.10           40.00
         deadline to assume or reject unexpired leases of nonresidential
         real property
01/29/20 Finalize motion to extend deadline to assume or reject unexpired BADOL             0.20           80.00
         leases of nonresidential real property
01/30/20 Correspondence with Shanti Katona re lease rejections                 CAWAR        0.10           70.00
01/30/20 Integrate additional executory contracts to be rejected into the      BADOL        0.80          320.00
         global list of rejected executory contracts and lease agreements
01/30/20 Calls with Trinity counsel regarding lease rejection, status of bar   SMKAT        0.20           95.00
         date and issues re L/C.
01/31/20 Call with Leetsdale counsel regarding lease rejection.                SMKAT        0.10           47.50

                                                                                                   Page Number 27
                   Case 19-12153-KBO         Doc 528-2      Filed 03/25/20     Page 29 of 89



Bayou Steel Group                                                 Invoice Date:                 March 20, 2020
Financial Restructuring                                           Invoice Number:                     1768973
                                                                  Matter Number:                105215-638521

Date      Description                                                       Initials   Hours         Amount
01/31/20 Review, revise and finalize rejections with C. Deutchman and B.    SMKAT        1.30          617.50
         Dolphin.
01/31/20 Conduct final review and file motion to reject contracts and       BADOL        0.60          240.00
         leases, notice of hearing and objection date, and proposed form
         of order
01/31/20 Review, analyze, and summarize language contained within the       BADOL        1.90          760.00
         Sale Order and Asset Purchase Agreement regarding Air
         Liquide, Air Products, and Entergy contracts
01/31/20 Revise motion to reject unexpired executory contracts and lease    BADOL        2.20          880.00
         agreements; incorporate reservation of rights language
01/31/20 Confer with Charles Deutchman regarding the list of rejected       BADOL        0.20           80.00
         contracts and leases
01/31/20 Correspondence with S. Katona and B. Dolphin regarding filing      LMSUP        0.20           55.00
         and serve of second omnibus rejection motion
01/31/20 Review filed copy of Second Omnibus Motion for Entry of an         CAWAR        0.20          140.00
         Order (I) Authorizing the Debtors to Reject Certain Executory
         Contracts and Unexpired Leases Nunc Pro Tunc to the
         Applicable Rejection Date, and (II) Granting Related Relief and
         correspondence re same
01/31/20 Telephone call with counsel to landlord re status of bankruptcy    CAWAR        0.10           70.00
01/31/20 Review motion to reject the unassumed contracts at closing and     CAWAR        0.20          140.00
         correspondence re same
01/31/20 Finalize Exhibit 1 to the second omnibus motion to reject          BADOL        1.70          680.00
         unexpired executory contracts and unexpired leases; add and
         remove individual executory contracts and lease agreements as
         information develops
SUBTOTAL FOR B185 Assumption/Rejection of Leases & Contracts                            34.00      $15,227.50


B190 Litigation & Other Contested Matters

Date      Description                                                       Initials   Hours         Amount
01/03/20 Draft strategy memo to Debtors' professionals re wind down         CAWAR        0.20         $140.00
01/03/20 Participate in conference call with Committee counsel and Shanti CAWAR          0.50          350.00
         Katona re cash collateral budget and case strategy
01/08/20 Correspondence with Shanti Katona re framework for settlement      CAWAR        0.10           70.00
         with case parties
01/09/20 Analyze and comment on proposed settlement construct which         SMKAT        1.00          475.00
         ensures payment of all administrative expense claims (0.3); Call
         with Committee regarding same (0.5); Communications with
         Candlewood and C. Deutchman (.2).
01/09/20 Draft outline of potential settlement between Debtors,             CAWAR        1.00          700.00
         Committee, and Black Diamond, and analyze same
01/09/20 Conference call with Committee professionals and Shanti Katona CAWAR            0.50          350.00
         re settlement strategy and end game
01/10/20 Conference with Shanti Katona re settlement strategy               CAWAR        0.10           70.00
                                                                                                Page Number 28
                  Case 19-12153-KBO         Doc 528-2     Filed 03/25/20      Page 30 of 89



Bayou Steel Group                                               Invoice Date:                  March 20, 2020
Financial Restructuring                                         Invoice Number:                      1768973
                                                                Matter Number:                 105215-638521

Date      Description                                                      Initials   Hours         Amount
01/13/20 Review and study Amended Complaint and compare with               ROBBW        0.90          450.00
         original complaints filed in cases pre-consolidation.
01/13/20 Review and analyze amended WARN complaint;                        SMKAT        0.50          237.50
         Correspondence with B. Robbins and C. Deutchman re
         responding to same.
01/13/20 Review amended WARN Act Complaint and correspondence              CAWAR        0.20          140.00
         with Polsinelli core team re same
01/14/20 Review Certificate of No Objection Regarding Motion of Debtors    CAWAR        0.10           70.00
         for Entry of an Order Extending Time to File Notices of Removal
         of Civil Actions
01/14/20 Correspondence with Committee counsel re settlement               CAWAR        0.10           70.00
         discussions
01/16/20 Review update regarding possible Black Diamond settlement         SMKAT        0.10           47.50
         offer.
01/16/20 Telephone call with Jason Adams re settlement strategy and        CAWAR        0.20          140.00
         open issues
01/16/20 Review Order Granting Motion of Debtors for Entry of an Order     CAWAR        0.10           70.00
         Extending Time to File Notices of Removal of Civil Actions
01/16/20 Correspondence with Shanti Katona re settlement strategy          CAWAR        0.10           70.00
01/19/20 Correspondence with Shanti Katona re status of settlement offer   CAWAR        0.10           70.00
01/21/20 Communications with Committee counsel and Glenn Pollack           SMKAT        0.10           47.50
         regarding possible settlement offer from BD to Committee.
01/21/20 Call with J. Adams and L. Schlussel regarding Black Diamond's SMKAT            0.80          380.00
         settlement offer (0.2); Follow up with Grant Pollack regarding
         updates to cash flow analysis (0.3); Follow up correspondence re
         same and coordinate on revisions (0.3).
01/21/20 Correspondence with Committee counsel and Shanti Katona re       CAWAR         0.50          350.00
         settlement status, correspondence with Debtors' professionals re
         same, correspondence with counsel to Black Diamond re same,
         conference with Shanti Katona to discuss strategy
01/23/20 E-mail exchange with Ms. Katona and follow-up phone call to       ROBBW        0.20          100.00
         address answer to consolidated adversary proceedings alleging
         WARN violations.
01/23/20 Review Ms. Katona e-mail to counsel regarding consent to          ROBBW        0.10           50.00
         extension of time to respond to consolidated complaint.
01/23/20 Communications with B. Robbins regarding answering amended        SMKAT        0.40          190.00
         WARN complaint; Conference call re strategy for responding to
         amended complaint; Correspondence with opposing counsel re
         extension.
01/24/20 Call with Jason Burge regarding amended WARN complaint,           SMKAT        0.20           95.00
         Debtors' request for additional time and status of cases.
01/24/20 Review motion of WARN Act Plaintiffs to transfer venue of         CAWAR        0.40          280.00
         WARN Act adversary proceeding, correspondence re same



                                                                                               Page Number 29
                   Case 19-12153-KBO        Doc 528-2      Filed 03/25/20     Page 31 of 89



Bayou Steel Group                                               Invoice Date:                  March 20, 2020
Financial Restructuring                                         Invoice Number:                      1768973
                                                                Matter Number:                 105215-638521

Date      Description                                                      Initials   Hours         Amount
01/27/20 Analyze action letter from Dept of Environmental Quality of LA    SMKAT        1.10          522.50
         with C. Deutchman and discuss implications of same (0.3); Calls
         with C. Deutchman re handling, including investigating and
         retrieving prior filed reports (0.4); Calls with S. Power re
         amendments to APA disclosures (0.3); Update case parties re
         same (0.1).
01/27/20 Review WARN Plaintiffs' motion to transfer litigation and         SMKAT        0.40          190.00
         communications re same with Black Diamond counsel and B.
         Robbins; Conference re same with C. Ward.
01/27/20 E-mail exchange with Ms. Katona regarding motion to transfer      ROBBW        0.20          100.00
         venue of WARN Litigation and strategies relating to response to
         same.
01/27/20 Address update re Black Diamond with Committee counsel.           SMKAT        0.10           47.50
01/27/20 Conference with Shanti Katona re WARN Act plaintiff's motion to CAWAR          0.10           70.00
         transfer venue
01/27/20 Correspondence with Polsinelli core team re drafting response to CAWAR         0.10           70.00
         WARN motion to transfer venue
01/28/20 Conference with C. Ward regarding global settlement on            SMKAT        0.20           95.00
         conversion motions and analyze parameters for such result.
01/28/20 Preliminary review and study of motion to transfer venue and      ROBBW        0.50          250.00
         suggestions in support.
01/28/20 Correspondence with Debtors' professionals re settlement          CAWAR        0.10           70.00
         strategy
SUBTOTAL FOR B190 Litigation & Other Contested Matters                                 11.30       $6,427.50


B210 Business Operations

Date      Description                                                      Initials   Hours         Amount
01/02/20 Conference with Shanti Katona re insurance issues and wind        CAWAR        0.20         $140.00
         down strategy
01/02/20 Analyze proposed language to insurance financing order from       SMKAT        0.90          427.50
         Triumph (0.1) Call with Triumph (proposed insurance policies'
         financier) regarding additional language for proposed form of
         order and implications of same (0.3); Analyze and develop
         position with C. Deutchman regarding financier's position and
         possible changes to proposed language (0.4); Address same
         with UST and Committee counsel (0.1).
01/02/20 Advise BAML's counsel on insurance updates and follow up re       SMKAT        0.20           95.00
         same with C. Deutchman and Glenn Pollack.
01/02/20 Follow up with L. Suprum regarding status of shortening notice    SMKAT        0.10           47.50
         on insurance premium financing motion.
01/02/20 Prepare insurance premium financing motion and motion to          LMSUP        0.20           55.00
         shorten for delivery to chambers; correspondence regarding
         same.



                                                                                               Page Number 30
                   Case 19-12153-KBO         Doc 528-2    Filed 03/25/20     Page 32 of 89



Bayou Steel Group                                                Invoice Date:                March 20, 2020
Financial Restructuring                                          Invoice Number:                    1768973
                                                                 Matter Number:               105215-638521

Date      Description                                                     Initials   Hours         Amount
01/02/20 Review Order Granting Motion of Debtors to Shorten Notice for    CAWAR        0.10           70.00
         the Hearing on the Motion of Debtors for Entry of an Order
         Authorizing Debtors to Enter Into Insurance Premium Financing
         Agreement and correspondence re same
01/02/20 Correspondence with all parties re insurance premium financing   CAWAR        0.10           70.00
         issues
01/03/20 Correspondence with Debtors' professionals re Entergy claims     CAWAR        0.10           70.00
01/03/20 Review and comment on draft notice re Emergency Motion for       SMKAT        0.10           47.50
         Insurance Premium Financing.
01/03/20 Analyze proposed financing orders from Triumph and address       SMKAT        0.60          285.00
         same with C. Deutchman and J. Binaggio re incorporation.
01/03/20 Draft, file and serve notice of hearing regarding insurance      LMSUP        0.50          137.50
         premium financing motion; correspondence regarding same.
01/04/20 Analyze and review property insurance documents from Bowen       SMKAT        0.20           95.00
         and respond to C. Deutchman re same.
01/06/20 Correspondence with vendor and counsel re alleged post-          CAWAR        0.10           70.00
         petition invoices
01/06/20 Correspondence with all parties re insurance premium finance     CAWAR        0.10           70.00
         matter
01/06/20 Investigation and follow up regarding proof of insurance policy re SMKAT      0.10           47.50
         12/31 property policy.
01/06/20 Evaluate and comment on summary of current insurance policies SMKAT           0.20           95.00
         and ongoing needs; Correspondence re same with C.
         Deutchman.
01/06/20 Work on revising PFA order to reflect Triumph's position and     SMKAT        0.80          380.00
         language (0.7); Communications re same with Triumph (0.1).
01/07/20 Review Notice of Filing of Revised Proposed Order Under          CAWAR        0.10           70.00
         Sections 105 and 364 of the Bankruptcy Code Authorizing
         Debtors to Enter Into Insurance Premium Financing Agreement
01/07/20 Respond to inquiries regarding administrative expense            SMKAT        0.20           95.00
         payments.
01/07/20 Analyze update from C. Deutchman regarding strategies to         SMKAT        0.10           47.50
         reduce administrative expense claims.
01/07/20 Review update regarding Harriman retention pond implications of SMKAT         0.10           47.50
         excess water with C. Deutchman.
01/07/20 Follow up with interested case parties and Triumph regarding     SMKAT        0.30          142.50
         proposed form of order addressing payment default rights and
         relief from automatic stay and coordinate on filing proposed
         revised form of order.
01/08/20 Address Debtors' need to maintain Harriman retention pond,       SMKAT        0.50          237.50
         including discussions with C. Deutchman and GFG's counsel.
01/08/20 Review draft revised insurance certificates.                     SMKAT        0.10           47.50
01/08/20 Finalize and upload proposed order approving insurance           LMSUP        0.30           82.50
         premium financing motion; correspondence with S. Katona
         regarding same.
                                                                                              Page Number 31
                   Case 19-12153-KBO         Doc 528-2      Filed 03/25/20   Page 33 of 89



Bayou Steel Group                                                Invoice Date:                March 20, 2020
Financial Restructuring                                          Invoice Number:                    1768973
                                                                 Matter Number:               105215-638521

Date      Description                                                     Initials   Hours         Amount
01/08/20 Review Order Authorizing Debtors to Enter Into Insurance         CAWAR        0.10           70.00
         Premium Financing Agreement
01/09/20 Correspondence with Debtor's professionals re closing out 401k   CAWAR        0.10           70.00
         plan
01/09/20 Follow up with Lisa Savoie regarding administrative bridge       SMKAT        0.20           95.00
         funding and essential administrative expenses.
01/09/20 Address Debtors' need for access to Leetsdale facility and       SMKAT        0.10           47.50
         approval for landlord to secure same.
01/10/20 Analyze and advise Candlewood and C. Deutchman of treatment SMKAT             0.20           95.00
         of remaining utility deposits.
01/10/20 Review and address revisions to premium financing agreement      SMKAT        0.20           95.00
         with C. Deutchman.
01/10/20 Call with GFG counsel regarding state of Harriman retention      SMKAT        0.30          142.50
         pond and address same with C. Deutchman.
01/12/20 Review insurance documents from C. Deutchman and                 SMKAT        0.20           95.00
         correspondence with GFG counsel re same.
01/13/20 Review update regarding Harriman pond and discuss alternative    SMKAT        0.20           95.00
         means of handling for compliance with C. Deutchman.
01/13/20 Communications detailing additional security updates re LaPlace SMKAT         0.10           47.50
         with C. Deutchman.
01/13/20 Review update from M. Spoons-Wood regarding payments to          SMKAT        0.30          142.50
         Hornady and analyze same; Update Hornady counterparty re
         same.
01/13/20 Correspondence with Debtors' professionals re utilities issues   CAWAR        0.10           70.00
01/14/20 Correspondence with D. Gorney regarding insurance binders for    SMKAT        0.10           47.50
         London policies.
01/14/20 Further communications from GFG regarding Harriman and           SMKAT        0.30          142.50
         status of maintenance of retention pond and follow up with C.
         Deutchman re same; Analyze proposed solution for continuing
         run off issues.
01/14/20 Call with C. Deutchman regarding business operations updates.    SMKAT        0.30          142.50
01/14/20 Investigate and address subtenancy at Leetsdale premises and     SMKAT        0.40          190.00
         implications of same; Follow up re same with GFG.
01/15/20 Calls with C. Deutchman regarding case updates, including        SMKAT        0.40          190.00
         status of retention pond and Weirs.
01/15/20 Call with David Houpy and corresponding follow up                SMKAT        0.60          285.00
         communications regarding Debtors' software system and use.
01/15/20 Review insurance binders and address inquiries re same from      SMKAT        0.30          142.50
         GFG counsel.
01/15/20 Follow up and review C. Deutchman's analysis of proposals to     SMKAT        0.30          142.50
         address fluid retention at Harriman; Communications re same.
01/15/20 Review update from C. Deutchman regarding status of Valley       SMKAT        0.10           47.50
         Joist's outstanding receivable.


                                                                                              Page Number 32
                   Case 19-12153-KBO          Doc 528-2      Filed 03/25/20    Page 34 of 89



Bayou Steel Group                                                 Invoice Date:                 March 20, 2020
Financial Restructuring                                           Invoice Number:                     1768973
                                                                  Matter Number:                105215-638521

Date      Description                                                       Initials   Hours         Amount
01/15/20 Correspondence with Debtor's professionals re retention pond       CAWAR        0.10           70.00
         issues
01/16/20 Correspondence with Debtor's professionals re insurance issues     CAWAR        0.10           70.00
01/16/20 Update C. Deutchman and Glenn Pollack on GFG's position on         SMKAT        0.10           47.50
         property insurance and assignment of same.
01/16/20 Follow up regarding updated insurance certificates with Miclette   SMKAT        0.10           47.50
         Bowen.
01/17/20 Address inquiry from GFG counsel regarding legacy                  SMKAT        0.60          285.00
         environmental policies (0.1); Communications with AJ Gallagher
         re same (0.1); Review applicable policies and follow up
         correspondence with GFG counsel re same (0.4).
01/17/20 Advise C. Deutchman on pursuing delinquent receivables and         SMKAT        0.20           95.00
         prepare revised demand letter for C. Deutchman.
01/18/20 Follow up with C. Deutchman regarding GFG's position re IT         SMKAT        0.10           47.50
         operations and possible assumption of applicable contracts.
01/19/20 Advise C. Deutchman on treatment of subtenant in Leetsdale.        SMKAT        0.10           47.50
01/20/20 Communications with insurers regarding 5 year loss runs.           SMKAT        0.20           95.00
01/20/20 Review update from Leetsdale subtenant regarding lease.            SMKAT        0.10           47.50
01/20/20 Review follow up correspondence from C. Deutchman regarding        SMKAT        0.10           47.50
         possible operational cost cutting measures with respect to
         insurance and implications of same.
01/21/20 Investigate claims of Traxys with C. Deutchman.                    SMKAT        0.10           47.50
01/21/20 Communications regarding insurance reinstatement and address SMKAT              0.10           47.50
         Debtors' need to terminate policies in advance of next premium
         payment.
01/21/20 Address utilities' terminations with Grant Pollack and C.      SMKAT            0.70          332.50
         Deutchman (0.6); Call with C. Deutchman regarding terminations
         and undisclosed administrative claims (0.1).
01/21/20 Review update regarding SAP server capacity and implications       SMKAT        0.10           47.50
         of same.
01/22/20 Review analysis of paid WC claims; Communications re same          SMKAT        0.10           47.50
         with C. Deutchman and status of corresponding L/C.
01/22/20 Further call with C. Deutchman relating to sale updates,           SMKAT        0.40          190.00
         implications of Bank of America‘s decision on bank accounts,
         and other operational items.
01/22/20 Review insurance policy summary from AJ Gallagher evaluating       SMKAT        0.10           47.50
         possible means to save on continuing premium payments.
01/22/20 Call with C. Deutchman to discuss BAML's position on               SMKAT        0.30          142.50
         maintaining debtors bank accounts after sale closing (0.1); call
         and follow up communications with J. Markus regarding same
         (0.2).
01/22/20 Correspondence with counsel to Rockwood regarding                  SMKAT        0.10           47.50
         outstanding post-petition invoices and balance against adequate
         assurance deposit.


                                                                                                Page Number 33
                   Case 19-12153-KBO          Doc 528-2      Filed 03/25/20     Page 35 of 89



Bayou Steel Group                                                 Invoice Date:                  March 20, 2020
Financial Restructuring                                           Invoice Number:                      1768973
                                                                  Matter Number:                 105215-638521

Date      Description                                                        Initials   Hours         Amount
01/23/20 Conference with Shanti Katona to discuss inventory and closing,     CAWAR        0.40          280.00
         correspondence with Debtor's professionals re same,
         correspondence with counsel to GFG re same
01/23/20 Analyze Debtors' utilities usage and projected post-petition        SMKAT        0.20           95.00
         liabilities and corresponding memo re same from M. Spoons-
         Wood.
01/23/20 Correspondence with PBGC and Shanti Katona re transfer of           CAWAR        0.10           70.00
         pension plan
01/24/20 Research and investigate Harriman operations in response to         SMKAT        2.50        1,187.50
         GFG's inquiries regarding Harriman weather and environmental
         implications, including numerous calls with Ray Raymond, C,
         Deutchman and Alton Davis (2.2); Review and analyze
         application operating permit (0.3).
01/24/20 Review correspondence from Dynamic Security regarding go-           SMKAT        0.10           47.50
         forward relationship with GFG.
01/24/20 Address further inquiries relating to Debtors' post-petition utilities SMKAT     0.10           47.50
         services and status of payments on same.
01/25/20 Communications with R. Raymond re Harriman operating                SMKAT        0.30          142.50
         compliance permits; Analyze provided permit.
01/27/20 Correspondence with Debtors' professionals re Harriman              CAWAR        0.10           70.00
         situation
01/27/20 Review and analyze Harriman updates with C. Deutchman.              SMKAT        0.20           95.00
01/27/20 Conference call with C. Deutchman regarding operations and          SMKAT        1.00          475.00
         closing deliverables and address necessary follow up research.
01/27/20 Further analyze TDEC permit and respond to inquiries re same        SMKAT        0.20           95.00
         from S. Power.
01/27/20 Review updated Aged A/R analysis and discuss same with C.           SMKAT        0.30          142.50
         Deutchman.
01/27/20 Receipt and review of Louisiana DEQ violation notice dated 1-       CEERK        1.70          952.00
         16-20 (.2); analyze impact on discussions (.8); correspondence
         re same (.2) receipt and review of correspondence from S.
         Katona et al re related issues (.5).
01/28/20 Work on responding to letter from LA DEQ, including research        SMKAT        1.60          760.00
         and investigation of applicable permit and status of same (0.9);
         Calls with Kathy Huddle at DEQ (0.4); Review corresponding
         permit (0.1); Analyze C. Deutchman's response to same and
         advise (0.2).
01/28/20 Advise C. Deutchman on audit from Deloitte.                         SMKAT        0.10           47.50
01/28/20 Further review of updates relating to Harriman and compliance       SMKAT        0.10           47.50
         with closing conditions from C. Deutchman.
01/28/20 Further communications with C. Deutchman regarding removal          SMKAT        0.20           95.00
         of excluded property from Debtors' premises and comment on
         procedures for same.




                                                                                                 Page Number 34
                   Case 19-12153-KBO         Doc 528-2     Filed 03/25/20      Page 36 of 89



Bayou Steel Group                                                Invoice Date:                  March 20, 2020
Financial Restructuring                                          Invoice Number:                      1768973
                                                                 Matter Number:                 105215-638521

Date      Description                                                       Initials   Hours         Amount
01/28/20 Call with C. Deutchman discussing permits and payments            SMKAT         0.20           95.00
         relating to water bottom lease and Coast Guard and transition for
         same.
01/28/20 Call with C. Deutchman regarding updates on Harriman.              SMKAT        0.10           47.50
01/29/20 Correspondence with Debtors' professionals re property             CAWAR        0.10           70.00
         insurance issues
01/29/20 Call with K. Shaffer at LA DEQ regarding reporting needs,          SMKAT        0.40          190.00
         compliance and update C. Deutchman re same; Review
         confirmatory update re compliance reports to be filed for Q3 and
         Q4.
01/29/20 Correspondence with C. Deutchman regarding updates to              SMKAT        0.10           47.50
         compliance with LA DEQ and status of EASI water analysis.
01/29/20 Address inquiries from Harriman Utility Board re payments,         SMKAT        0.20           95.00
         status of adequate assurance account with company and Grant
         Pollack; Respond to HUB's counsel.
01/30/20 Address Debtors' cancellation of insurance and return of           SMKAT        0.20           95.00
         unearned premiums.
01/31/20 Calls with C. Deutchman to address transition and wind down.       SMKAT        0.40          190.00
01/31/20 Various updates from C. Deutchman re collections.                  SMKAT        0.20           95.00
01/31/20 Advise Candlewood and M. Spoons-Wood on operational                SMKAT        0.20           95.00
         payments and follow up on same.
01/31/20 Various communications with counsel to Harriman Utility Board      SMKAT        0.20           95.00
         re transition.
SUBTOTAL FOR B210 Business Operations                                                   26.50      $12,982.00


B220 Employee Benefits/Pensions

Date      Description                                                       Initials   Hours         Amount
01/02/20 Call with C. Deutchman regarding status of 401(k) plan and         SMKAT        0.20          $95.00
         participants' status and Debtors' responses thereto.
01/06/20 Analyze layoff dates and communications to applicable              SMKAT        0.10           47.50
         employees to address UST concerns.
01/08/20 Review proposed language from PBGC for Bar Date Order and          SMKAT        0.20           95.00
         review update regarding transition of pension plans;
         Correspondence re same with Nina Shallal.
01/08/20 Follow up regarding former employee's pension inquiries.           SMKAT        0.10           47.50
01/09/20 Follow up and communications with C. Deutchman regarding           SMKAT        0.40          190.00
         pension and 401(k) inquiries; Review supporting documentation
         re same.
01/09/20 Correspondence with Debtors' professionals re Leetsdale lease      CAWAR        0.10           70.00
01/12/20 Review and analyze 5500 Status updates and communications          SMKAT        0.20           95.00
         re 401(k) audit with C. Deutchman.
01/14/20 Review and respond to inquiry from Walls Fargo re Pension Plan SMKAT            0.10           47.50
         authorizations.

                                                                                                Page Number 35
                   Case 19-12153-KBO          Doc 528-2      Filed 03/25/20      Page 37 of 89



Bayou Steel Group                                                  Invoice Date:                  March 20, 2020
Financial Restructuring                                            Invoice Number:                      1768973
                                                                   Matter Number:                 105215-638521

Date      Description                                                         Initials   Hours         Amount
01/14/20 Address inquiries from PBGC regarding status of sale closing.        SMKAT        0.10           47.50
01/14/20 Correspondence with Shanti Katona and PBGC re transition             CAWAR        0.10           70.00
01/15/20 Communications and conference call with T. Brechtel regarding        SMKAT        1.00          475.00
         addressing of inquiries to Debtors' benefit plans and fiduciaries'
         concerns with noticing and strategy for handling same.
01/16/20 Review detailed email correspondence from T. Brechtel              SMKAT          0.20           95.00
         regarding debtors' obligations with respect to 401(k) noticing and
         address strategy for handling same.
01/17/20 Correspondence with T. Brechtel regarding BOD authorization          SMKAT        0.40          190.00
         for debtors' benefit plan terminations (0.1); Conference call with
         C. Deutchman and T. Brechtel regarding 401(k) termination
         noticing and audits (0.3).
01/17/20 Advise C. Deutchman re noticing for 401(k) plan participants and SMKAT            0.30          142.50
         strategy for implementing same; Review draft notice letter and
         comment on same.
01/21/20 Call with T. Brechtel regarding 401(k) forfeiture accounts and       SMKAT        0.30          142.50
         treatment of same post-termination; Review revisions to draft
         notice to participants.
01/22/20 Communications with Lincoln and T Brechtel regarding updates         SMKAT        0.10           47.50
         relating to the 401(k) termination noticing; Review and consider
         Lincoln's edits to proposed letter.
01/23/20 Call with C. Deutchman regarding inquires relating to PBGC and       SMKAT        0.20           95.00
         transition.
01/23/20 Respond to various inquiries from the PBGC regarding file            SMKAT        0.30          142.50
         transition and actuarial support available to the debtors.
01/24/20 Further discussion with Lincoln and T. Brechtel regarding            SMKAT        0.40          190.00
         debtors' 401(k) plans and participant communications and
         updates to operative plan documents and implications of same
         on noticing to participants.
01/24/20 Correspondence with PBGC and Shanti Katona re transition             CAWAR        0.10           70.00
01/27/20 Analyze proposed revisions to 401(k) participant noticing.           SMKAT        0.10           47.50
01/29/20 Review T. Brechtel's analysis of 401(k) plan and revisions to        SMKAT        0.20           95.00
         same in 2018 and implications on noticing; Consider further
         communications.
01/31/20 Review further updates relating to pension and 401(k) noticing.      SMKAT        0.10           47.50
SUBTOTAL FOR B220 Employee Benefits/Pensions                                               5.30       $2,585.00


B230 Financing & Cash Collateral

Date      Description                                                         Initials   Hours         Amount
01/02/20 Review correspondence from BAML regarding non-renewal of             SMKAT        0.30         $142.50
         L/Cs; Call with C. Deutchman to address implications of same.
01/02/20 Analyze CR3's inquiries re funding matters and address updates       SMKAT        0.30          142.50
         to same with C. Deutchman.

                                                                                                  Page Number 36
                  Case 19-12153-KBO         Doc 528-2      Filed 03/25/20     Page 38 of 89



Bayou Steel Group                                               Invoice Date:                  March 20, 2020
Financial Restructuring                                         Invoice Number:                      1768973
                                                                Matter Number:                 105215-638521

Date      Description                                                      Initials   Hours         Amount
01/02/20 Correspondence with Debtors' professionals re bridge financing    CAWAR        0.10           70.00
01/03/20 Analyze and discuss health care escrow with C. Deutchman and      SMKAT        0.20           95.00
         Grant Pollack.
01/03/20 Analyze updated loan balance and credit exposure; Various         SMKAT        0.20           95.00
         communications with C. Deutchman re same.
01/03/20 Analyze collections update and communications regarding           SMKAT        0.20           95.00
         funding requests.
01/03/20 Analyze BAML's position regarding treatment of the L/Cs upon      SMKAT        0.10           47.50
         close.
01/03/20 Review BAML's demand for movement of escrowed amounts             SMKAT        0.20           95.00
         under Cash Collateral Order from BAML accounts and address
         same with Candlewood and C. Deutchman.
01/03/20 Correspondence with counsel to BAML and Debtors'                  CAWAR        0.10           70.00
         professionals re cash collateral budget and reserves
01/03/20 Correspondence with Debtors' professionals re funding request     CAWAR        0.10           70.00
01/04/20 Review draft funding request for 1/6 week.                        SMKAT        0.10           47.50
01/05/20 Correspondence with Debtors' professionals re funding request     CAWAR        0.10           70.00
01/06/20 Work further with C. Deutchman to analyze Debtors' December       SMKAT        0.30          142.50
         cash disbursements and reserve allotments.
01/06/20 Call with Grant Pollack regarding funding and revisions to        SMKAT        0.70          332.50
         proposed budget (0.4); Various calls and communications
         regarding escrows with C. Deutchman and Grant Pollack (0.3).
01/06/20 Conference with Shanti Katona re budget issues                    CAWAR        0.20          140.00
01/07/20 Review various iterations and comment on cash analysis and        SMKAT        0.40          190.00
         wind down prospects with Candlewood team and C. Ward.
01/07/20 Investigate and comment on additional unallocated                 SMKAT        0.30          142.50
         administrative claims.
01/07/20 Conference with Shanti Katona re cash collateral issues           CAWAR        0.20          140.00
01/07/20 Review draft analysis of chapter 7 v. chapter 11 and              CAWAR        0.40          280.00
         correspondence with Debtors' professionals re same
01/08/20 Analyze and discuss funding requests with C. Deutchman and        SMKAT        0.50          237.50
         Grant Pollack, including payments under entered orders relating
         to insurance and BCBS.
01/08/20 Conference with Glenn Pollack, C. Ward and C. Deutchman           SMKAT        0.50          237.50
         regarding revises case cash analysis.
01/08/20 Review CR3's December invoice.                                    SMKAT        0.10           47.50
01/08/20 Further work with C. Deutchman on funding request and             SMKAT        0.30          142.50
         revisions to same.
01/08/20 Call with D. McGuire and C. Ward regarding proposed wind          SMKAT        0.20           95.00
         down prospects and implications of same.
01/08/20 Review summary invoice of the Pre-Petition Agent’s financial      CAWAR        0.10           70.00
         advisors for the period of December 1, 2019 through December
         31 2019


                                                                                               Page Number 37
                   Case 19-12153-KBO          Doc 528-2      Filed 03/25/20   Page 39 of 89



Bayou Steel Group                                                 Invoice Date:                March 20, 2020
Financial Restructuring                                           Invoice Number:                    1768973
                                                                  Matter Number:               105215-638521

Date      Description                                                      Initials   Hours         Amount
01/08/20 Telephone call with Dan McGuire and Shanti Katona re cash         CAWAR        0.20          140.00
         collateral and end game
01/08/20 Correspondence with Debtors' professionals re funding request     CAWAR        0.10           70.00
01/08/20 Participate in conference call with Candlewood team, CRO, and     CAWAR        0.50          350.00
         Shanti Katona to discuss wind down budget and cash collateral,
         review further revised wind down analysis
01/09/20 Review V&E's December fee invoice and coordinate on payment SMKAT              0.10           47.50
         with C. Deutchman.
01/09/20 Review and further refine budget analysis.                        SMKAT        0.20           95.00
01/09/20 Review summary invoice of Vinson & Elkins LLP as counsel to       CAWAR        0.10           70.00
         the Pre-Petition Agent for the period of December 1, 2019
         through December 31, 2019
01/10/20 Call with C. Deutchman regarding funding availability and need    SMKAT        0.10           47.50
         to allocate for maintenance.
01/10/20 Review revised list of budget issues for consideration from Glenn SMKAT        0.10           47.50
         Pollack and comment on same.
01/10/20 Correspondence with RLF regarding outstanding attorneys' fees     SMKAT        0.10           47.50
         and coordinate on payment of same.
01/10/20 Correspondence with RLF team re status of lender invoices         CAWAR        0.10           70.00
01/10/20 Correspondence with Debtors' professionals re updated cash        CAWAR        0.10           70.00
         collateral budget
01/10/20 Correspondence with Debtor's professionals and BD re cash         CAWAR        0.10           70.00
         collateral budget
01/13/20 Address various inquiries from Candlewood in connection with      SMKAT        1.40          665.00
         revisions to the budget (0.4); Extended call with Candlewood
         team and C. Deutchman regarding revised budget (1.0).
01/13/20 Correspondence with Debtors' professionals re revised budget      CAWAR        0.10           70.00
01/13/20 Correspondence with Debtors' professionals re professional fees CAWAR          0.10           70.00
01/13/20 Participate in conference call with Debtor's professionals to     CAWAR        0.50          350.00
         discuss revised cash collateral budget
01/13/20 Correspondence with Committee counsel and Shanti Katona re        CAWAR        0.10           70.00
         carve out amounts
01/13/20 Review further revised cash collateral budget and chapter 11 v.   CAWAR        0.40          280.00
         chapter 7 analysis and correspondence re same
01/14/20 Correspondence with C. Deutchman regarding professional fee       SMKAT        0.10           47.50
         escrow and availability under same.
01/14/20 Coordinate with Committee counsel and C. Deutchman                SMKAT        0.20           95.00
         regarding transfer of Committee's professional fee escrow.
01/14/20 Conference with Shanti Katona to discuss cash collateral budget CAWAR          0.10           70.00
01/16/20 Call with B. Wallander regarding status of sale closing and       SMKAT        0.10           47.50
         collections and implications on BAML.
01/16/20 Review and analyze revised cash flow budget and review            SMKAT        0.20           95.00
         communications from banks re same.


                                                                                               Page Number 38
                    Case 19-12153-KBO           Doc 528-2      Filed 03/25/20   Page 40 of 89



Bayou Steel Group                                                   Invoice Date:                March 20, 2020
Financial Restructuring                                             Invoice Number:                    1768973
                                                                    Matter Number:               105215-638521

Date       Description                                                       Initials   Hours         Amount
01/17/20 Address updates to cash flow with GFG's position re rejections;     SMKAT        0.20           95.00
         Correspondence with Candlewood team re same.
01/17/20 Call with C. Deutchman regarding status of segregated               SMKAT        0.10           47.50
         professional fee escrow and balance under same.
01/17/20 Correspondence with Debtors' professionals re cash flow and         CAWAR        0.10           70.00
         budget issues
01/18/20 Review L/C termination letters and address same with C.             SMKAT        0.10           47.50
         Deutchman.
01/21/20 Review, analyze and comment on revised cash flow analysis.          SMKAT        0.20           95.00
01/21/20 Call with Candlewood team to discuss revised cash flow and          SMKAT        0.50          237.50
         analysis of same to guide Committee in settlement discussions.
01/21/20 Call with J. Markus regarding status of sale closing and BAML's     SMKAT        0.10           47.50
         payoff letter.
01/21/20 Address Westchester/Entergy offer with Glenn Pollack and            SMKAT        0.30          142.50
         discuss implications on revised cash flow.
01/21/20 Participate in conference call with Debtors' professionals re       CAWAR        0.50          350.00
         updated cash flow and evaluation of settlement offer and case
         strategy
01/22/20 Follow up call with Glenn Pollack discussing debtors’ strategy   SMKAT           0.10           47.50
         relating to administrative professional fees and payment of same
         through a surcharge.
01/22/20 Call with Glenn Pollack to discuss possible startegy seeking to     SMKAT        0.10           47.50
         surcharge secured lenders’ collateral.
01/22/20 Correspondence with Polsinelli core team re 506(c) surcharge        CAWAR        0.10           70.00
         motion
01/22/20 Correspondence with V&E team and Shanti Katona re Bank of           CAWAR        0.10           70.00
         America bank accounts
01/23/20 Review and analyze draft BAML payoff letter; Correspondence         SMKAT        0.30          142.50
         re same with case parties.
01/23/20 Call with Candlewood and C. Deutchman regarding revised cash SMKAT               1.30          617.50
         flow analysis (1.0); Review and comment on further revised
         analysis (0.2); Correspondence re same with Committee counsel
         (0.1).
01/23/20 Participate in conference call with Debtors' professionals re       CAWAR        1.00          700.00
         budget, administrative claims, closing, and open bankruptcy
         issues
01/23/20 Review BAML draft payoff letter and correspondence re same          CAWAR        0.20          140.00
01/23/20 Review further revised budget and correspondence re same,           CAWAR        0.40          280.00
         review further revised budgets and discuss same
01/23/20 Begin drafting motion to surcharge lender's collateral; synthesize BADOL         5.20        2,080.00
         legal research into the draft
01/23/20 Read, review, and analyze Third Circuit case law governing          BADOL        4.00        1,600.00
         estate's ability to surcharge of a secured creditor's collateral



                                                                                                 Page Number 39
                   Case 19-12153-KBO         Doc 528-2      Filed 03/25/20    Page 41 of 89



Bayou Steel Group                                                 Invoice Date:                March 20, 2020
Financial Restructuring                                           Invoice Number:                    1768973
                                                                  Matter Number:               105215-638521

Date      Description                                                      Initials   Hours         Amount
01/24/20 Review draft of motion seeking authority to surcharge lenders'    SMKAT        0.20           95.00
         collateral and communications re same with B. Dolphin.
01/24/20 Continue drafting motion to surcharge lender's collateral         BADOL        1.50          600.00
01/27/20 Communications with BAML's counsel regarding revisions to         SMKAT        0.10           47.50
         draft funds flow memo.
01/27/20 Analyze surcharge strategy with C. Ward and comment on draft      SMKAT        0.40          190.00
         motion.
01/27/20 Correspondence with Polsinelli core team re surcharge motion      CAWAR        0.10           70.00
01/27/20 Confer with Shanti Katona regarding draft motion to surcharge     BADOL        0.10           40.00
         collateral and legal strategy
01/27/20 Continue to draft motion to surcharge the collateral of all secured BADOL      1.90          760.00
         parties
01/28/20 Analyze and various communications on proposed funding            SMKAT        0.30          142.50
         request.
01/28/20 Communications with Candlewood and BAML professionals             SMKAT        0.20           95.00
         regarding flow of funds.
01/28/20 Update from C. Deutchman and review payoff and status of          SMKAT        0.10           47.50
         collections.
01/28/20 Call with Candlewood team and C. Deutchman regarding sale         SMKAT        0.50          237.50
         closing updates from GFG and implications on budget.
01/29/20 Update correspondence with BAML re payoff and finalizing flow     SMKAT        0.10           47.50
         of funds.
01/29/20 Call with BAML advisors regarding proposed funding request,       SMKAT        0.50          237.50
         collections, and payoff mechanics.
01/29/20 Further analysis of payoff letter and communications with C.      SMKAT        0.10           47.50
         Deutchman and Candlewood team.
01/29/20 Proposed and coordinate on revisions to payoff letter.            SMKAT        0.10           47.50
01/29/20 Work with Candlewood, C. Deutchman and C. Ward re funding         SMKAT        1.20          570.00
         request and implications of Agreed Cash Collateral Order and
         BAML's position re same (0.7); Call with team to discuss strategy
         for mechanics of closing (0.3); Review correspondence from
         CR3 re variance concerns and address with C. Deutchman and
         Candlewood (0.2);
01/29/20 Review draft UCC-3s and conference with A. Nazar re same.         SMKAT        0.10           47.50
01/29/20 Work through budget and funding needs with M. Spoons-Wood         SMKAT        1.40          665.00
         and Grant Pollack (1.3); Call with CR3 re same (0.1).
01/29/20 Conference with Shanti Katona re BAML cash collateral issues      CAWAR        0.10           70.00
01/29/20 Call from Shanti regarding UCC termination and review UCC         NAZAA        0.20           92.00
         termination statement.
01/29/20 Review revised funding request and correspondence re same         CAWAR        0.20          140.00
01/29/20 Correspondence with Debtors' professionals re emergency cash      CAWAR        0.10           70.00
         collateral relief
01/29/20 Participate in conference call with Debtors' professionals re cash CAWAR       0.50          350.00
         collateral and closing issues
                                                                                               Page Number 40
                   Case 19-12153-KBO          Doc 528-2     Filed 03/25/20    Page 42 of 89



Bayou Steel Group                                                 Invoice Date:                March 20, 2020
Financial Restructuring                                           Invoice Number:                    1768973
                                                                  Matter Number:               105215-638521

Date      Description                                                      Initials   Hours         Amount
01/29/20 Participate in conference call with BAML professionals and        CAWAR        0.50          350.00
         Shanti Katona re payoff letter, closing checklist, and cash
         collateral funding
01/29/20 Discuss the motion to surcharge collateral with Shanti Katona     BADOL        0.10           40.00
         and the non-estate professional costs and expenses to be
         incorporated into the request
01/30/20 Work through funding request and cash collateral issues with      SMKAT        1.80          855.00
         Debtors' professionals and BAML's professionals, including
         numerous calls and communications with BAML professionals
         and various comments and revisions to request and various
         reports.
01/30/20 Further review and comment on revised estate recovery analysis SMKAT           0.30          142.50
         with Candlewood and C. Deutchman.
01/30/20 Participate in all hands on conference call with BAML and its     CAWAR        0.80          560.00
         professionals and Debtors' professionals re cash collateral and
         pay off issues
01/30/20 Telephone call with Dan McGuire re cash collateral usage from     CAWAR        0.20          140.00
         January 31 to February 15 and logistics re same
01/30/20 Review updated recovery analysis and correspondence re same       CAWAR        0.10           70.00
01/30/20 Extensive correspondence with Debtors' professionals re budget    CAWAR        0.40          280.00
         and cash collateral issues
01/30/20 Conference call with Debtors' professionals re cash collateral    CAWAR        0.50          350.00
         and payoff issues
01/30/20 Review and revise draft motion to surcharge collateral to         BADOL        1.80          720.00
         prioritize the payment of professional fees and operational
         expenses out of the sale proceeds to accommodate comments
         received from Shanti Katona
01/31/20 Coordinate on BAML's final release of liens.                      SMKAT        0.60          285.00
01/31/20 Submit Delaware termination documents via the Secretary of        CMNUN        0.80          132.00
         State website. Forward file stamped copies to S. Power.
01/31/20 Review UCC-3 termination statement with respect to BAML liens CAWAR            0.10           70.00
         and DACA termination
01/31/20 Review final executed BAML pay off letter                         CAWAR        0.10           70.00
01/31/20 Telephone call with Dan McGuire re cash collateral issues and     CAWAR        0.20          140.00
         closing
SUBTOTAL FOR B230 Financing & Cash Collateral                                          44.50      $22,064.00


B240 Tax Issues

Date      Description                                                      Initials   Hours         Amount
01/14/20 Review tax assessment analysis from C. Deutchman re               SMKAT        0.10          $47.50
         exposure in connection with sale closing.
01/22/20 Call with C. Deutchman discussing debtors’ tax liabilities and    SMKAT        0.30          142.50
         implications of sale.

                                                                                               Page Number 41
                   Case 19-12153-KBO         Doc 528-2     Filed 03/25/20     Page 43 of 89



Bayou Steel Group                                                Invoice Date:                 March 20, 2020
Financial Restructuring                                          Invoice Number:                     1768973
                                                                 Matter Number:                105215-638521

Date      Description                                                      Initials   Hours         Amount
01/22/20 Correspondence with Debtors' professionals re real estate tax     CAWAR        0.10           70.00
         issues
SUBTOTAL FOR B240 Tax Issues                                                            0.50         $260.00


B260 Corporate Governance & Board Matters

Date      Description                                                      Initials   Hours         Amount
01/17/20 Correspondence with M. Mehalko regarding BOD resolutions          SMKAT        0.10          $47.50
         and secretary's certifications needed for closing package.
01/24/20 Correspondence with counsel to Board and Shanti Katona re         CAWAR        0.10           70.00
         closing issues
01/24/20 Correspondence with counsel to Debtors' BOD regarding closing SMKAT            0.10           47.50
         deliverables.
01/27/20 Call with M. Mehalko regarding secretary's certs re closing and   SMKAT        0.20           95.00
         review draft of same.
01/28/20 Review and comment on revised draft corporate certificates for SMKAT           0.40          190.00
         closing compliance and numerous emails re same with S. Power
         (0.3); Communications with BOD re closing (0.1).
01/28/20 Correspondence re Board approvals and composition                 CAWAR        0.10           70.00
01/29/20 Correspondence with BOD manager re closing.                       SMKAT        0.10           47.50
01/29/20 Attend to numerous communications with BOD re consent of          SMKAT        1.00          475.00
         closing resolutions.
01/29/20 Correspondence with Megan Mehalko and Shanti Katona re            CAWAR        0.10           70.00
         board resolutions for close
01/29/20 Review final manager consent and correspondence re same           CAWAR        0.20          140.00
01/30/20 Updated correspondence to BOD regarding directors' consents       SMKAT        0.10           47.50
         and status of title company's analysis of resolutions.
01/31/20 Correspondence with all parties re corporate name change after    CAWAR        0.20          140.00
         closing
01/31/20 Correspondence to BOD re sale closing.                            SMKAT        0.10           47.50
SUBTOTAL FOR B260 Corporate Governance & Board Matters                                  2.80       $1,487.50


B290 Schedules/SOFAS/UST Reports

Date      Description                                                      Initials   Hours         Amount
01/03/20 File and serve monthly operating report for November;             LMSUP        0.30          $82.50
         correspondence regarding same.
01/03/20 Review Debtor-In-Possession Monthly Operating Report for          CAWAR        0.10           70.00
         Filing Period November 1, 2019 to November 30, 2019
01/03/20 Review and coordinate filing of November MOR.                     SMKAT        0.30          142.50
01/15/20 Review UST quarterly fee invoices and address same with C.        SMKAT        0.10           47.50
         Deutchman.
01/19/20 Address and advise Debtors on UST quarterly fee payments.         SMKAT        0.10           47.50
                                                                                               Page Number 42
                   Case 19-12153-KBO          Doc 528-2     Filed 03/25/20    Page 44 of 89



Bayou Steel Group                                                Invoice Date:                 March 20, 2020
Financial Restructuring                                          Invoice Number:                     1768973
                                                                 Matter Number:                105215-638521

Date      Description                                                      Initials   Hours         Amount
01/27/20 Review December MOR and coordinate filing.                        SMKAT        0.20           95.00
01/28/20 File and serve monthly operating report for December 2019;        LMSUP        0.30           82.50
         correspondence regarding same.
01/28/20 Review December monthly operating report and correspondence CAWAR              0.40          280.00
         with Debtors' professionals re same
01/29/20 Confirm logistics with C. Deutchman regarding 4th quarter 2019    SMKAT        0.10           47.50
         UST payments.
SUBTOTAL FOR B290 Schedules/SOFAS/UST Reports                                           1.90         $895.00


B310 Claims Administration & Objections

Date      Description                                                      Initials   Hours         Amount
01/02/20 Correspondence with counsel to Black Diamond and Shanti           CAWAR        0.10          $70.00
         Katona re BCBS settlement
01/02/20 Communications with KCC regarding proposed bar date order         SMKAT        0.20           95.00
         and Debtors' continued seek of same.
01/02/20 Communication with Black Diamond's counsel regarding              SMKAT        0.40          190.00
         proposed BCBS settlement (0.1); Address same with BCSBS
         counsel (0.1); Various communications re same with BAML
         counsel (0.2).
01/03/20 Follow up with case parties regarding status of BCBS settlement   SMKAT        0.20           95.00
         and lenders' position re same.
01/03/20 Analyze January 2 claims register.                                SMKAT        0.60          285.00
01/03/20 Work on claims reconciliation with H&K's credit manager,          SMKAT        0.40          190.00
         including various communication and analyses of purported
         payments and invoices.
01/03/20 Correspondence with all parties re BCBS settlement status         CAWAR        0.10           70.00
01/03/20 Call with PBGC regarding bar date order and request for           SMKAT        0.20           95.00
         additional language re claims filing.
01/06/20 Follow up regarding D&S Crane's invoice reconciliation and        SMKAT        0.10           47.50
         address questions re same.
01/06/20 Correspondence with all parties re status of BCBS settlement      CAWAR        0.10           70.00
01/06/20 Follow up with lenders' counsel regarding lenders' position on    SMKAT        0.20           95.00
         proposed BCBS settlement.
01/06/20 Address UST's inquiries regarding proposed BCBS settlement        SMKAT        0.30          142.50
         proposal and respond to same.
01/06/20 Follow up correspondence with D. Klauder regarding status of      SMKAT        0.10           47.50
         BCBC settlement and address BCBS's position re January 8
         hearing.
01/06/20 Call with B. Wallander regarding BAML's position re BCBS          SMKAT        0.10           47.50
         settlement and insurance payments.
01/06/20 Correspondence with Debtor's professionals re administrative      CAWAR        0.10           70.00
         claims


                                                                                               Page Number 43
                   Case 19-12153-KBO         Doc 528-2      Filed 03/25/20    Page 45 of 89



Bayou Steel Group                                                Invoice Date:                 March 20, 2020
Financial Restructuring                                          Invoice Number:                     1768973
                                                                 Matter Number:                105215-638521

Date      Description                                                      Initials   Hours         Amount
01/07/20 Work with counsel to BCBS on proposed form of order re            SMKAT        0.70          332.50
         settlement (0.5); Update and respond to comments from
         interested case parties regarding proposed form of order (0.2).
01/07/20 Update Union counsel regarding status of BCBS settlement.         SMKAT        0.10           47.50
01/07/20 Review draft proposed form of BCBS settlement order,              CAWAR        0.40          280.00
         correspondence with all parties re same
01/08/20 Correspondence with S. Katona regarding PBGC comments to          LMSUP        0.20           55.00
         bar date order; update agenda and certification of counsel to
         reflect same.
01/08/20 Correspondence with counsel to Black Diamond re objection to      CAWAR        0.10           70.00
         BCBS settlement
01/08/20 Review Certification of Counsel Regarding Motion of Louisiana CAWAR            0.10           70.00
         Health Service & Indemnity Company d/b/a Blue Cross and Blue
         Shield of Louisiana for Allowance and Payment of Claim
         Pursuant to Employee Wages Order, or Alternatively, Allowance
         and Payment of an Administrative Claim Pursuant to 11 U.S.C§
         503(b)
01/08/20 Review PBGC proposed language on bar date order and               CAWAR        0.10           70.00
         correspondence re same
01/08/20 Review Order Granting in Part Motion of Louisiana Health          CAWAR        0.10           70.00
         Service & Indemnity Company d/b/a Blue Cross and Blue Shield
         of Louisiana for Allowance and Payment of Claim Pursuant to
         Employee Wages Order, or Alternatively, Allowance and
         Payment of an Administrative Claim Pursuant to 11 U.S.C§
         503(b)
01/08/20 Communications with Black Diamond's counsel regarding BD's     SMKAT           0.10           47.50
         position re BCBS settlement and objection to same; Update case
         parties. re same.
01/09/20 Correspondence with D. Klauder re BCBS settlement payment         SMKAT        0.30          142.50
         and logistics for same; Coordinate with company.
01/10/20 Correspondence with KCC regarding bar date and continued          SMKAT        0.10           47.50
         adjournment of same.
01/12/20 Follow up with C. Deutchman and BCBS regarding status of          SMKAT        0.10           47.50
         settlement payment.
01/13/20 Follow up regarding status of BCBS settlement payment.            SMKAT        0.10           47.50
01/14/20 Follow up with D. Klauder regarding final settlement; Update C.   SMKAT        0.10           47.50
         Deutchman re same.
01/16/20 Respond to inquiry from JPM regarding bar date.                   SMKAT        0.10           47.50
01/21/20 Call and follow up correspondence with counsel to Westchester     SMKAT        0.10           47.50
         regarding proposed settlement resolution.
01/22/20 Review Traxys' administrative claim motion and address same       SMKAT        0.30          142.50
         with Debtors' professionals.
01/22/20 Review motion for payment of an administrative claim filed by     CAWAR        0.10           70.00
         Traxys North America LLC


                                                                                               Page Number 44
                    Case 19-12153-KBO           Doc 528-2       Filed 03/25/20     Page 46 of 89



Bayou Steel Group                                                    Invoice Date:                  March 20, 2020
Financial Restructuring                                              Invoice Number:                      1768973
                                                                     Matter Number:                 105215-638521

Date       Description                                                          Initials   Hours         Amount
01/23/20 Investigate alleged recoupment rights of customers, including          SMKAT        0.50          237.50
         analysis of underlying invoices.
01/23/20 Review received Entergy's invoices and discuss same with C.            SMKAT        0.20           95.00
         Deutchman and Grant Pollack.
01/27/20 Review update on administrative claims reconciliation.                 SMKAT        0.10           47.50
01/28/20 Advise C. Deutchman and M. Spoons-Wood re treatment of                 SMKAT        0.20           95.00
         asserted post-petition claims.
SUBTOTAL FOR B310 Claims Administration & Objections                                         7.40       $3,767.50


B320 Plan & Disclosure Statement (including business plan)

Date       Description                                                          Initials   Hours         Amount
01/10/20 Work with B. Dolphin on plan exclusivity motion.                       SMKAT        0.10          $47.50
01/10/20 Draft motion to extend exclusivity period to propose and solicit a     BADOL        1.20          480.00
         plan
01/29/20 Draft notice for filing with motion to extend exclusivity periods;     LMSUP        0.90          247.50
         review, revise, finalize, file and serve motion; correspondence
         regarding same.
01/29/20 Confer with Shanti Katona regarding motion to extend exclusivity BADOL              0.10           40.00
         period to file and solicit acceptance of a plan
01/29/20 Finalize motion to extend the exclusivity period to file and solicit   BADOL        0.20           80.00
         acceptances of a plan
01/29/20 Review and comment on draft motion to extend exclusivity,              CAWAR        0.40          280.00
         correspondence with Polsinelli core team re same, review filed
         copy
SUBTOTAL FOR B320 Plan & Disclosure Statement (including business plan)                      2.90       $1,175.00


B400 Bankruptcy-Related Advice

Date       Description                                                          Initials   Hours         Amount
01/03/20 Call with Glenn Pollack regarding status of sale closing,              SMKAT        0.20          $95.00
         transition plan and next steps.
01/03/20 Review and respond to L. Schlussel regarding various case              SMKAT        0.20           95.00
         issues.
01/03/20 Conference with Shanti Katona re case strategy                         CAWAR        0.20          140.00
01/06/20 Work on transitioning the administrative bridge to the Debtors.        SMKAT        0.10           47.50
01/06/20 Call with C. Deutchman regarding updated case issues and               SMKAT        0.30          142.50
         developments re same.
01/06/20 Draft notice of SMR second monthly staffing report; finalize, file     LMSUP        0.50          137.50
         and serve report; correspondence regarding same.
01/07/20 Draft, finalize, file and serve notice of filing of revised proposed   LMSUP        0.80          220.00
         order granting motion to approve insurance premium financing
         agreement; correspondence regarding same.

                                                                                                    Page Number 45
                   Case 19-12153-KBO         Doc 528-2      Filed 03/25/20    Page 47 of 89



Bayou Steel Group                                                Invoice Date:                 March 20, 2020
Financial Restructuring                                          Invoice Number:                     1768973
                                                                 Matter Number:                105215-638521

Date      Description                                                      Initials   Hours         Amount
01/08/20 Prepare for January 8 hearing with C. Deutchman.                  SMKAT        1.50          712.50
01/08/20 Conference with C. Deutchman to address ongoing case              SMKAT        1.00          475.00
         updates and strategy for responding to same.
01/08/20 Correspondence with KCC and S. Katona regarding service of        LMSUP        0.10           27.50
         order
01/10/20 Conference with Shanti Katona re professional fees                CAWAR        0.10           70.00
01/10/20 Correspondence with Polsinelli core team re motions to extend     CAWAR        0.10           70.00
         365d4 and exclusivity
01/14/20 Draft and file certificate of no objection regarding removal      LMSUP        0.70          192.50
         extension motion; finalize and upload proposed order; prepare
         courtesy copies for delivery to chambers; correspondence
         regarding same.
01/14/20 Receipt and review of new documents in data room (subleases).     CEERK        0.30          168.00
01/16/20 Correspondence with KCC regarding service of order extending      LMSUP        0.10           27.50
         removal deadline
01/16/20 Review, revise, finalize and serve 10 demand letters;             LMSUP        3.50          962.50
         correspondence with S. Katona regarding same.
01/17/20 Review and comment on updated critical dates calendar of          CAWAR        0.10           70.00
         pending dates and deadlines, various correspondence re same
01/21/20 Review Black Diamond's motion to convert and correspondence       SMKAT        0.40          190.00
         re same with S. Niederman.
01/21/20 Review Committee's conversion motion and emails re same with SMKAT             0.30          142.50
         Debtors' professionals.
01/21/20 Review and consider Black Diamond motion to convert and           CAWAR        0.40          280.00
         correspondence re same
01/21/20 Review and consider Committee's motion to convert the cases to CAWAR           0.40          280.00
         chapter 7
01/22/20 Conference with C. Ward discussing the filed motions to convert   SMKAT        0.30          142.50
         and case strategy to address same.
01/22/20 Call with Linda Casey regarding debtors' response to pending      SMKAT        0.20           95.00
         motions to convert; Update debtors’ professionals regarding
         same.
01/22/20 Conference call with C. Deutchman discussing pending motions      SMKAT        0.50          237.50
         to convert, status update with respect to sale closing, and
         operational implications and revisions to proposed cash flow
         analysis.
01/22/20 Conference with Shanti Katona re Debtors' position on motions     CAWAR        0.20          140.00
         to convert and 506(c) issues
01/28/20 Review and comment on draft Notice of Entry of Interim Orders     CAWAR        0.20          140.00
         and Final Hearing and correspondence re same
01/28/20 Conference with Shanti Katona to discuss closing and settlement CAWAR          0.40          280.00
         strategy




                                                                                               Page Number 46
                      Case 19-12153-KBO            Doc 528-2   Filed 03/25/20     Page 48 of 89



Bayou Steel Group                                                  Invoice Date:                   March 20, 2020
Financial Restructuring                                            Invoice Number:                       1768973
                                                                   Matter Number:                  105215-638521

Date      Description                                                       Initials      Hours         Amount
01/29/20 Review Omnibus Limited Objection of Signal Metal Industries,     CAWAR             0.10           70.00
         Inc. to Motions of the Official Committee of Unsecured Creditors
         and Black Diamond Commercial Finance, L.L.C. for Entry of an
         Order Converting the Debtors' Chapter 11 Cases to Cases under
         Chapter 7 of the Bankruptcy Code
SUBTOTAL FOR B400 Bankruptcy-Related Advice                                                13.20       $5,650.50

Totals                                                                                    438.60     $201,593.50


Timekeeper Summary

Timekeeper                             Title                                Hours          Rate         Amount
Abrams, Christopher S.                 Shareholder                               0.30    $445.00         $133.50
Brockhoff, Wally E                     Shareholder                               1.60     560.00          896.00
Erker, Christopher E.                  Shareholder                               5.50     560.00        3,080.00
Gardner, Bradley R.                    Shareholder                               0.30     460.00          138.00
Katona, Shanti M.                      Shareholder                          173.50        475.00       82,412.50
Layfield, Matthew S.                   Shareholder                               1.50     460.00          690.00
Nazar, Andrew J.                       Shareholder                               0.70     460.00          322.00
Power, Sean A.                         Shareholder                              44.30     560.00       24,808.00
Robbins, William S.                    Shareholder                               1.90     500.00          950.00
Ward, Chris A.                         Shareholder                              42.60     700.00       29,820.00
Nora, Mark                             Senior Partner                           11.70     620.00        7,254.00
Dolphin, Brenna A                      Associate                                32.00     400.00       12,800.00
Hood, Danielle                         Associate                                15.10     300.00        4,530.00
Mazzella, Mike                         Associate                                 0.60     330.00          198.00
Weigel, Tanner L.                      Associate                                42.70     360.00       15,372.00
Young, Andrea M                        Associate                                24.20     300.00        7,260.00
Jackson, Nora                          Paralegal                                 0.20     225.00           45.00
Suprum, Lindsey M.                     Paralegal                                39.10     275.00       10,752.50
Nunn, Christina                        Paralegal Asst                            0.80     165.00          132.00

                                                                Total       438.60                   $201,593.50


Task Summary

Task Code        Description                                                              Hours          Amount
B110             Case Administration                                                       5.20         1,932.00
B120              Asset Analysis & Recovery                                               20.60         9,165.50
B130              Asset Disposition & Sales                                              218.40        99,239.00


                                                                                                   Page Number 47
                  Case 19-12153-KBO           Doc 528-2     Filed 03/25/20   Page 49 of 89



Bayou Steel Group                                               Invoice Date:                    March 20, 2020
Financial Restructuring                                         Invoice Number:                        1768973
                                                                Matter Number:                   105215-638521

Task Code     Description                                                               Hours          Amount
B145          Court Hearings                                                             9.60         4,145.00
B150           Creditor Committee Meetings                                                1.30         617.50
B155           Creditor Inquiries                                                         3.10        1,453.00
B160           Employment/Fee Applications                                                0.70         490.00
B164           Polsinelli Fee Applications                                              21.50         8,222.50
B170           Other Professional Retention                                               0.60         285.00
B175           Other Professional Fee Application                                         4.40        1,897.50
B180           Avoidance Action Analysis                                                  2.90        1,625.00
B185           Assumption/Rejection of Leases & Contracts                               34.00        15,227.50
B190           Litigation & Other Contested Matters                                     11.30         6,427.50
B210           Business Operations                                                      26.50        12,982.00
B220           Employee Benefits/Pensions                                                 5.30        2,585.00
B230           Financing & Cash Collateral                                              44.50        22,064.00
B240           Tax Issues                                                                 0.50         260.00
B260           Corporate Governance & Board Matters                                       2.80        1,487.50
B290           Schedules/SOFAS/UST Reports                                                1.90         895.00
B310           Claims Administration & Objections                                         7.40        3,767.50
B320           Plan & Disclosure Statement (including business plan)                      2.90        1,175.00
B400           Bankruptcy-Related Advice                                                13.20         5,650.50

              Total                                                                     438.60     $201,593.50


Cost Detail

Date      Description                                                                                 Amount
10/01/19 Meals Lunch Meeting for 4 Working Meal for Finalizing Filings                                  $57.24
10/02/19 Document Reproduction Reliable Wilmington - For First Day Hearing (Binders &                   434.30
         Petitions)
10/03/19 Meals Breakfast Meeting with Debtors First Day Hearing (10)                                     80.50
10/03/19 Meals Lunch Meeting with Debtors First Day Hearing (10)                                        275.00
10/07/19 Miscellaneous Court call appearance AXXXXXXXX for Debtors' Reps                                 51.00
10/07/19 Miscellaneous Court call appearance AXXXXXXXX for Debtors' Reps                                 37.00
10/07/19 Miscellaneous Court call appearance AXXXXXXXX for Debtors' Reps                                 65.00
10/08/19 Deliveries Reliable Wilmington Hand delivery to and from Judge Owens - 10/3/19                  30.00
         (Boxes)
10/12/19 Meeting Room Bayou Steel Formation Meeting (Sheraton Hotel)                                    927.20
10/14/19 Miscellaneous USBC-DE 9485690 363 Sale Motion                                                  181.00

                                                                                                 Page Number 48
                   Case 19-12153-KBO          Doc 528-2     Filed 03/25/20      Page 50 of 89



Bayou Steel Group                                                 Invoice Date:                 March 20, 2020
Financial Restructuring                                           Invoice Number:                     1768973
                                                                  Matter Number:                105215-638521

Date      Description                                                                                Amount
12/03/19 Filing Fees Filing Fee for Sale Motion to Riverside Metals, LLC 9547191                       181.00
12/06/19 Filing Fees Filing Fee for Sale Motion re: De Minimis Assets 9554036                          181.00
12/13/19 Airfare WEIGEL/TANNER L MCI PHL MCI to appear for Auction and assist with                   1,414.73
         sale
12/18/19 Meals Catered Lunch for 60 People for Auction on 12/18/2019                                   483.00
12/18/19 Meals Snacks for Auction on 12/18/2019                                                          9.90
12/18/19 Meals Breakfast for 20 People for Sale Hearing Prep on 12/18/2019 Lindsey M.                  130.85
         Suprum
12/19/19 Meals Catered Dinner for 60 People for Auction on 12/19/2019                                  497.50
12/23/19 Meals Working Lunch 8 People for 12/23 Hearing Prep 00023058430126596                         154.00
         Lindsey M. Suprum
12/30/19 Miscellaneous CourtCall Telephonic Appearance for Natan Milgrom at 12/23                       86.00
         Hearing AXXXXXXXX
12/30/19 Miscellaneous CourtCall Telephonic Appearance for Grant Pollack at 12/23 Hearing               79.00
         AXXXXXXXX
01/06/20 Deliveries Reliable Wilmington Hand delivery to Judge Owens - 1/2/20                            7.50
01/08/20 Deliveries Reliable Wilmington Hand delivery to Judge Owens - 1/7/20                            7.50
01/08/20 Deliveries Reliable Wilmington Hand delivery to Judge Owens - 1/6/20                            7.50
01/08/20 Meals Working Lunch 6 People for 1/8 Hearing Prep 1 Lindsey M. Suprum                          79.35
01/09/20 Deliveries Reliable Wilmington Hand delivery - Pickup/delivery - 1/8/20 (Boxes)                10.00
01/14/20 Transcript of Proceedings Reliable Wilmington Daily Transcript - Original - 1/8/20            127.05
01/15/20 Deliveries Invoice Date: 01/24/2020 Amount: 13.86 Russ Williams South Atlantic                 13.86
         LLC Notes: Demand letter
01/15/20 Deliveries Invoice Date: 01/24/2020 Amount: 11.14 American Steel & Aluminum                    11.14
         LLC Notes: Demand letter
01/15/20 Deliveries Invoice Date: 01/24/2020 Amount: 14.74 JMS Russel Metals Notes:                     14.74
         Demand Letter
01/15/20 Deliveries Invoice Date: 01/24/2020 Amount: 15.01 Lora Niswanger Steel & Pipe                  15.01
         Supply Notes: Demand letter
01/15/20 Deliveries Invoice Date: 01/24/2020 Amount: 11.14 George Beckerman Shepard                     11.14
         Steel Notes: Demand letter
01/15/20 Deliveries Invoice Date: 01/24/2020 Amount: 15.01 Cindy Vogel Sioux City Foundry               15.01
         Notes: Demand letter
01/15/20 Deliveries Invoice Date: 01/24/2020 Amount: 11.14 Joseph Klein Klein Steel Notes:              11.14
         Demand letter
01/15/20 Deliveries Invoice Date: 01/24/2020 Amount: 14.74 Industrial Steel Service Cente               14.74
         Notes: Demand letter
01/15/20 Deliveries Invoice Date: 01/24/2020 Amount: 14.74 Mr Larry Rosen North Second                  14.74
         Street Steel Notes: Demand letter
01/15/20 Deliveries Invoice Date: 01/24/2020 Amount: 15.01 Ryan Lentz Willbanks Steel                   15.01
         Notes: Demand letter



                                                                                                Page Number 49
                   Case 19-12153-KBO           Doc 528-2    Filed 03/25/20     Page 51 of 89



Bayou Steel Group                                                Invoice Date:                 March 20, 2020
Financial Restructuring                                          Invoice Number:                     1768973
                                                                 Matter Number:                105215-638521

Date      Description                                                                               Amount
01/15/20 Deliveries Invoice Date: 01/24/2020 Amount: 17.74 Greg Allen Kentucky Machine &               17.74
         Engineering Notes: Demand Letter
01/16/20 Deliveries Invoice Date: 01/24/2020 Amount: 13.86 Contractors Steel Attn CFO                  13.86
         Notes: 1/16/19 Demand Letter
01/16/20 Deliveries Invoice Date: 01/24/2020 Amount: 14.74 O Brien Steel Service Attn Jim              14.74
         O Brien Notes: 1/16/19 Demand Letter
01/16/20 Deliveries Invoice Date: 01/24/2020 Amount: 14.74 Sugar Steel Corporation Attn                14.74
         CFO Notes: 1/16/19 Demand Letter
01/16/20 Deliveries Invoice Date: 01/24/2020 Amount: 11.14 Gregory Industries Attn Fred                11.14
         Zelinski Notes: 1/16/19 Demand Letter
01/16/20 Deliveries Invoice Date: 01/24/2020 Amount: 14.74 Birmingham Rail & Locomotive                14.74
         Notes: 1/16/19 Demand Letter
01/16/20 Deliveries Invoice Date: 01/24/2020 Amount: 14.74 Metal Partners Rebar Attn                   14.74
         Frank Bergen Notes: 1/16/19 Demand Letter
01/16/20 Deliveries Invoice Date: 01/24/2020 Amount: 11.14 Infra Metals Company Attn                   11.14
         Mark Haight Notes: 1/16/19 Demand Letter
01/16/20 Deliveries Invoice Date: 01/24/2020 Amount: 18.08 Northern Illinois Steel Attn                18.08
         Kathy Walsh Notes: 1/16/19 Demand Letter
01/16/20 Deliveries Invoice Date: 01/24/2020 Amount: 14.74 Central Steel & Wire Attn                   14.74
         Michelle Goodman Notes: 1/16/19 Demand Letter
01/16/20 Deliveries Reliable Wilmington Hand delivery to Judge Owens - 1/14/20                          7.50
01/29/20 Capitol Services Inc - Filing Fees Capitol Services Inc BD LaPlace, LLC - Re-                362.75
         Stated Articles of Formation and Subsequent
01/30/20 Reliable Wilmington - Meals Reliable Wilmington Working Lunch - 1/30/20 (4)                   76.04
         Dinner Sale Closing
01/31/20 Deliveries FEDEX ERS - All Scrap Metals LLC Attn Chris Costanza Notes: 1/28/22                14.91
         Demand Letter
          Relativity-Searchable Data Hosting                                                           33.50
          Westlaw Computer Research                                                                 3,690.28

          Total Disbursements:                                                                    $10,061.29




                                                                                               Page Number 50
                 Case 19-12153-KBO   Doc 528-2    Filed 03/25/20   Page 52 of 89



Bayou Steel Group                                     Invoice Date:                 March 20, 2020
Financial Restructuring                               Invoice Number:                     1768973
                                                      Matter Number:                105215-638521


Outstanding Invoices

Invoice Date     Invoice Number          Fees            Costs          Payments    Total Balance
09/30/19         1706736             76,516.50             0.00         50,000.00       26,516.50

                                         Total Previous Balance                        $26,516.50




                                                                                    Page Number 51
                       Case 19-12153-KBO                Doc 528-2         Filed 03/25/20         Page 53 of 89




       222 Delaware Avenue, Suite 1101, Wilmington, DE 19801 | Phone: (302) 252-0920 www.polsinelli.com




   Bayou Steel Group                                                                    Invoice Date:                     March 20, 2020
   Attn: Charles Deutchman                                                              Invoice No:                             1768973
   138 Hwy 3217                                                                         Matter No:                        105215-638521
   LaPlace, LA 70068



For Professional Services Through January 31, 2020

Client:           Bayou Steel Group
Matter:           Financial Restructuring



                  Total Current Fees                                                    $          201,593.50

                  Total Costs                                                           $           10,061.29

                      Total Current Invoice                                             $          211,654.79



                  Previous Balance Due                                                  $           26,516.50

                  Total Amount Due                                                      $          238,171.29



                  Trust Balance                                                         $          405,349.07




                               As of the above date, we are showing the above balances are open and unpaid.
        This may not reflect other matters with alternative billing arrangements and does not reflect any unbilled fees and expenses.

Questions regarding payments or accounts, please call                 Please make checks payable to
1 (877) 577-7455 or acctbilling@polsinelli.com.                       Polsinelli PC
For other inquiries, please contact Chris A. Ward at                  P.O. Box 878681
(302) 252-0920 or cward@polsinelli.com.                               Kansas City, MO 64187-8681
                                                                      Wire Instructions:
                                                                      US Bank
                                                                      Acct: Polsinelli PC
                                                                      Acct #: 4343953230
                                                                      ABA #: 101000187
                                                                      SWIFT Code – USBKUS44IMT
                                                                      Please reference Invoice No. 1768973
                       Case 19-12153-KBO                Doc 528-2         Filed 03/25/20         Page 54 of 89




       222 Delaware Avenue, Suite 1101, Wilmington, DE 19801 | Phone: (302) 252-0920 www.polsinelli.com




   Bayou Steel Group                                                                    Invoice Date:                     March 20, 2020
   Attn: Charles Deutchman                                                              Invoice No:                             1769000
   138 Hwy 3217                                                                         Matter No:                        105215-638521
   LaPlace, LA 70068



For Professional Services Through February 25, 2020

Client:           Bayou Steel Group
Matter:           Financial Restructuring



                  Total Current Fees                                                    $           59,667.50

                  Total Costs                                                           $                 82.72

                      Total Current Invoice                                             $           59,750.22



                  Previous Balance Due                                                  $          238,171.29

                  Total Amount Due                                                      $          297,921.51



                  Trust Balance                                                         $          405,349.07




                               As of the above date, we are showing the above balances are open and unpaid.
        This may not reflect other matters with alternative billing arrangements and does not reflect any unbilled fees and expenses.

Questions regarding payments or accounts, please call                 Please make checks payable to
1 (877) 577-7455 or acctbilling@polsinelli.com.                       Polsinelli PC
For other inquiries, please contact Chris A. Ward at                  P.O. Box 878681
(302) 252-0920 or cward@polsinelli.com.                               Kansas City, MO 64187-8681
                                                                      Wire Instructions:
                                                                      US Bank
                                                                      Acct: Polsinelli PC
                                                                      Acct #: 4343953230
                                                                      ABA #: 101000187
                                                                      SWIFT Code – USBKUS44IMT
                                                                      Please reference Invoice No. 1769000
                   Case 19-12153-KBO         Doc 528-2      Filed 03/25/20   Page 55 of 89



Bayou Steel Group                                                Invoice Date:                March 20, 2020
Financial Restructuring                                          Invoice Number:                    1769000
                                                                 Matter Number:               105215-638521


Time Detail

B110 Case Administration

Date      Description                                                     Initials   Hours         Amount
02/03/20 Correspondence with S. Katona regarding change in location for   LMSUP        0.10         $27.50
         February 13 hearing; document same.
02/06/20 Review docket, update critical dates memo and distribute;        LMSUP        1.80         495.00
         update calendar.
02/06/20 Review updated critical dates memo.                              SMKAT        0.10          47.50
02/10/20 Correspondence with S. Katona and chambers regarding             LMSUP        0.20          55.00
         adjournment of hearing on motions to convert
02/10/20 Coordinate with L. Suprum on CNOs for motions to extend          SMKAT        0.10          47.50
         exclusivity and 365(d)(4) deadlines.
02/14/20 Review docket, update critical dates memo and distribute;        LMSUP        1.10         302.50
         update calendar.
02/17/20 Review updated memo detailing critical dates.                    SMKAT        0.10          47.50
02/21/20 Review docket, update critical dates and distribute; update      LMSUP        0.80         220.00
         calendar.
SUBTOTAL FOR B110 Case Administration                                                  4.30      $1,242.50


B120 Asset Analysis & Recovery

Date      Description                                                     Initials   Hours         Amount
02/03/20 Analyze updated cash collections and update on demands with      SMKAT        0.60        $285.00
         C. Deutchman, including strategy for follow up demands.
02/03/20 Update C. Deutchman on status of third round demand letters      SMKAT        0.10          47.50
         and responses to same.
02/10/20 Correspondence with O'Brien Steel contact regarding possible     SMKAT        0.20          95.00
         resolution to outstanding demand; Follow up re same with C.
         Deutchman.
02/25/20 Advise C. Deutchman on transfer of A/R receipts to trustee.      SMKAT        0.10          47.50
SUBTOTAL FOR B120 Asset Analysis & Recovery                                            1.00        $475.00


B130 Asset Disposition & Sales

Date      Description                                                     Initials   Hours         Amount
02/01/20 Correspondence with Alton Davis re closing                       CAWAR        0.10         $70.00
02/03/20 Continue drafting name change resolutions and certificates of    DEPRO        0.60         180.00
         amendment to effectuate the name change following the sale of
         substantially all assets.
02/03/20 Coordinate on post-closing deliverables under APA, including     SMKAT        0.40         190.00
         review and director consents for corporate names changes.


                                                                                              Page Number 2
                   Case 19-12153-KBO          Doc 528-2     Filed 03/25/20     Page 56 of 89



Bayou Steel Group                                                  Invoice Date:                March 20, 2020
Financial Restructuring                                            Invoice Number:                    1769000
                                                                   Matter Number:               105215-638521

Date      Description                                                       Initials   Hours         Amount
02/04/20 Further address Debtors' post-obligations under APA and            SMKAT        0.20          95.00
         communications re same with D. Promaroli.
02/04/20 Review name change resolutions and discuss same with D.            SAPOW        0.30         168.00
         Promaroli.
02/05/20 Address further corrections to real estate closing documents with SMKAT         0.50         237.50
         A. Young and Stewart Title.
02/06/20 Further address outstanding consents per Stewart Title as part of SMKAT         0.40         190.00
         closing with T. Denunzio and A. Young.
02/10/20 Review and address post-closing title issues with Stewart Title.   SMKAT        0.20          95.00
02/11/20 Address additional post-closing deliverables for GFG's benefit;    SMKAT        0.40         190.00
         Communications with Carol Remy re same.
02/11/20 Further analyze and respond to Chicago title inquiries.            SMKAT        0.30         142.50
02/12/20 Follow up with counsel to GFG regarding purchase price             SMKAT        0.10          47.50
         allocation and update on same.
02/12/20 Correspondence with counsel to GFG and Shanti Katona re            CAWAR        0.10          70.00
         purchase price allocation
SUBTOTAL FOR B130 Asset Disposition & Sales                                              3.60      $1,675.50


B140 Relief from Stay/Adequate Protection Proceedings

Date      Description                                                       Initials   Hours         Amount
02/11/20 Review Motion of James and Shelley Darby for Relief From           CAWAR        0.10         $70.00
         Automatic Stay Pursuant to Section 362(d) of the Bankruptcy
         Code
02/11/20 Review motion and proposed form of order seeking stay relief       SMKAT        0.30         142.50
         filed by Darby.
SUBTOTAL FOR B140 Relief from Stay/Adequate Protection Proceedings                       0.40        $212.50


B145 Court Hearings

Date      Description                                                       Initials   Hours         Amount
02/03/20 Review Notice of Hearing on First Interim Fee Application          CAWAR        0.10         $70.00
02/03/20 Update courtroom change relating to February 13 hearing.           SMKAT        0.10          47.50
02/10/20 Review, comment on and revise draft agenda for February 13         SMKAT        0.20          95.00
         hearing.
02/10/20 Communications with chambers regarding rescheduling of             SMKAT        0.20          95.00
         hearing on motions to convert; Update interested parties re
         same.
02/10/20 Draft February 13 hearing agenda; correspondence with S.           LMSUP        0.90         247.50
         Katona regarding same.
02/10/20 Correspondence with all parties re adjournment of February 13      CAWAR        0.10          70.00
         hearing


                                                                                                Page Number 3
                   Case 19-12153-KBO         Doc 528-2     Filed 03/25/20    Page 57 of 89



Bayou Steel Group                                               Invoice Date:                 March 20, 2020
Financial Restructuring                                         Invoice Number:                     1769000
                                                                Matter Number:                105215-638521

Date      Description                                                     Initials   Hours         Amount
02/11/20 Review, revise and coordinate filing of agenda for February 13   SMKAT        0.20          95.00
         hearing.
02/11/20 Communications with chambers regarding hearing binder and        SMKAT        0.20          95.00
         CNOs; Update chambers re same.
02/11/20 Review agenda for February 13 hearing and correspondence re      CAWAR        0.20         140.00
         same
02/12/20 Coordinate on amended agenda for February 13 hearing per         SMKAT        0.10          47.50
         communications with chambers.
02/12/20 Correspondence with S. Katona and chambers regarding             LMSUP        0.10          27.50
         cancellation of February 13 hearing
02/12/20 Draft, file and serve amended agenda for February 13 hearing;    LMSUP        0.60         165.00
         correspondence regarding same.
02/12/20 Review amended agenda canceling February 13 hearing and          CAWAR        0.20         140.00
         correspondence re same
02/17/20 Correspondence with counsel to Westchester regarding             SMKAT        0.10          47.50
         February 21 hearing and status of same.
02/18/20 Correspondence with L. Suprum regarding status of February 21 SMKAT           0.10          47.50
         hearing and agenda for same, including status of updated
         settlement communications.
02/18/20 Draft February 21 hearing agenda; correspondence with S.         LMSUP        0.60         165.00
         Katona regarding status of matters.
02/19/20 Communications with chambers re adjourned conversion             SMKAT        0.30         142.50
         motions and revise and comment on February 21 hearing
         agenda.
02/19/20 Correspondence with chambers regarding February 21 hearing       LMSUP        0.20          55.00
         time change; draft amended agenda noting same.
02/19/20 Finalize, file and serve February 21 hearing agenda; prepare     LMSUP        0.90         247.50
         hearing binder for delivery to chambers; correspondence
         regarding same.
02/19/20 Review and comment on draft agenda for February 21 hearing        CAWAR       0.40         280.00
         date, correspondence with Polsinelli core team, review filed copy
02/20/20 Finalize, file and serve February 21 amended agenda;             LMSUP        0.40         110.00
         correspondence regarding same.
02/20/20 Prepare for February 21 hearing; correspondence with S. Katona LMSUP          0.60         165.00
         regarding same.
02/20/20 Review amended agenda for February 21 hearing and                CAWAR        0.20         140.00
         correspondence re same
02/20/20 Correspondence with Debtors� professionals re conversion         CAWAR        0.10          70.00
         hearing
02/21/20 Appear for hearing on conversion motions and confer with         SMKAT        1.00         475.00
         parties in interest re proposed form of order.
02/21/20 Communications with chambers regarding status of conversion      SMKAT        0.20          95.00
         motions and hearing on same.



                                                                                              Page Number 4
                   Case 19-12153-KBO         Doc 528-2     Filed 03/25/20      Page 58 of 89



Bayou Steel Group                                                 Invoice Date:                 March 20, 2020
Financial Restructuring                                           Invoice Number:                     1769000
                                                                  Matter Number:                105215-638521

Date      Description                                                       Initials   Hours         Amount
SUBTOTAL FOR B145 Court Hearings                                                         8.30      $3,375.00


B155 Creditor Inquiries

Date      Description                                                       Initials   Hours         Amount
02/12/20 Address and investigate status of payments to Hornady              SMKAT        0.20         $95.00
         Transportation; Communications with C. Deutchman.
02/17/20 Address inquiries from creditors seeking information about status SMKAT         0.10          47.50
         of payment of prepetition invoices.
02/19/20 Address inquiry from counsel to Air Products.                      SMKAT        0.10          47.50
02/21/20 Address inquiry from counsel to Air Products regarding status of   SMKAT        0.10          47.50
         sale transition and recovery of product.
02/25/20 Respond to Ameri100's calls seeking guidance on the                SMKAT        0.20          95.00
         bankruptcy and prospect of payment of claims.
02/25/20 Respond to inquiries creditors seeking information relating to     SMKAT        0.80         380.00
         chapter 7 conversion and status of pending claims and motions.
SUBTOTAL FOR B155 Creditor Inquiries                                                     1.50        $712.50


B160 Employment/Fee Applications

Date      Description                                                       Initials   Hours         Amount
02/03/20 Review objection to fees filed by Entergy; correspondence with     LMSUP        0.20         $55.00
         S. Katona regarding same.
02/04/20 Review joinder of Westchester Fire to Entergy's objection to       LMSUP        0.10          27.50
         fees; correspondence regarding same.
02/04/20 Review Joinder To The Limited Objection of Energy Louisiana,       CAWAR        0.10          70.00
         LLC's To Various Motions For Allowance and Payment of
         Administrative Expense Monthly Fee Applications and Interim
         and Final Fee Applications
02/04/20 Correspondence with Polsinelli core team re fee objection and      CAWAR        0.10          70.00
         interim comp procedures
02/05/20 Correspondence with Shanti Katona re Entergy objection to fee      CAWAR        0.10          70.00
         applications and no agreement on fees
02/19/20 Review UST comments to Candlewood final IB fee application         CAWAR        0.10          70.00
         and correspondence re same
02/24/20 Coordinate on expenses and invoice updates in light of             SMKAT        0.30         142.50
         conversion of cases.
SUBTOTAL FOR B160 Employment/Fee Applications                                            1.00        $505.00


B164 Polsinelli Fee Applications

Date      Description                                                       Initials   Hours         Amount



                                                                                                Page Number 5
                   Case 19-12153-KBO          Doc 528-2      Filed 03/25/20      Page 59 of 89



Bayou Steel Group                                                    Invoice Date:                March 20, 2020
Financial Restructuring                                              Invoice Number:                    1769000
                                                                     Matter Number:               105215-638521

Date      Description                                                         Initials   Hours         Amount
02/04/20 Analyze Entergy's fee objection and address implications of late     SMKAT        0.40        $190.00
         filing on November fees; Communications with K. Mangan.
02/04/20 Correspondence with C. Ward and S. Katona regarding                  LMSUP        0.30          82.50
         certificate of no objection for Polsinelli's November fee
         application given Entergy objection
02/05/20 Correspondence with S. Katona and C. Ward regarding status of LMSUP               0.20          55.00
         Entergy objection to fees
02/17/20 Review and comment on preliminary fee statement for January          SMKAT        0.30         142.50
         for privilege issues.
02/18/20 Extensive review and revisions to draft January fee statement to     SMKAT        2.20       1,045.00
         ensure compliance with UST Guidelines and privilege issues.
SUBTOTAL FOR B164 Polsinelli Fee Applications                                              3.40      $1,515.00


B170 Other Professional Retention

Date      Description                                                         Initials   Hours         Amount
02/04/20 Correspondence with ASK team and Shanti Katona re retention          CAWAR        0.10         $70.00
02/07/20 Review and comment on draft ASK retention letter,                    CAWAR        0.20         140.00
         correspondence re same
SUBTOTAL FOR B170 Other Professional Retention                                             0.30        $210.00


B175 Other Professional Fee Application

Date      Description                                                         Initials   Hours         Amount
02/03/20 Address Candlewood's inquiry regarding fees as financial             SMKAT        0.10         $47.50
         advisor of status of same.
02/07/20 Review C. Deutchman's December fee statement and call re             SMKAT        0.20          95.00
         same.
02/10/20 Review January fee statement for C. Deutchman and coordinate         SMKAT        0.30         142.50
         with L. Suprum on filing same; Confer with C. Deutchman re
         same.
02/10/20 Review CNO re Benesch fee application and Entergy's position         SMKAT        0.10          47.50
         on same.
02/11/20 Correspondence with and update C. Deutchman on filed monthly SMKAT                0.10          47.50
         fee statements.
02/18/20 Review Jones Walker invoice and respond re payment of same.          SMKAT        0.20          95.00
02/19/20 Review UST's comments to Candlewood's final fee application.         SMKAT        0.20          95.00
02/25/20 Correspondence with Glenn Pollack regarding status of revisions SMKAT             0.10          47.50
         to address UST concerns with Candlewood application.
SUBTOTAL FOR B175 Other Professional Fee Application                                       1.30        $617.50


B180 Avoidance Action Analysis


                                                                                                  Page Number 6
                   Case 19-12153-KBO          Doc 528-2     Filed 03/25/20      Page 60 of 89



Bayou Steel Group                                                 Invoice Date:                  March 20, 2020
Financial Restructuring                                           Invoice Number:                      1769000
                                                                  Matter Number:                 105215-638521

Date      Description                                                        Initials   Hours         Amount
02/03/20 Conference with C. Ward regarding preference analysis (0.1);        SMKAT        0.60        $285.00
         Call with ASK team re analysis and implications (0.3); Follow up
         communications regarding proposed retention terms and
         summary analysis (0.1); Communications with C. Deutchman
         (0.1).
02/03/20 Participate in conference call with ASK team and Shanti Katona      CAWAR        0.50         350.00
         re preference analysis and discuss strategy, conference with
         Shanti Katona re same and litigation strategy
02/03/20 Correspondence with ASK team and Shanti Katona re terms of          CAWAR        0.10          70.00
         engagement
02/11/20 Call with and follow up correspondence with Committee counsel       SMKAT        0.20          95.00
         regarding avoidance action analysis; Communications re same
         with C. Ward.
SUBTOTAL FOR B180 Avoidance Action Analysis                                               1.40        $800.00


B185 Assumption/Rejection of Leases & Contracts

Date      Description                                                        Initials   Hours         Amount
02/04/20 Analyze post-petition obligations of Taylor Rental and discuss      SMKAT        0.20         $95.00
         same with C. Deutchman.
02/04/20 Update regarding allegations of property remaining on Leetsdale SMKAT            0.20          95.00
         premises and implications of same from C. Deutchman.
02/04/20 Correspondence with Debtors' professionals re Leetsdale             CAWAR        0.10          70.00
         rejection
02/05/20 Work with Trinity and counsel to address adjourned rejection        SMKAT        0.20          95.00
         issues.
02/06/20 Call with counsel to Trinity regarding lease rejection and update   SMKAT        0.30         142.50
         C. Deutchman.
02/07/20 Call with Dan Branagan, counsel to Leetsdale regarding lease        SMKAT        0.20          95.00
         rejection and update to C. Deutchman re same.
02/07/20 Call with C. Deutchman regarding treatment of Leetsdale lease.      SMKAT        0.20          95.00
02/10/20 Review and revise proposed form of order re first omnibus           SMKAT        0.10          47.50
         rejection motion.
02/10/20 Address Trinity's concerns with revised form of order re rejection. SMKAT        0.10          47.50
02/10/20 Draft and file certificate of no objection regarding motion to      LMSUP        0.60         165.00
         extend 365(d)(4) deadline; finalize and upload proposed order;
         prepare courtesy copies for delivery to chambers;
         correspondence regarding same.
02/10/20 Review Certificate of No Objection Regarding Motion to Extend       CAWAR        0.10          70.00
         the Deadline to Assume or Reject Unexpired Leases and
         Nonresidential Real Property
02/11/20 Communications with counsel to Leetsdale regarding resolution       SMKAT        0.20          95.00
         of January rent; Update C. Deutchman re same.
02/12/20 Address continuing concerns from Trinity re rejection;              SMKAT        0.20          95.00
         Communications re same with counsel to Trinity.
                                                                                                 Page Number 7
                   Case 19-12153-KBO           Doc 528-2      Filed 03/25/20      Page 61 of 89



Bayou Steel Group                                                  Invoice Date:                   March 20, 2020
Financial Restructuring                                            Invoice Number:                       1769000
                                                                   Matter Number:                  105215-638521

Date       Description                                                         Initials   Hours         Amount
02/12/20 Further address Trinity's recovery of railcars, including call with   SMKAT        0.20          95.00
         and correspondence to N. Velonis and GFG's position re Trinity.
02/12/20 Review Order Extending the Deadline to Assume or Reject               CAWAR        0.10          70.00
         Unexpired Leases and Nonresidential Real Property
02/13/20 Correspondence with Kevin Torres regarding transition issues          SMKAT        0.10          47.50
         and status of Trinity rail cars.
02/13/20 Further communications with counsel to Leetsdale regarding            SMKAT        0.20          95.00
         possible resolution to rejection issues; Correspondence re same
         with C. Deutchman.
02/13/20 Update Trinity's counsel on status of cases and lease rejection.      SMKAT        0.10          47.50
02/14/20 Advise C. Deutchman on Trinity's position re return of rail cars.     SMKAT        0.10          47.50
02/17/20 Follow up with C. Deutchman regarding proposed resolution to          SMKAT        0.10          47.50
         Leetsdale's lease position.
02/18/20 Follow up correspondence with L. Suprum regarding status of           SMKAT        0.10          47.50
         omnibus rejection motion.
02/18/20 Correspondence with S. Katona regarding status of responses to LMSUP               0.20          55.00
         second omnibus rejection motion; document extension.
02/21/20 Correspondence with counsel to Leetsdale landlord regarding           SMKAT        0.10          47.50
         possible resolution to rejection motion concerns.
02/24/20 Finalize and file various revised forms of orders addressing          SMKAT        1.40         665.00
         pending rejection motions for docket clean up in advance of
         conversion (0.9); Communications with counsel to Trinity and
         Leetsdale landlord re same (0.2); Coordinate in filing and upload
         of same (0.3).
SUBTOTAL FOR B185 Assumption/Rejection of Leases & Contracts                                5.40      $2,472.50


B190 Litigation & Other Contested Matters

Date       Description                                                         Initials   Hours         Amount
02/03/20 Analyze law regarding transferring venue of WARN act                  MHARP        1.40        $399.00
         adversary claim and strategize its application for purpose of
         drafting motion in opposition to transfer of venue to Louisiana
         District Court.
02/03/20 E-mail exchange with Ms. Katona regarding status of response          ROBBW        0.10          50.00
         to motion to transfer venue.
02/03/20 Extended conference call with Ms. Katona and Ms. Hanson               ROBBW        0.40         200.00
         regarding motion to transfer venue.
02/03/20 Conference with Ms. Hanson to discuss issues relating to Motion ROBBW              0.30         150.00
         to Transfer Venue.
02/03/20 Check in on status of response to the amended complaint and           SMKAT        0.90         427.50
         pending motion to transfer (0.1); Coordinate on same with B.
         Robbins (0.2); Call with Jason Burge re same (0.1); Conference
         call with Meghan Hanson and B. Robbins regarding amended
         complaint response and objection to transfer motion (0.5).


                                                                                                   Page Number 8
                   Case 19-12153-KBO          Doc 528-2     Filed 03/25/20      Page 62 of 89



Bayou Steel Group                                                Invoice Date:                   March 20, 2020
Financial Restructuring                                          Invoice Number:                       1769000
                                                                 Matter Number:                  105215-638521

Date      Description                                                        Initials   Hours         Amount
02/04/20 Draft motion in opposition to transfer venue of the WARN Act        MHARP        6.50       1,852.50
         adversary proceeding.
02/04/20 Analyze Third Circuit law regarding transferring venue of only an   MHARP        1.50         427.50
         adversary proceeding in a bankruptcy proceeding.
02/04/20 Telephone call with Ms. Katona regarding response to Motion to      ROBBW        0.10          50.00
         Transfer Venue and plaintiff's unwillingness to extend the time
         within which to file same.
02/04/20 Call with J. Burge regarding Debtors' response deadline to          SMKAT        0.30         142.50
         Motion to Transfer Adversary Proceeding and Amended
         Complaint; Follow up call with B. Robbins.
02/05/20 Continue to draft and review motion in opposition to transfer       MHARP        5.20       1,482.00
         venue of adversary proceeding, including continued analysis of
         relevant law and case law cited by plaintiffs.
02/05/20 Review and revisions to Opposition to Motion to Transfer Venue      ROBBW        0.60         300.00
         (.5). E-mail to Ms. Katona regarding same (.1).
02/05/20 Conference with Ms. Hanson regarding response to Motion to          ROBBW        0.30         150.00
         Transfer Venue.
02/05/20 Review and comment on draft opposition to venue transfer            SMKAT        1.30         617.50
         motion (1.3).
02/06/20 Review Plaintiffs' WARN Act Complaint to determine specifics to MHARP            0.90         256.50
         adversary claim, including types of damages sought by plaintiffs.
02/06/20 Conference regarding arguments pertaining to witness                MHARP        0.20          57.00
         availability and damages used in opposition to transfer venue of
         adversary proceeding.
02/06/20 Review and analyze WARN Act laws related to available               MHARP        1.20         342.00
         damages and applicability to adversary proceedings.
02/06/20 Draft memorandum regarding the utility of the adversary             BADOL        3.20       1,280.00
         proceeding as a procedural mechanism best capable of
         adjudicating WARN Act claims
02/06/20 Read motion to transfer venue of the first amended complaint        BADOL        1.10         440.00
         filed by the WARN Act claimants
02/06/20 Research, review, and analyze case law that discusses WARN          BADOL        1.80         720.00
         Act litigation within the bankruptcy context
02/06/20 Legal research to address issue relating to bankruptcy court        ROBBW        0.40         200.00
         handling of WARN claim for attorneys fees and exposure as
         administrative expense.
02/06/20 Review and respond to e-mails from Ms. Hanson and Ms.               ROBBW        0.30         150.00
         Katona regarding response to Motion to Transfer Venue.
02/06/20 Communications and calls with M. Hanson and C. Dolphin re           SMKAT        3.60       1,710.00
         opposition to transfer adversary proceeding (0.3); Further revise
         opposition to motion to transfer adversary proceeding (3.3).
02/07/20 Assist in finalizing memorandum in opposition to transferring       MHARP        1.50         427.50
         venue of adversary proceeding, including review of final
         memorandum, finalizing citations, and finalizing Table of
         Authorities.

                                                                                                 Page Number 9
                   Case 19-12153-KBO          Doc 528-2     Filed 03/25/20     Page 63 of 89



Bayou Steel Group                                                  Invoice Date:                March 20, 2020
Financial Restructuring                                            Invoice Number:                    1769000
                                                                   Matter Number:               105215-638521

Date      Description                                                       Initials   Hours         Amount
02/07/20 Comparison of Black Diamond Capital Management brief in            MHARP        0.60          171.00
         opposition to transfer venue of adversary proceeding and BSG
         memorandum in opposition to transfer venue of adversary
         proceeding and brief summary of key differences.
02/07/20 Prepare and draft stipulation extending Debtors' answer deadline SMKAT          0.40          190.00
         to amended WARN complaint; Secure approvals from WARN
         Plaintiffs' counsel.
02/07/20 Review and study of opposition to motion to transfer venue as      ROBBW        0.40          200.00
         filed by Black Diamond.
02/07/20 Review and respond to e-mails from Ms. Katona and Ms.              ROBBW        0.30          150.00
         Hanson regarding opposition to motion to transfer venue and
         comparison with arguments advanced by Black Diamond.
02/07/20 Final review of opposition to motion to transfer venue.            ROBBW        0.50          250.00
02/07/20 Correspondence with Polsinelli core team re opposition to motion CAWAR          0.20          140.00
         to transfer venue in WARN Act adversary proceeding, review
         draft opposition to motion to transfer venue
02/07/20 Finalize, file and serve Debtors' opposition to transfer motion SMKAT           1.20          570.00
         (0.8); Review Black Diamond's opposition (0.2); Communications
         re same with M. Hanson and C. Deutchman (0.2).
02/10/20 Coordinate on COC re stipulated extension of time on WARN          SMKAT        0.10           47.50
         amended complaint.
02/10/20 Email update regarding status of Committee's position relating to SMKAT         2.00          950.00
         possible settlement and resolution with Black Diamond (0.1);
         Review and analyze proposed waterfall and settlement
         parameters proposed by Committee with Candlewood and C.
         Deutchman (0.8); Calls with D. McGuire re proposal and follow
         up re same (0.2); Call with Committee counsel re proposal and
         Committee's present position (0.5); Various communications with
         Glenn Pollack and updated cash flow analysis to refine proposal
         (0.4); Communications with C. Deutchman re same (0.1).
02/10/20 Participate in conference call with Committee counsel and Shanti CAWAR          0.50          350.00
         Katona re cash collateral and settlement issues
02/10/20 Review, revise, finalize and file certification of counsel regarding LMSUP      0.60          165.00
         stipulation extending answer deadline for consolidated WARN
         amended complaint; finalize and upload proposed order; prepare
         courtesy copy for delivery to chambers; correspondence
         regarding same.
02/10/20 Review Committee settlement proposal and correspondence re   CAWAR              0.40          280.00
         same, correspondence with counsel to BD, correspondence with
         Debtors' professionals
02/11/20 Various communications with counsel to Committee and BD            SMKAT        0.10           47.50
         regrading settlement parameters and status of same.
02/11/20 Correspondence with Committee counsel and Shanti Katona re         CAWAR        0.10           70.00
         preference analysis
02/11/20 Review entered order approving stipulation to extend time to       LMSUP        0.10           27.50
         answer amended complaint; update calendar.

                                                                                                Page Number 10
                    Case 19-12153-KBO           Doc 528-2      Filed 03/25/20    Page 64 of 89



Bayou Steel Group                                                   Invoice Date:                 March 20, 2020
Financial Restructuring                                             Invoice Number:                     1769000
                                                                    Matter Number:                105215-638521

Date       Description                                                        Initials   Hours         Amount
02/14/20 Review WARN Plaintiffs' reply and discuss same with Bill             SMKAT        0.20           95.00
         Robbins.
02/14/20 Correspondence with Shanti Katona re cash collateral and             CAWAR        0.40          280.00
         settlement issues, correspondence with Glenn Pollack re same,
         correspondence with Dan McGuire re same, correspondence
         with Committee counsel re same
02/14/20 Review and study Reply Suggestions in Support of Motion to     ROBBW              0.50          250.00
         Transfer Venue and analysis of response to arguments raised by
         debtors in Suggestions in Opposition.
02/14/20 Correspondence and call with J. Adam and L. Schlussel              SMKAT          0.80          380.00
         regarding Committee's position re possible settlement with Black
         Diamond and limitations on same (0.3); Update correspondence
         to Glenn Pollack and C. Deutchman (0.1); Various follow up call
         with Glenn Pollack re same (0.2); Update counsel to BD re same
         (0.1); Update Committee's final position re settlement to Debtors'
         professionals (0.1).
02/16/20 Review Plaintiff's reply brief to opposition to motion to transfer   MHARP        0.20           57.00
         adversary proceeding.
02/17/20 Telephone conference with S. Katona regarding objection to fee       TGGRE        0.40          160.00
         application (0.4).
02/17/20 Review Committee settlement proposal to Black Diamond,               CAWAR        0.40          280.00
         correspondence with all parties re same, conference with Shanti
         Katona
02/17/20 Correspondence with Shanti Katona and counsel to WARN                CAWAR        0.10           70.00
         plaintiffs re D&O policy
02/17/20 Address inquiries from WARN plaintiffs' counsel seeking              SMKAT        0.30          142.50
         insurance policy information; Address same with C. Ward.
02/17/20 Numerous calls with Glenn Pollack regarding status of proposed       SMKAT        0.40          190.00
         settlement offer from Committee (0.3); Review and analyze
         same (0.1).
02/18/20 Review docket and relevant pleadings relating to Entergy's           TGGRE        3.90        1,560.00
         claims in Bankruptcy (0.7); research regarding administrative
         claim status of Entergy's claims (1.3); summarize research and
         e-mail correspondence to S. Katona regarding same (0.5);
         telephone conference with S Katona (0.5); conduct follow up
         research (0.9).
02/18/20 Correspondence with D. McGuire regarding possible settlement         SMKAT        0.10           47.50
         and resolution for cases.
02/19/20 Continue research and summary of same.                               TGGRE        2.40          960.00
02/19/20 Conference with Shanti Katona re settlement strategy                 CAWAR        0.20          140.00
02/19/20 Review BD counteroffer and correspondence re same                    CAWAR        0.20          140.00




                                                                                                  Page Number 11
                    Case 19-12153-KBO          Doc 528-2      Filed 03/25/20     Page 65 of 89



Bayou Steel Group                                                    Invoice Date:                March 20, 2020
Financial Restructuring                                              Invoice Number:                    1769000
                                                                     Matter Number:               105215-638521

Date       Description                                                        Initials   Hours         Amount
02/19/20 Review Black Diamond's counterproposal to Committee's        SMKAT                1.00          475.00
         settlement offer (0.1); Calls and correspondence with Jason
         Adams re same (0.3); Follow up with Candlewood and C.
         Deutchman regarding proposal and possible means of improving
         same (0.4); Calls and correspondence with D. McGuire re same
         (0.2).
02/20/20 Various communications and calls with counsel to Committee           SMKAT        0.80          380.00
         and Black Diamond re resolving case issues and resolution on
         administrative solvency (0.6); Updates to C. Deutchman and
         Glenn Pollack re same (0.2).
02/24/20 Brief follow up with S. Katona regarding utilities issue.            TGGRE        0.10           40.00
SUBTOTAL FOR B190 Litigation & Other Contested Matters                                    53.00      $21,087.00


B210 Business Operations

Date       Description                                                        Initials   Hours         Amount
02/03/20 Call with and follow up communications C. Deutchman regarding SMKAT               0.30         $142.50
         management of company wind down and updates to same.
02/03/20 Review BAML letter regarding customer deposit terms.                 SMKAT        0.10           47.50
02/03/20 Update call regarding status of cash position and                    SMKAT        0.60          285.00
         prospect/strategy for collections (0.3); Follow up re same with C.
         Deutchman (0.3).
02/04/20 Communications with C. Deutchman regarding status of bank            SMKAT        0.20           95.00
         accounts and continued usage; Follow up call regarding same.
02/04/20 Correspondence to C. Deutchman detailing strategy for notifying      SMKAT        0.10           47.50
         utilities of transition.
02/05/20 Correspondence with Polsinelli core team re motion to change         CAWAR        0.10           70.00
         case caption
02/05/20 Correspondence re transfer of PBGC liabilities                       CAWAR        0.10           70.00
02/10/20 Analyze post-petition unpaid accrued expenses and discuss            SMKAT        0.30          142.50
         same with C. Deutchman.
02/10/20 Calls with Black Diamond regarding security measures for bank        SMKAT        0.40          190.00
         accounts and implications of same; Update calls with Glenn
         Pollack and C. Deutchman re same.
02/10/20 Review Monthly Staffing Report for Filing Period January 1, 2020 CAWAR            0.10           70.00
         to January 31, 2020 of Shared Management Resources, Ltd.
02/10/20 Review Monthly Staffing Report for Filing Period December 1,         CAWAR        0.10           70.00
         2019 to December 31, 2019 of Shared Management Resources,
         Ltd.
02/11/20 Work on transition of bank accounts with Candlewood and C.           SMKAT        0.30          142.50
         Deutchman.
02/12/20 Review inquiry from Coast Guard regarding LaPlace dock and           SMKAT        0.30          142.50
         timing for response and use permits; Communications with C.
         Deutchman.


                                                                                                  Page Number 12
                   Case 19-12153-KBO         Doc 528-2       Filed 03/25/20   Page 66 of 89



Bayou Steel Group                                                Invoice Date:                 March 20, 2020
Financial Restructuring                                          Invoice Number:                     1769000
                                                                 Matter Number:                105215-638521

Date      Description                                                      Initials   Hours         Amount
02/12/20 Review and address inquiry from Gallagher regarding D&O tail      SMKAT        0.10           47.50
         coverage.
02/18/20 Updated correspondence with C. Deutchman regarding status of SMKAT             0.10           47.50
         collections.
02/18/20 Work with counsel to Harriman Utility Board and C. Deutchman      SMKAT        0.20           95.00
         on Harriman facility transition issues.
02/19/20 Address follow up from counsel to Harriman Utility Board          SMKAT        0.10           47.50
         regarding transition.
02/20/20 Respond to Louisiana Dept of Environmental Quality regarding      SMKAT        0.30          142.50
         outstanding reports in connection with permit and update
         counsel to GFG re same; Follow up call with GFG's counsel.
02/20/20 Follow up and address inquiries from David Gorney, insurance      SMKAT        0.30          142.50
         broker, regarding status of subsequent insurance payment and
         cancellation of policy.
02/24/20 Review and investigate inquiry from JPM/Chase regarding       SMKAT            0.30          142.50
         Blocked Account Control Agreement and treatment of underlying
         account; follow up with C. Deutchman regarding status of JP
         Morgan accounts and review corresponding account information.
02/25/20 Follow up with C. Deutchman regarding status of JP Morgan         SMKAT        0.00            0.00
         accounts and review corresponding account information.
SUBTOTAL FOR B210 Business Operations                                                   4.40       $2,180.00


B220 Employee Benefits/Pensions

Date      Description                                                      Initials   Hours         Amount
02/03/20 Review and analyze finalized noticing directed at 401(k) plan     SMKAT        0.20          $95.00
         participants; Communications with T. Brechtel and C.
         Deutchman re same.
02/04/20 Update from Lincoln regarding 401(k) noticing and                 SMKAT        0.10           47.50
         correspondence re same with C. Deutchman.
02/04/20 Correspondence with PBGC regarding status of transition of        SMKAT        0.10           47.50
         pension plans.
02/05/20 Conference with S. Katona regarding pension plan funding and      WPSWE        0.20          112.00
         termination issues.
02/05/20 Investigate status of AVRs for PBGC transition, including         SMKAT        0.80          380.00
         numerous calls and communications to AJ Gallagher and C.
         Deutchman.
02/05/20 Review update paid loss analysis from Travellers and discuss      SMKAT        0.30          142.50
         same with C. Deutchman.
02/05/20 Calls with T. Brechtel and B. Sweeney regarding pension plan      SMKAT        0.50          237.50
         transition and implications on Debtors with delay.
02/07/20 Review further update from Lincoln regarding 401(k) termination   SMKAT        0.10           47.50
         noticing and correspondence with C. Deutchman re same.
02/11/20 Update communications with K. Torres regarding status of KEIP     SMKAT        0.10           47.50
         payment and approval for same.
                                                                                               Page Number 13
                   Case 19-12153-KBO           Doc 528-2     Filed 03/25/20       Page 67 of 89



Bayou Steel Group                                                  Invoice Date:                   March 20, 2020
Financial Restructuring                                            Invoice Number:                       1769000
                                                                   Matter Number:                  105215-638521

Date      Description                                                          Initials   Hours         Amount
02/12/20 Review update communications from C. Deutchman regarding              SMKAT        0.20           95.00
         Gallagher's handling of pensioner inquiries and corresponding
         concerns re same.
02/13/20 Address updates from Gallagher regarding PBGC transition of           SMKAT        0.20           95.00
         pension plans; Communications to C. Deutchman re same.
02/18/20 Call with and follow up communication with Alton Davis                SMKAT        0.10           47.50
         regarding status of KEIP payment.
SUBTOTAL FOR B220 Employee Benefits/Pensions                                                2.90       $1,394.50


B230 Financing & Cash Collateral

Date      Description                                                          Initials   Hours         Amount
02/03/20 Analyze cash collateral needs during interim period before            SMKAT        0.20          $95.00
         conversion hearing; Communications re same with C. Ward.
02/03/20 Call with D. McGuire and C. Ward regarding debtors' use of cash SMKAT              0.50          237.50
         collateral and potential parameters for same.
02/03/20 Conference with B. Dolphin regarding preparing revised motion         SMKAT        0.20           95.00
         seeking cash collateral use authority from Black Diamond.
02/03/20 Conference with Grant Pollack to discuss closing cash position        SMKAT        0.20           95.00
         and outstanding administrative expenses.
02/03/20 Draft motion for interim and final order granting debtors authority   BADOL        2.50        1,000.00
         to use cash collateral to wind-down the chapter 11 cases
02/03/20 Review proposed February wind down cash collateral budget             CAWAR        0.20          140.00
         and correspondence re same
02/03/20 Correspondence with CRO re administrative claims and                  CAWAR        0.10           70.00
         collection of accounts receivable
02/03/20 Correspondence with Polsinelli core team re emergency cash            CAWAR        0.10           70.00
         collateral motion
02/03/20 Conference with Shanti Katona to discuss Black Diamond cash           CAWAR        0.20          140.00
         collateral and case strategy
02/03/20 Conference with Polsinelli core team re cash collateral issues        CAWAR        0.10           70.00
02/03/20 Correspondence with Shanti Katona re budget                           CAWAR        0.10           70.00
02/03/20 Telephone call with Committee counsel and Shanti Katona re            CAWAR        0.50          350.00
         cash collateral and settlement status
02/03/20 Telephone call with Dan McGuire and Shanti Katona re cash             CAWAR        0.40          280.00
         collateral usage and settlement discussions
02/03/20 Correspondence with Glenn Pollack and Shanti Katona re cash           CAWAR        0.10           70.00
         collateral issues
02/04/20 Review canceled BAML notes and communication re same with             SMKAT        0.10           47.50
         C. Deutchman regarding disposition.
02/04/20 Analyze and address proposed funding needs with Candlewood            SMKAT        0.70          332.50
         and C. Deutchman (0.6); Advise D. McGuire on same and
         respond to follow up inquiries (0.1).


                                                                                                   Page Number 14
                   Case 19-12153-KBO          Doc 528-2      Filed 03/25/20    Page 68 of 89



Bayou Steel Group                                                 Invoice Date:                 March 20, 2020
Financial Restructuring                                           Invoice Number:                     1769000
                                                                  Matter Number:                105215-638521

Date      Description                                                       Initials   Hours         Amount
02/04/20 Correspondence with Debtors' professionals re cash collateral      CAWAR        0.10           70.00
         budget
02/04/20 Correspondence with Dan McGuire and Shanti Katona re cash          CAWAR        0.10           70.00
         collateral budget
02/05/20 Communications with Grant Pollack regarding February               SMKAT        0.20           95.00
         budgeting.
02/05/20 Correspondence with Dan McGuire and Shanti Katona re status        CAWAR        0.10           70.00
         of cash collateral discussions
02/07/20 Numerous communications with D. McGuire regarding status of        SMKAT        0.40          190.00
         negotiations with Committee (0.1); Call with L. Schlussel (0.2);
         Update to C. Ward re same (0.1).
02/07/20 Correspondence with Dan McGuire and Shanti Katona re cash          CAWAR        0.10           70.00
         collateral issues
02/07/20 Correspondence with Glenn Pollack and Shanti Katona re cash        CAWAR        0.10           70.00
         collateral issues
02/09/20 Correspondence with Dan McGuire and Shanti Katona re cash          CAWAR        0.10           70.00
         collateral status
02/10/20 Call with C. Deutchman regarding cash collateral budget and        SMKAT        0.30          142.50
         status.
02/11/20 Correspondence with Shanti Katona re cash collateral issues        CAWAR        0.10           70.00
02/11/20 Correspondence with Dan McGuire and Shanti Katona re cash          CAWAR        0.10           70.00
         collateral issues
02/12/20 Correspondence with Dan McGuire and Shanti Katona re cash          CAWAR        0.10           70.00
         collateral budget
02/12/20 Conference with Shanti Katona re cash collateral issues            CAWAR        0.10           70.00
02/13/20 Numerous communications with Glenn Pollack and C.                  SMKAT        0.40          190.00
         Deutchman regarding status of proposed consensual use of
         cash collateral and possible means for seeking resolution on
         issue.
02/14/20 Call with Glenn Pollack and Grant Pollack regarding update re      SMKAT        0.20           95.00
         Committee position.
02/18/20 Correspondence with Dan McGuire and Shanti Katona re cash          CAWAR        0.10           70.00
         collateral issues
02/20/20 Review and revise draft surcharge motion (1.6); Various calls      SMKAT        2.30        1,092.50
         and communications with Glenn Pollack and C. Deutchman re
         same (0.7).
02/20/20 Revise motion to surcharge collateral to incorporate additional    BADOL        2.60        1,040.00
         legal analysis and the four employees subject to the key
         employee incentive program; bolster the factual arguments
         related to sale process related fees, value preservation related
         fees, and accounts receivable collection related fees
02/20/20 Confer with Shanti Katona regarding additional legal research     BADOL         0.20           80.00
         and additional information to be included in the surcharge motion



                                                                                                Page Number 15
                   Case 19-12153-KBO         Doc 528-2     Filed 03/25/20     Page 69 of 89



Bayou Steel Group                                                Invoice Date:                 March 20, 2020
Financial Restructuring                                          Invoice Number:                     1769000
                                                                 Matter Number:                105215-638521

Date      Description                                                      Initials   Hours         Amount
02/21/20 Review and further revise motion seeking to surcharge lender's      SMKAT      3.10        1,472.50
         collateral, including revise corresponding motion to shorten (2.3);
         Numerous calls with C. Deutchman, Glenn Pollack and Grant
         Pollack regarding support of same and strategy for conversion
         hearing (0.5); Communications to Committee and UST re same
         (0.3).
02/21/20 Review and revise the motion to approve the surcharge of the      BADOL        1.70          680.00
         sale proceeds to pay professional fees
02/21/20 Draft motion to shorten notice to consider surcharge motion       BADOL        0.70          280.00
02/21/20 Review, revise, finalize and file motion to shorten notice for  LMSUP          0.50          137.50
         emergency motion to surcharge collateral; prepare courtesy copy
         for delivery to chambers; correspondence regarding same.
02/21/20 Review, revise, finalize and file emergency motion to surcharge   LMSUP        0.60          165.00
         collateral; prepare courtesy copy for delivery to chambers;
         correspondence regarding same.
02/21/20 Review and comment on final draft of Emergency Motion of            CAWAR      0.50          350.00
         Debtors for Entry of an Order Authorizing the Debtors to
         Surcharge Certain Collateral, Proceeds of the Sale of
         Substantially All of the Debtors' Assets, and (II) Granting Related
         Relief and motion to shorten, correspondence with Polsinelli core
         team re same, review filed copy
02/21/20 Correspondence with all parties re request to shorten notice on   CAWAR        0.10           70.00
         506 motion
02/21/20 Correspondence with Debtors' professionals re 506c motion         CAWAR        0.10           70.00
SUBTOTAL FOR B230 Financing & Cash Collateral                                          21.20      $10,082.50


B240 Tax Issues

Date      Description                                                      Initials   Hours         Amount
02/07/20 Call with IRS regarding outstanding employee payroll returns      SMKAT        0.60         $285.00
         (0.2); Investigate same and address with C. Deutchman (0.4).
02/10/20 Follow up with IRS regarding outstanding IRS forms and returns; SMKAT          0.40          190.00
         Update communication with C. Deutchman on same.
SUBTOTAL FOR B240 Tax Issues                                                            1.00         $475.00


B290 Schedules/SOFAS/UST Reports

Date      Description                                                      Initials   Hours         Amount
02/05/20 Advise C. Deutchman on January MOR.                               SMKAT        0.20          $95.00
02/11/20 Review and coordinate filing of January MOR.                      SMKAT        0.10           47.50
SUBTOTAL FOR B290 Schedules/SOFAS/UST Reports                                           0.30         $142.50


B310 Claims Administration & Objections


                                                                                               Page Number 16
                   Case 19-12153-KBO          Doc 528-2    Filed 03/25/20     Page 70 of 89



Bayou Steel Group                                                 Invoice Date:                March 20, 2020
Financial Restructuring                                           Invoice Number:                    1769000
                                                                  Matter Number:               105215-638521

Date      Description                                                      Initials   Hours         Amount
02/02/20 Conference with Shanti Katona re objection to Entergy             CAWAR        0.20         $140.00
         administrative claim and strategy
02/03/20 Analyze claim assertions of Traxys and follow up                  SMKAT        0.20           95.00
         correspondence with M. Spoons-Wood and C. Deutchman re
         same.
02/03/20 Review and analyze updated claims register.                       SMKAT        0.50          237.50
02/03/20 Analyze Entergy's objection and discuss same with C. Ward re      SMKAT        0.20           95.00
         response.
02/04/20 Review and analyze correspondence from counsel to Pacific         SMKAT        0.20           95.00
         Foundry regarding 503(b)(9) claim.
02/04/20 Review Westchester's joinder and address same with C. Ward.       SMKAT        0.20           95.00
02/04/20 Further review and analysis of filed claims.                      SMKAT        0.30          142.50
02/04/20 Analyze Entergy objection with Grant Pollack.                     SMKAT        0.30          142.50
02/04/20 Analyze ACBL's demurrage claims and address status of alleged SMKAT            0.60          285.00
         freight remaining in ACBL's control with C. Deutchman and
         counsel to ACBL.
02/05/20 Address on resolution of Traxys claim with counsel to same.       SMKAT        0.40          190.00
02/06/20 Correspondence with C. Deutchman regarding status of ACBL's       SMKAT        0.10           47.50
         position re freight and alleged demurrage.
02/07/20 Review and analysis of 502(a)(7) case law and applicability to    SMKAT        0.70          332.50
         Entergy facts.
02/07/20 Review status of Westchester's L/C and correspondence re          SMKAT        0.10           47.50
         same with C. Deutchman.
02/07/20 Correspondence with D. McGuire regarding proposed Traxys          SMKAT        0.10           47.50
         resolution.
02/07/20 Calls with C. Deutchman and counsel to Pacific Foundry            SMKAT        0.30          142.50
         regarding 503(b)(9) claim and proposed strategy for consenting
         to same.
02/07/20 Conference with Shanti Katona re Entergy issues                   CAWAR        0.10           70.00
02/07/20 Correspondence with counsel to BD and Shanti Katona re 503b9 CAWAR             0.10           70.00
         claims
02/07/20 Call with Attorney Kotona regarding strategy regarding            NAZAA        0.30          138.00
         administrative claim for utilities.
02/10/20 Follow up regarding revisions to Traxys consent order and         SMKAT        0.10           47.50
         coordinate with Traxys counsel.
02/10/20 Communications with Glenn Pollack regarding Entergy invoices      SMKAT        0.10           47.50
         and accrued charges.
02/10/20 Review draft order allowing Traxys 503(b)(9) claim and            CAWAR        0.10           70.00
         correspondence re same
02/11/20 Advise counsel to Traxys regarding updated revised form of        SMKAT        0.30          142.50
         order and coordinate on hearing for 503(b)(9) motion;
         Communications with D. Kerrick re same.



                                                                                               Page Number 17
                   Case 19-12153-KBO          Doc 528-2       Filed 03/25/20     Page 71 of 89



Bayou Steel Group                                                 Invoice Date:                   March 20, 2020
Financial Restructuring                                           Invoice Number:                       1769000
                                                                  Matter Number:                  105215-638521

Date      Description                                                         Initials   Hours         Amount
02/11/20 Review Certification of Counsel Regarding Order Granting       CAWAR              0.10           70.00
         Request for Allowance of Administrative Expense Pursuant to 11
         U.S.C. �503(b)(9)
02/13/20 Communications with counsel to Traxys regarding Entergy and      SMKAT            0.20           95.00
         Westchester's approval of resolution and proposed form of order;
         Cal with D. Kerrick re same.
02/17/20 Conference with T. Green on Entergy claim issues and discuss         SMKAT        0.20           95.00
         strategy for analyzing same.
02/18/20 Review and analyze summary update on claim treatment of post- SMKAT               0.60          285.00
         petition providers subject to minimum use contracts (0.1); Call
         with T. Green analyzing same (0.5).
02/18/20 Various communications regarding finalizing Traxys                   SMKAT        0.10           47.50
         administrative claim order.
02/19/20 Correspondence regarding proposed revised language for               SMKAT        0.10           47.50
         Traxys administrative claim order.
02/19/20 Follow up correspondence with KCC regarding costs and                SMKAT        0.10           47.50
         expenses associated with bar date noticing.
02/20/20 Continue research and summaries of same and prepare memo             TGGRE        3.00        1,200.00
         for S. Katona (2.5); develop strategy relating to Entergy's claims
         (0.5).
02/20/20 Correspondence with Shanti Katona and KCC re bar date                CAWAR        0.10           70.00
02/21/20 Finalize and coordinate approvals of Traxys order;                   SMKAT        0.10           47.50
         Communications with R. Steinberg.
02/21/20 Review draft motion filed by Pacific Foundry regarding 503(b)(9)     SMKAT        0.10           47.50
         claims.
02/21/20 Review Pacific Foundry motion for an administrative claim            CAWAR        0.10           70.00
02/25/20 Emails with PBGC regarding claims process.                           SMKAT        0.10           47.50
SUBTOTAL FOR B310 Claims Administration & Objections                                      10.40       $4,890.50


B320 Plan & Disclosure Statement (including business plan)

Date      Description                                                         Initials   Hours         Amount
02/10/20 Draft and file certificate of no objection regarding motion to       LMSUP        0.60         $165.00
         extend exclusivity periods; finalize and upload proposed order;
         prepare courtesy copies for delivery to chambers;
         correspondence regarding same.
02/10/20 Review Certificate of No Objection Regarding Motion to Extend        CAWAR        0.10           70.00
         Exclusivity Period for Filing a Chapter 11 Plan and Disclosure
         Statement
02/12/20 Review Order Extending the Exclusivity Periods for the Filing of     CAWAR        0.10           70.00
         a Chapter 11 Plan and Solicitation of Acceptances Thereof
SUBTOTAL FOR B320 Plan & Disclosure Statement (including business plan)                    0.80         $305.00


B400 Bankruptcy-Related Advice
                                                                                                  Page Number 18
                    Case 19-12153-KBO           Doc 528-2      Filed 03/25/20    Page 72 of 89



Bayou Steel Group                                                    Invoice Date:                March 20, 2020
Financial Restructuring                                              Invoice Number:                    1769000
                                                                     Matter Number:               105215-638521


Date       Description                                                        Initials   Hours         Amount
02/03/20 Call with L. Schlussel and C. Ward to discuss Committee's            SMKAT        0.50         $237.50
         pending motion to convert and consensual cash collateral use.
02/03/20 Review Omnibus Limited Objection to Motion for Allowance and         CAWAR        0.10           70.00
         Payment of Administrative Expense, Monthly Fee Applications,
         and Interim and Final Fee Applications
02/04/20 Coordinate and finalize Debtors' response to pending motions to      SMKAT        0.80          380.00
         convert.
02/04/20 Communications regarding transition with GFG/ Liberty and            SMKAT        0.30          142.50
         appointment of K. Torres for same; Call with GFG counsel re
         same.
02/04/20 Prepare and circulate agenda for case call with C. Deutchman         SMKAT        1.00          475.00
         and participate in same regarding case updates and priority of
         wind down activities.
02/04/20 Review, finalize, file and serve reservation of rights regarding     LMSUP        0.50          137.50
         motions to convert; correspondence regarding same.
02/04/20 Review and comment on draft Reservation of Rights re                 CAWAR        0.40          280.00
         Committee and BD motions to convert, correspondence with
         Polsinelli core team re same, review filed copy
02/05/20 Draft motion to change case caption                                  BADOL        0.70          280.00
02/07/20 Review and comment on updated critical dates calendar of             CAWAR        0.10           70.00
         pending dates and deadlines, various correspondence re same
02/10/20 Draft notice of SMR fourth monthly staffing report; finalize, file   LMSUP        0.50          137.50
         and serve report; correspondence regarding same.
02/10/20 Draft notice of SMR third monthly staffing report; finalize, file and LMSUP       0.50          137.50
         serve report; correspondence regarding same.
02/11/20 Revise, finalize, file and serve February 13 hearing agenda;    LMSUP             1.10          302.50
         prepare hearing binder for delivery to chambers; correspondence
         regarding same.
02/12/20 Coordinate service of orders entered by the Court                    LMSUP        0.10           27.50
02/14/20 Call with counsel to Westchester regarding status of conversion      SMKAT        0.30          142.50
         motions and possible resolution of same.
02/14/20 Call with C. Deutchman regarding case management and                 SMKAT        0.40          190.00
         outstanding issues, including monetary value of unapplied
         insurance premiums and return to estates and address of tax
         issues.
02/14/20 Review and comment on updated critical dates calendar of             CAWAR        0.10           70.00
         pending dates and deadlines, various correspondence re same
02/17/20 Calls with C. Deutchman regarding case updates, implications of SMKAT             0.30          142.50
         Committee's settlement proposal and status of collections.
02/20/20 Confer with Glenn Pollack and C. Deutchman regarding need for SMKAT               0.30          142.50
         oral argument and possible testimony in support of
         administrative solvency.
02/20/20 Update counsel to Westchester regarding status of conversion         SMKAT        0.10           47.50
         motions.

                                                                                                  Page Number 19
                      Case 19-12153-KBO        Doc 528-2    Filed 03/25/20     Page 73 of 89



Bayou Steel Group                                                Invoice Date:                   March 20, 2020
Financial Restructuring                                          Invoice Number:                       1769000
                                                                 Matter Number:                  105215-638521

Date      Description                                                       Initials    Hours         Amount
02/21/20 Prepare for hearing on conversion motions, including review of     SMKAT         1.00          475.00
         filing motions and prepare remarks in response to same.
02/21/20 Review and comment on updated critical dates calendar of           CAWAR         0.10           70.00
         pending dates and deadlines, various correspondence re same
02/21/20 Correspondence with Shanti Katona re strategy for February 21      CAWAR         0.10           70.00
         hearing
02/24/20 Review proposed form of order converting cases to chapter 7        SMKAT         0.20           95.00
         and comment on same.
02/24/20 Call with C. Deutchman regarding status of conversion and          SMKAT         0.50          237.50
         transition, including deliverables to chapter 7 Trustee.
02/24/20 Communications with Glenn Pollack regarding implications of        SMKAT         0.20           95.00
         conversion on pending motions and applications.
02/25/20 Call with counsel to Air Products and Air Liquide regarding        SMKAT         0.20           95.00
         transition questions and updates from GFG.
02/25/20 Review entered order converting cases (0.1); Review notice of      SMKAT         1.40          665.00
         appointment of Chapter 7 Trustee (0.1); Communications with
         Glenn Pollack re same (0.2); Call with C. Deutchman to address
         post-conversion obligations (0.5); Call with George Miller
         regarding appointment and next steps (0.3); Follow up with
         Debtors' professionals re outcome of call with Mr. Miller (0.2).
02/25/20 Finalize and upload proposed orders with the Court;                LMSUP         0.30           82.50
         correspondence with S. Katona and chambers regarding same.
SUBTOTAL FOR B400 Bankruptcy-Related Advice                                              12.10       $5,297.50

Totals                                                                                  138.00      $59,667.50


Timekeeper Summary

Timekeeper                         Title                                    Hours        Rate         Amount
Katona, Shanti M.                  Shareholder                               62.00     $475.00      $29,450.00
Nazar, Andrew J.                   Shareholder                                0.30      460.00          138.00
Power, Sean A.                     Shareholder                                0.30      560.00          168.00
Robbins, William S.                Shareholder                                4.20      500.00        2,100.00
Sweeney, William P.                Shareholder                                0.20      560.00          112.00
Ward, Chris A.                     Shareholder                               11.60      700.00        8,120.00
Dolphin, Brenna A                  Associate                                 14.50      400.00        5,800.00
Trinitee G. Green                  Associate                                  9.80      400.00        3,920.00
Hanson, Meghan                     Associate                                 19.20      285.00        5,472.00
Hood, Danielle                     Associate                                  0.60      300.00          180.00
Suprum, Lindsey M.                 Paralegal                                 15.30      275.00        4,207.50

                                                             Total          138.00                  $59,667.50


                                                                                                 Page Number 20
                  Case 19-12153-KBO           Doc 528-2     Filed 03/25/20   Page 74 of 89



Bayou Steel Group                                                 Invoice Date:                 March 20, 2020
Financial Restructuring                                           Invoice Number:                     1769000
                                                                  Matter Number:                105215-638521


Task Summary

Task Code     Description                                                              Hours          Amount
B110          Case Administration                                                       4.30         1,242.50
B120           Asset Analysis & Recovery                                                1.00          475.00
B130           Asset Disposition & Sales                                                3.60         1,675.50
B140           Relief from Stay/Adequate Protection Proceedings                         0.40          212.50
B145           Court Hearings                                                           8.30         3,375.00
B155           Creditor Inquiries                                                       1.50          712.50
B160           Employment/Fee Applications                                              1.00          505.00
B164           Polsinelli Fee Applications                                              3.40         1,515.00
B170           Other Professional Retention                                             0.30          210.00
B175           Other Professional Fee Application                                       1.30          617.50
B180           Avoidance Action Analysis                                                1.40          800.00
B185           Assumption/Rejection of Leases & Contracts                               5.40         2,472.50
B190           Litigation & Other Contested Matters                                    53.00        21,087.00
B210           Business Operations                                                      4.40         2,180.00
B220           Employee Benefits/Pensions                                               2.90         1,394.50
B230           Financing & Cash Collateral                                             21.20        10,082.50
B240           Tax Issues                                                               1.00          475.00
B290           Schedules/SOFAS/UST Reports                                              0.30          142.50
B310           Claims Administration & Objections                                      10.40         4,890.50
B320           Plan & Disclosure Statement (including business plan)                    0.80          305.00
B400           Bankruptcy-Related Advice                                               12.10         5,297.50

              Total                                                                    138.00      $59,667.50


Cost Detail

Date      Description                                                                                Amount
02/11/20 Reliable Wilmington - Deliveries Reliable Wilmington Hand delivery to Judge                    $7.50
         Owens - 2/10/20
02/13/20 Reliable Wilmington - Deliveries Reliable Wilmington Hand delivery to Judge                     7.50
         Owens - 2/11/20
02/15/20 FEDEX ERS - Invoice Date: 02/07/2020 Amount: 9.42 Troy R Denunzio Stewart                       9.42
         Title Guaranty Company Notes: Documents for signing
02/15/20 FEDEX ERS - Invoice Date: 02/07/2020 Amount: 9.80 Troy R Denunzio Stewart                       9.80
         Title Guaranty Company

                                                                                                Page Number 21
                  Case 19-12153-KBO            Doc 528-2   Filed 03/25/20    Page 75 of 89



Bayou Steel Group                                               Invoice Date:                March 20, 2020
Financial Restructuring                                         Invoice Number:                    1769000
                                                                Matter Number:               105215-638521

Date      Description                                                                             Amount
02/24/20 Reliable Wilmington - Deliveries Reliable Wilmington Hand delivery to Judge                  7.50
         Owens - 2/21/20
02/24/20 Reliable Wilmington - Deliveries Reliable Wilmington Hand delivery to Judge                  7.50
         Owens - 2/21/20
          Relativity-Searchable Data Hosting                                                         33.50

          Total Disbursements:                                                                      $82.72




                                                                                             Page Number 22
                 Case 19-12153-KBO    Doc 528-2    Filed 03/25/20   Page 76 of 89



Bayou Steel Group                                      Invoice Date:                 March 20, 2020
Financial Restructuring                                Invoice Number:                     1769000
                                                       Matter Number:                105215-638521


Outstanding Invoices

Invoice Date     Invoice Number           Fees            Costs          Payments    Total Balance
09/30/19         1706736              76,516.50             0.00         50,000.00       26,516.50
03/20/20         1768973             201,593.50        10,061.29              0.00      211,654.79

                                          Total Previous Balance                       $238,171.29




                                                                                     Page Number 23
                       Case 19-12153-KBO                Doc 528-2         Filed 03/25/20         Page 77 of 89




       222 Delaware Avenue, Suite 1101, Wilmington, DE 19801 | Phone: (302) 252-0920 www.polsinelli.com




   Bayou Steel Group                                                                    Invoice Date:                     March 20, 2020
   Attn: Charles Deutchman                                                              Invoice No:                             1769000
   138 Hwy 3217                                                                         Matter No:                        105215-638521
   LaPlace, LA 70068



For Professional Services Through February 25, 2020

Client:           Bayou Steel Group
Matter:           Financial Restructuring



                  Total Current Fees                                                    $           59,667.50

                  Total Costs                                                           $                 82.72

                      Total Current Invoice                                             $           59,750.22



                  Previous Balance Due                                                  $          238,171.29

                  Total Amount Due                                                      $          297,921.51



                  Trust Balance                                                         $          405,349.07




                               As of the above date, we are showing the above balances are open and unpaid.
        This may not reflect other matters with alternative billing arrangements and does not reflect any unbilled fees and expenses.

Questions regarding payments or accounts, please call                 Please make checks payable to
1 (877) 577-7455 or acctbilling@polsinelli.com.                       Polsinelli PC
For other inquiries, please contact Chris A. Ward at                  P.O. Box 878681
(302) 252-0920 or cward@polsinelli.com.                               Kansas City, MO 64187-8681
                                                                      Wire Instructions:
                                                                      US Bank
                                                                      Acct: Polsinelli PC
                                                                      Acct #: 4343953230
                                                                      ABA #: 101000187
                                                                      SWIFT Code – USBKUS44IMT
                                                                      Please reference Invoice No. 1769000
             Case 19-12153-KBO    Doc 528-2    Filed 03/25/20   Page 78 of 89




                                  EXHIBIT B
                   (Customary and Comparable Compensation Disclosures)




72856791.2
             Case 19-12153-KBO              Doc 528-2        Filed 03/25/20    Page 79 of 89




  Category of Timekeeper                                    BLENDED HOURLY RATE
  (using categories already
                                    BILLED OR COLLECTED                            BILLED
   maintained by the firm)
                              Firm or offices for preceding year,          In this fee application
                                    excluding bankruptcy
Associate                     $                           384.65    $                                349.25
Paralegal                     $                           294.27    $                                274.57
Shareholder                   $                           632.98    $                                536.57
All timekeepers averaged      $                           506.63    $                                457.25




72856791.2
             Case 19-12153-KBO     Doc 528-2    Filed 03/25/20   Page 80 of 89




                                   EXHIBIT B
                                 (Summary of Professionals)




72856791.2
                   Case 19-12153-KBO                   Doc 528-2             Filed 03/25/20           Page 81 of 89


                                                                                                                     Hourly Rate
                                                                             Date of First                          Billed in This
                      Name                Title          Section              Admission    Fees Billed Hours Billed Application
             Abrams, Christopher S.   Shareholder BU Tax                        1/1/2007 $      133.50        0.30 $       445.00
                                                  FR Bankruptcy and
             Astringer, Stephen       Associate   Restructuring                12/1/2015 $    21,114.00        62.10 $     340.00
                                                  BU Corporate and
             Brockhoff, Wally E       Shareholder Transactional                11/1/1990 $      896.00          1.60 $     560.00
                                                  FR Bankruptcy and
             Chapin, Ryan W           Associate   Restructuring                11/1/2016 $    14,880.00        49.60 $     300.00
                                                  FR Bankruptcy and
             Dolphin, Brenna A        Associate   Restructuring               12/15/2011 $    67,960.00       169.90 $     400.00
                                                  BU Corporate and
             Dragoi, Priscilla M.     Paralegal   Transactional                          $        45.00         0.20 $     225.00
             Erker, Christopher E.    Shareholder FR Environmental             10/1/1992 $    46,144.00        82.40 $     560.00
                                                  FR Financial Services
             Gardner, Bradley R.      Shareholder Litigation                    4/1/2012 $      138.00          0.30 $     460.00
                                                  LE Employment
             Hanson, Meghan           Associate   Litigation                             $     5,472.00        19.20 $     285.00
                                                  BU Corporate and
             Hood, Danielle           Associate   Transactional                 5/1/2018 $     4,710.00        15.70 $     300.00
                                                  BU Corporate and
             Jackson, Nora            Paralegal   Transactional                          $       45.00          0.20 $     225.00
                                                  FR Bankruptcy and
             Katona, Shanti M.        Shareholder Restructuring                 5/1/2007 $ 381,567.50         803.30 $     475.00
                                                  FR Financial Services
             Layfield, Matthew S.     Shareholder Litigation                    5/1/2005 $      690.00          1.50 $     460.00
                                                  BU Corporate and
             Martin, Chris            Associate   Transactional                11/1/2014 $     2,941.00        17.30 $     170.00
                                                  BU Corporate and
             Martin, Chris            Associate   Transactional                11/1/2014 $    14,824.00        43.60 $     340.00
                                                  FR Bankruptcy and
             Mazzella, Mike           Associate   Restructuring                 5/1/2018 $     4,389.00        13.30 $     330.00
                                                  FR Bankruptcy and
             Nazar, Andrew J.         Shareholder Restructuring                 1/1/2005 $       460.00         1.00 $     460.00
             Nora, Mark               Shareholder FR Real Estate                5/1/1981 $     7,254.00        11.70 $     620.00
                                                  BU Corporate and
             Nunn, Christina          Paralegal   Transactional                          $      132.00          0.80 $     165.00

             Pateidl, Shelli L.       Contract Atty FM Litigation Services      5/1/1994 $      833.00          3.40 $     245.00
                                                    BU Corporate and
             Power, Sean A.           Shareholder Transactional                11/1/2003 $    24,976.00        44.60 $     560.00
                                                    LE Employment
             Robbins, William S.      Shareholder Litigation                    1/1/1984 $    18,050.00        36.10 $     500.00
                                                    FR Bankruptcy and
             Suprum, Lindsey M.       Paralegal     Restructuring                        $    68,695.00       249.80 $     275.00
                                                    BU Emp Benefits and
             Sweeney, William P.      Shareholder Exec Comp                     5/1/2002 $      112.00          0.20 $     560.00
                                                    FR Bankruptcy and
             Trinitee G. Green        Associate     Restructuring                        $     3,920.00         9.80 $     400.00
                                                    LI Commercial
             Vavala, Christina B.     Associate     Litigation                 12/1/2015 $      154.00          0.40 $     385.00
                                                    FR Bankruptcy and
             Ward, Chris A.           Shareholder Restructuring               12/15/1999 $ 201,740.00         288.20 $     700.00
                                                    BU Corporate and
             Weigel, Tanner L.        Associate     Transactional               9/1/2013 $    28,188.00        78.30 $     360.00
                                                    LE Employment
                                                    Advice &
             Yi, Judy                 Shareholder Investigations                5/1/2001 $     679.00           1.40 $     485.00
             Young, Andrea M          Associate     FR Real Estate             11/1/2015 $   7,260.00          24.20 $     300.00
                                                                                         $ 928,402.00       2,030.40 $     457.25

72856791.2
             Case 19-12153-KBO    Doc 528-2     Filed 03/25/20      Page 82 of 89




                                  EXHIBIT D
                          (Polsinelli’s Budget and Staffing Plan)




72856791.2
             Case 19-12153-KBO             Doc 528-2       Filed 03/25/20        Page 83 of 89




In re Bayou Steel BD Holdings, L.L.C., et al., Case No. 19-12153 (KBO)
Polsinelli PC Budget/Staffing Plan - October 1, 2019 through February 29, 20201

Project Code                         Project Category                            Estimated           Estimated
                                                                                  Hours                 Fees
    B110          Case Administration                                               40              $20,000.00
    B120          Asset Analysis & Recovery                                         50              $25,000.00
    B130          Asset Disposition                                                 650             $325,000.00
    B140          Relief from Stay / Adequate Protection Proceedings                50              $25,000.00
    B145          Court Hearings                                                    100             $50,000.00
    B150          Creditor Committee Meetings                                       10               $5,000.00
    B155          Creditor Inquiries                                                25              $12,500.00
    B160          Employment / Fee Applications                                     15               $7,500.00
    B162          Polsinelli Retention                                              15               $7,500.00
    B164          Polsinelli Fee Applications                                       50              $25,000.00
    B170          Other Professional Retention                                      50              $25,000.00
    B175          Other Professional Fee Application                                40              $20,000.00
    B180          Avoidance Action Analysis                                         15               $7,500.00
    B185          Assumption / Rejection of Leases & Contracts                      100             $50,000.00
    B190          Litigation / Other Contested Matters                              175             $87,500.00
    B195          Non-Working Travel                                                20              $10,000.00
    B210          Business Operations                                               175             $87,500.00
    B220          Employee Benefits / Pensions                                      100             $50,000.00
    B230          Financing & Cash Collateral                                       200             $100,000.00
    B240          Tax Issues                                                        20              $10,000.00
    B260          Corporate Governance & Board Matters                              20              $10,000.00
    B270          Budgeting (Case)                                                   5               $2,500.00
    B290          Schedules / SOFAs / UST Reports                                   60              $30,000.00
    B300          Claims                                                            20              $10,000.00
    B310          Claims Administration & Objections                                75              $37,500.00
    B320          Plan & Disclosure Statement                                        5               $2,500.00
    B400          Bankruptcy-Related Advice                                         100             $50,000.00
Estimated                                                                          2,185            $1,100,000
Total:


Staffing Plan: 5-10 Shareholders (approx. $450-700/hour); 2-4 associates (approx. $350/hour); 1-
3 paralegals (approx. $275/hour)
Blended Rate: approx. $500/hour




1
 This is the budget that Polsinelli shared with the Debtors for the period through January 31, 2020. Because
Polsinelli remained under budget through that date, Polsinelli did not submit a revised budget through the end of
February.


72856791.2
             Case 19-12153-KBO    Doc 528-2    Filed 03/25/20   Page 84 of 89




                                  EXHIBIT E
                 (Summary of Compensation Requested by Project Category)




72856791.2
                              Case 19-12153-KBO           Doc 528-2    Filed 03/25/20     Page 85 of 89




Project Code                   Project Category                     Hours Budgeted        Fees      Hours Billed   Fees Sought
                                                                                        Budgeted
    B110       Case Administration                                       40          $20,000.00        28.30        $9,517.50
    B120       Asset Analysis & Recovery                                 50          $25,000.00        48.80        $21,202.50
    B130       Asset Disposition                                         650         $325,000.00       684.00      $322,749.00
    B140       Relief from Stay / Adequate Protection Proceedings        50          $25,000.00        38.90        $16,292.00
    B145       Court Hearings                                            100         $50,000.00        121.70       $51,425.00
    B150       Creditor Committee Meetings                               10           $5,000.00        12.80        $6,712.50
    B155       Creditor Inquiries                                        25          $12,500.00        22.30        $10,077.00
    B160       Employment / Fee Applications                             15           $7,500.00         6.50        $3,392.50
    B162       Polsinelli Retention                                      15           $7,500.00        12.80        $5,070.00
    B164       Polsinelli Fee Applications                               50          $25,000.00        34.70        $13,392.50
    B170       Other Professional Retention                              50          $25,000.00        51.80        $20,149.00
    B175       Other Professional Fee Application                        40          $20,000.00         7.60        $3,417.50
    B180       Avoidance Action Analysis                                 15           $7,500.00         4.50        $2,542.50
    B185       Assumption / Rejection of Leases & Contracts              100         $50,000.00        74.00        $33,697.50
    B190       Litigation / Other Contested Matters                      175         $87,500.00        193.60       $87,887.50
    B195       Non-Working Travel                                        20          $10,000.00        29.80        $11,691.00
    B210       Business Operations                                       175         $87,500.00        159.90       $75,210.50
    B220       Employee Benefits / Pensions                              100         $50,000.00        81.30        $36,833.00
    B230       Financing & Cash Collateral                               200         $100,000.00       139.00       $70,242.00
    B240       Tax Issues                                                20          $10,000.00         9.30        $3,931.50
    B260       Corporate Governance & Board Matters                      20          $10,000.00        33.40        $18,826.00
    B270       Budgeting (Case)                                           5           $2,500.00         0.00          $0.00
    B290       Schedules / SOFAs / UST Reports                           60          $30,000.00        52.60        $19,745.00
    B300       Claims                                                    20          $10,000.00         0.00          $0.00
    B310       Claims Administration & Objections                        75          $37,500.00        80.00        $36,748.00
    B320       Plan & Disclosure Statement                                5           $2,500.00         3.70        $1,480.00
    B400       Bankruptcy-Related Advice                                 100         $50,000.00        99.10        $46,170.50
Totals:                                                                 2,185        $1,100,000       2,030.40     $928,402.00




72856791.2
             Case 19-12153-KBO    Doc 528-2   Filed 03/25/20   Page 86 of 89




                                  EXHIBIT F
                    (Summary of Reimbursement Requested by Category)




72856791.2
             Case 19-12153-KBO    Doc 528-2    Filed 03/25/20   Page 87 of 89




                   Category                             Amount
                   Airfare                              $   4,999.07
                   Petition Fees                        $   5,151.00
                   Court Reporter Fees                  $   5,972.00
                   Deliveries                           $   1,820.87
                   Docket Charges                       $      44.95
                   Document Reproduction                $   3,570.24
                   Filing Fees                          $     724.75
                   Lodging                              $   1,553.10
                   Meals                                $   3,255.23
                   Miscellaneous                        $     636.00
                   On-Line Searches                     $     281.90
                   Other Legal Research                 $     677.75
                   Relativity-Searchable Data Hosting   $      94.25
                   Tiff Creation/Production Images      $     228.15
                   Transcript of Proceedings            $   3,898.45
                   Transportation                       $     360.95
                   Westlaw Computer Research            $   4,405.28
                                                        $ 37,673.94




72856791.2
             Case 19-12153-KBO   Doc 528-2    Filed 03/25/20   Page 88 of 89




                                 EXHIBIT G
                                 (Summary Cover Sheet)




72856791.2
             Case 19-12153-KBO            Doc 528-2       Filed 03/25/20      Page 89 of 89




                      SUMMARY COVER SHEET OF FEE APPLICATION

 Name of applicant                                                    Polsinelli PC
 Name of client                                                       Bayou Steel BD Holdings, L.L.C.
 Time period covered by this application                              10/1/2019 – 2/25/2020
 Total compensation sought this period                                $928,402.00
 Total expenses sought this period                                    $37,673.94
 Petition date                                                        10/1/2019
 Retention date                                                       10/1/2019
 Date of order approving employment                                   11/4/2019
 Total compensation approved by interim order to date                 $667,141.00
 Total expenses approved by interim order to date                     $27,529.93
 Total allowed compensation paid to date                              $667,141.00
 Total allowed expenses paid to date                                  $27,529.93
 Blended rate in this application for all attorneys                   $483.02
 Blended rate in this application for all timekeepers                 $457.25
 Compensation sought in this application already paid pursuant to     $0.00
 a monthly compensation order but not yet allowed
 Expenses sought in this application already paid pursuant to a       $0.00
 monthly compensation order but not yet allowed
 Number of professionals included in this application                 30
 If applicable, number of professionals in this application not       13
 included in staffing plan approved by client
 If applicable, difference between fees budgeted and                  $171,598 less than budgeted
 compensation sought for this period
 Number of professionals billing fewer than 15 hours to the case      15
 during this period
 Are any rates higher than those approved or disclosed at
 retention? If yes, calculate and disclose the total compensation     No
 sought in this application using the rates originally disclosed in
 the retention application




72856791.2
